 

FOIA CONFIDENTIAL TREATMENT REQUEST BY

INVENTERGY GLOBAL, INC.

IRS EMPLOYER IDENTIFICATION NUMBER 62-1482176

Confidential treatment requested with respect to certain portions hereof denoted
with
“***”

 

Exhibit 10.1

 

***CONFIDENTIAL TREATMENT REQUESTED***   Note: Confidential treatment requested
with respect to certain portions hereof
denoted with “***”

 

REVENUE SHARING AND NOTE PURCHASE AGREEMENT

 

(INVENTERGY)

 

Dated as of OCTOBER 1, 2014

 

 

 

 

FOIA CONFIDENTIAL TREATMENT REQUEST BY
INVENTERGY GLOBAL, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 62-1482176

Confidential treatment requested with respect to certain portions hereof denoted
with
“***”

 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS 1 1.1. Certain Defined Terms 1 1.2. Other Interpretative
Provisions 2       ARTICLE II CLOSING AND TERMS OF THE REVENUE STREAM AND NOTES
2 2.1. The Revenue Stream 2 2.2. The Notes 3 2.4. Purchase Price Allocation 5
2.5. Taxes 5 2.6. Manner and Time of Payment 5 2.7. Patent License 6      
ARTICLE III CONDITIONS PRECEDENT 7 3.1. Conditions to Closing 7       ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE COMPANY 9 4.1. Organization and Business 9
4.2. Qualification 9 4.3. Operations in Conformity with Law, etc. 9 4.4.
Authorization and Non-Contravention 9 4.5. Intellectual Property 10 4.6.
Material Agreements 11 4.7. Margin Regulations 11 4.8. Investment Company Act 11
4.9. USA PATRIOT Act, FCPA and OFAC 11 4.10. No Default 12 4.11. Binding Effect
12 4.12. Disclosure 12       ARTICLE V 12       ARTICLE V REPRESENTATIONS AND
WARRANTIES OF THE PURCHASERS AND COLLATERAL AGENT 12 5.1. Authority 12 5.2.
Binding Effect 12 5.3. Investment Intent 13 5.4. Experience of the Purchaser 13
5.5. Access to Information 13 5.6 Reliance on Exemptions 13       ARTICLE VI
COVENANTS 13 6.1. Taxes and Other Charges 14

 

-i-

 

  

FOIA CONFIDENTIAL TREATMENT REQUEST BY
INVENTERGY GLOBAL, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 62-1482176

Confidential treatment requested with respect to certain portions hereof denoted
with
“***”

 

6.2. Conduct of Monetization Activities 14 6.3. Maintenance of Existence 14 6.4.
Compliance with Legal Requirements 14 6.5. Notices; Reports 15 6.6. Information
and Access Rights 16 6.7. Indebtedness 16 6.8. Liens 17 6.9. Management of
Patents and Patent Licenses 17 6.10. Cash Collateral Account 18 6.11. Further
Assurances 19 6.12. Confidentiality 19       ARTICLE VII EVENTS OF DEFAULT 22
7.1. Events of Default 22 7.2. Remedies Following an Event of Default 24 7.3.
Annulment of Defaults 25 7.4. Waivers 25       ARTICLE VIII COLLATERAL AGENT 26
8.1. Appointment of Collateral Agent 26 8.2. Collateral 26 8.3. Collateral
Agent’s Resignation 26 8.4. Concerning the Collateral Agent 27       ARTICLE IX
GENERAL PROVISIONS 28 9.1. Expenses 28 9.2. Indemnity 29 9.3. Notices 30 9.4.
Amendments, Consents, Waivers, etc. 30 9.5. No Strict Construction 31 9.6.
Certain Acknowledgments 31 9.7. Venue; Service of Process; Certain Waivers 31
9.8. WAIVER OF JURY TRIAL 32 9.9. Interpretation; Governing Law; etc. 32 9.10.
Successors and Assigns 32 9.11. Tax Treatment 34

 

APPENDICES, SCHEDULES AND EXHIBITS

 

Appendix I Definitions Schedule 2.1 Revenue Participants Schedule 2.2 Note
Purchasers Schedule 2.6 Wire Transfer Instructions

 

-ii-

 

  

FOIA CONFIDENTIAL TREATMENT REQUEST BY
INVENTERGY GLOBAL, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 62-1482176

Confidential treatment requested with respect to certain portions hereof denoted
with
“***”

 

Schedule 4.1 Company Organization Schedule 4.5(g) Patent Litigation; Reissues
and Oppositions Schedule 4.6 Material Agreements Schedule 6.7 Existing
Indebtedness Schedule 6.12.4 *** Schedule 9.3 Notices Schedule I(a) Patents    
Exhibit A Form of Note Exhibit B Control Agreement Exhibit C Form of Certificate
(Payments to Cash Collateral Account) Exhibit D-1 ☐Note Assignment and
Acceptance Agreement Exhibit D-2 Revenue Stream Assignment and Acceptance
Agreement Exhibit E Patent License Agreement Exhibit F Patent Security Agreement
Exhibit G Security Agreement Exhibit H Subscription Agreement Exhibit I Newco
LLC Agreement

 

-iii-

 

 

FOIA CONFIDENTIAL TREATMENT REQUEST BY
INVENTERGY GLOBAL, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 62-1482176

Confidential treatment requested with respect to certain portions hereof denoted
with
“***”

 

REVENUE SHARING AND NOTE PURCHASE AGREEMENT

 

This REVENUE SHARING AND NOTE PURCHASE AGREEMENT (this “Agreement”) is dated as
of October 1, 2014 by and among Inventergy Global, Inc., a Delaware corporation
(“Parent”) and Inventergy, Inc. (“Owner”, and, collectively, the “Company”), and
DBD Credit Funding, LLC as collateral agent (the “Collateral Agent”), each
Person listed on Schedule 2.1 hereto (the “Revenue Participants”) and each
Person listed on Schedule 2.2 hereto (the “Note Purchasers” and, together with
the Revenue Participants, the “Purchasers”).

 

RECITALS

 

WHEREAS, the Revenue Participants wish to acquire, and the Company has agreed to
grant, an interest in certain of the Company’s future revenues from its patent
portfolio subject to payment of the purchase price and other conditions
specified herein, which future revenues are inherently risky and uncertain as to
both amount and timing; and

 

WHEREAS, the Note Purchasers have agreed to purchase from the Company, and the
Company has agreed to issue and sell to the Purchasers, up to $11,000,000 in
aggregate original principal amount of the Company’s senior secured notes (the
“Notes”) in the form of Exhibit A hereto, subject to the terms of this
Agreement,

 

WHEREAS, the Purchaser and the Company may agree in future to the issuance and
sale of up to $5,000,000 in aggregate original principal amount of Notes and
additional interests in the Company’s future revenues from its patent portfolio;

 

NOW THEREFORE, in consideration of the mutual agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

 

ARTICLE I

DEFINITIONS

 

1.1.         Certain Defined Terms. Capitalized terms used in this Agreement and
not otherwise defined shall have the meanings set forth in Appendix I.

 

1

 

  

FOIA CONFIDENTIAL TREATMENT REQUEST BY
INVENTERGY GLOBAL, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 62-1482176

Confidential treatment requested with respect to certain portions hereof denoted
with
“***”

 

1.2.         Other Interpretative Provisions. Unless otherwise specified, all
references to “$”, “cash”, “dollars” or similar references shall mean U.S.
dollars, paid in cash or other immediately available funds. The definitions set
forth in this Agreement are equally applicable to both the singular and plural
forms of the terms defined. The words “hereof”, “herein”, and “hereunder” and
words of like import when used in this Agreement shall refer to this Agreement
as a whole and not to any particular provision of this Agreement. All references
to time of day herein are references to New York, New York time (daylight or
standard, as applicable) unless otherwise specifically provided. Where the
character or amount of any asset or liability or item of income or expense is
required to be determined or any consolidation or other accounting computation
is required to be made for the purposes of this Agreement, it shall be done in
accordance with GAAP except where such principles are inconsistent with the
specific provisions of this Agreement. References in this Agreement to an
Appendix, Exhibit, Schedule, Article, Section, clause or subclause refer (A) to
the appropriate Appendix, Exhibit or Schedule to, or Article, Section, clause or
subclause in this Agreement or (B) to the extent such references are not present
in this Agreement, to the Document in which such reference appears. The term
“including” is by way of example and not limitation. The word “or” is not
exclusive. In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”; and the word “through” means “to and
including.” The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form. All
references to any Person shall be constructed to include such Person’s
successors and assigns (subject to any restriction on assignment set forth
herein). Unless otherwise expressly provided herein, references to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such law.

 

ARTICLE II

CLOSING AND TERMS OF THE REVENUE STREAM AND NOTES

 

2.1.         The Revenue Stream.

 

2.1.1.         Purchase of the Revenue Stream. On the Closing Date, subject to
the satisfaction of the conditions set forth in Section 3.1, and against the
payment of an aggregate purchase price of *** allocated as set forth on Schedule
2.1, the Company hereby grants, and the Revenue Participants hereby acquire the
Revenue Stream. The rights of the Revenue Participants to the Revenue Stream
shall be secured pursuant to the Collateral Documents, junior in priority to the
rights of the Note Purchasers.

 

2.1.2.         Payments to Revenue Participants. Following payment in full of
the Note Obligations, the Company shall pay to the Revenue Participants their
proportionate share, in accordance with Schedule 2.1, of the Revenue Stream;
provided, that the Company shall instruct any payors to deposit Monetization
Revenues, per Section 6.11, directly into the Cash Collateral Account. Any
applicable payments by the Company to Revenue Participants shall be made monthly
on the last Business Day of each month with respect to any Monetization Revenues
received through the last Business Day of the prior month. Except to the extent
that the Collateral Agent is enjoined or stayed from distributing any such
Monetization Revenues by action brought by the Company, such direct deposit in
the Cash Collateral Account by payors shall constitute timely payment by the
Company. For the avoidance of doubt, prior to the payment in full of the Note
Obligations, all Monetization Net Revenues shall be applied by the Company or
the Collateral Agent, as the case may be, in accordance with Section 2.2.4,
including the payment of principal, interest and any applicable premiums or fees
on the Note Obligations (inclusive of payments owed pursuant to Sections
9.1(ii)-(iv) or 9.2, and shall not be shared with any Revenue Participants as a
payment in respect of the Revenue Stream.

 

2

 

 

 

FOIA CONFIDENTIAL TREATMENT REQUEST BY
INVENTERGY GLOBAL, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 62-1482176

Confidential treatment requested with respect to certain portions hereof denoted
with

“***”

 

2.2.         The Notes.

 

2.2.1.         Purchase and Sale of the Notes. On the Closing Date, subject to
satisfaction of the conditions set forth in Section 3.1, the Company agrees to
issue and sell, and each Note Purchaser agrees to purchase, for the purchase
price set forth on Schedule 2.2 and in accordance with the percentages set forth
on Schedule 2.2, Notes in an aggregate original principal amount of $11,000,000.

 

2.2.2.         Interest on the Notes. The unpaid principal amount of the Notes
(including any PIK Interest) shall bear cash interest at a rate equal to LIBOR
plus 7% per annum plus 3% per annum of PIK interest (defined below); provided
that upon and during the continuance of an Event of Default under Section 7.1.1,
the cash interest rate shall increase by an additional 2% per annum. Interest on
the Notes shall be paid on the last Business Day of each calendar month (the
“Interest Payment Date”), starting with the calendar month ending October 31,
2014. Such interest shall be paid in cash except that 3.00% per annum of the
interest due on each Interest Payment Date shall be paid-in-kind, by increasing
the principal amount of the Notes by the amount of such interest, effective as
of the applicable Interest Payment Date (“PIK Interest”). PIK Interest shall be
treated as principal of the Note for all purposes of interest accrual or
calculation of any premium.

 

2.2.3.         Fees; Prepayment Premium.

 

2.2.3.1.      At the Closing Date, the Company shall pay to the Purchasers a
structuring fee equal to $385,000 (consisting of 3.5% of the original principal
amount of the Notes), which amount shall be netted out of the funding at the
Closing Date.

 

2.2.3.2.      Upon the earlier of the date on which the Note Obligations are
paid in full, or become due (whether at the Maturity Date or upon acceleration),
the Company shall pay to the Note Purchasers a termination fee equal to $770,000
(consisting of 7.0% of the original principal amount of the Notes).

 

2.2.4.         Payment of the Notes.

 

2.2.4.1.      Payment at Maturity. The principal of the Notes and all unpaid
interest thereon or other amounts owing hereunder shall be paid in full in cash
on September 30, 2017 (the “Maturity Date”). If the Maturity Date is not a
Business Day, such payment shall be due on the next following Business Day.

 

3

 

  

FOIA CONFIDENTIAL TREATMENT REQUEST BY
INVENTERGY GLOBAL, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 62-1482176

Confidential treatment requested with respect to certain portions hereof denoted
with
“***”

 

2.2.4.2.      Optional Prepayments. In addition to being required to make
Mandatory Prepayments as required under Section 2.2.4.4, the Company may prepay
the Notes from time to time in whole or in part, without penalty or premium,
except that any optional prepayments of the Notes prior to the first anniversary
of the Closing Date shall be accompanied by a prepayment premium equal to 5.00%
of the principal amount prepaid. Any such prepayment shall include accrued and
unpaid interest on the amount prepaid.

 

2.2.4.3.      Amortization. Commencing on the last Business Day of October,
2015, the Company shall make monthly amortization payments on the Notes in an
amount, as of the date of such payment, equal to (x) the then outstanding
principal amount divided by (y) the number of months left until the Maturity
Date. The amount of the monthly amortization payment shall be calculated by the
Company, and provided to the Collateral Agent for review, initially prior to the
first such payment and recalculated following any optional or mandatory
prepayment.

 

2.2.4.4.      Mandatory Prepayments. Upon receipt of any Monetization Revenues,
the Company or the Collateral Agent, as the case may be, shall apply 85% of such
Monetization Net Revenues to the payment of accrued and unpaid interest on, and
then to repay outstanding principal of, and any fees with respect to, the Notes
until all Note Obligations have been paid in full. Payments by the Company on
the Notes shall be made monthly on the last Business Day of each month with
respect to Monetization Revenues received through the last Business Day of the
prior month. For the avoidance of doubt, mandatory prepayments are not subject
to any prepayment premium.

 

2.2.4.5.      Application of Payments. Payments on the Notes shall be applied in
the following order, first to any then outstanding expenses or other amounts
owing pursuant to Article 9; second, to accrued and unpaid interest (excluding
PIK Interest); third to principal; fourth to any prepayment premium on the
principal so repaid; and finally, after all principal of the Notes and any
prepayment premium, has been paid in full, to the termination fee. Optional and
mandatory repayments shall reduce required amortization payments pro rata.

 

2.3.         Monetization Revenues. All Monetization Revenues received by the
Company or deposited in the Cash Collateral Account shall be applied so that 86%
of Monetization Net Revenues are applied to the Note Obligations until paid in
full; provided, that 100% of the Monetization Net Revenues received since the
last Business Day of the preceding month shall be applied to pay any past due
Note Obligations, including in the event of acceleration of the Notes. Following
payment in full of the Note Obligations, the Applicable Percentage of the
Monetization Net Revenues received following the payment in full of the Note
Obligations shall be paid to the Revenue Participants for application to the
Revenue Stream, in accordance with Section 2.1.2 and Schedule 2.1, until fully
satisfied; provided that in the event of an acceleration of the Revenue Stream,
100% of the Monetization Net Revenues received since the last Business Day of
the preceding month shall be applied to pay the remaining balance of the Revenue
Stream. The Company, after payment in full of the Note Obligations, may prepay
any or all of the remaining balance of the Revenue Stream (as defined with
respect to the applicable time of such payment in the definition of Revenue
Stream). In the event of an ***, 100% of Net Revenues shall be applied to the
payment of the Note Obligations and, following the payment in full of the Note
Obligations, to the Revenue Stream, pending ***, which, if and to the extent
that ***, then the Net Revenues applied after such determination to payment of
the Note Obligations or the Revenue Stream shall revert to the Applicable
Percentages per the terms of this Agreement as if *** had not occurred, and any
amounts then due back to the Company will be treated as prepayments of the Note
Obligations, or if the Note Obligations have been paid in full, of the Revenue
Stream.

 

4

 

  

FOIA CONFIDENTIAL TREATMENT REQUEST BY
INVENTERGY GLOBAL, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 62-1482176

Confidential treatment requested with respect to certain portions hereof denoted
with
“***”

 

2.4.         Purchase Price Allocation. The Company and the Purchasers agree
that, for purposes of Sections 305 and 1271 through 1275 of the Code or any
other jurisdiction, the aggregate purchase price of the Notes shall be *** and
the aggregate purchase price of the Revenue Stream shall be ***, and that such
purchase prices shall be used by the Company and each Purchaser for all
financial reporting and income tax reporting purposes.

 

2.5.         Taxes. Any and all payments by the Company with respect to any
Notes or the Revenue Stream shall be made free and clear of and without
deduction for any and all present or future taxes, levies, imposts, deductions,
charges or withholdings in any such case imposed by the United States or any
political subdivision thereof, excluding taxes imposed or based on the recipient
Purchaser’s overall net income, and franchise or capital taxes imposed on it in
lieu of net income taxes (all such non-excluded taxes, levies, imposts,
deductions, charges, withholdings and liabilities in respect of payments
hereunder being hereinafter referred to as “Taxes”). If the Company shall be
required by law to deduct any Taxes from or in respect of any sum payable
hereunder or under any Notes to any Purchaser, (i) the sum payable shall be
increased as may be reasonably necessary so that after making all required
deductions for taxes (including deductions for taxes applicable to additional
sums payable under this Section 2.5) such Purchaser receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
Company shall make such deductions and (iii) the Company shall remit the full
amount deducted to the relevant taxation authority or other authority in
accordance with applicable law. Within 30 days after the date of any payment of
such Taxes (or, if later, promptly upon a receipt becoming available), the
Company shall furnish to the Purchasers the original or certified copy of a
receipt evidencing payment thereof. If the Company or any Purchaser shall
subsequently receive a refund or tax credit for any such Taxes withheld as to
which the Purchaser has been made whole pursuant to the preceding procedure, any
such refund or credit shall be for the sole account of the Company.

 

2.6.         Manner and Time of Payment. All payments to the Note Purchasers or
the Revenue Participants (or the Cash Collateral Account, as the case may be)
shall be made by wire transfer or other same day funds, without set off, not
later than 2:00 p.m. on the day such payment is due, in accordance with the
payment instructions set forth on Schedule 2.6.

 

5

 

  

FOIA CONFIDENTIAL TREATMENT REQUEST BY
INVENTERGY GLOBAL, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 62-1482176

Confidential treatment requested with respect to certain portions hereof denoted
with
“***”

 

2.7.         Patent License. Effective as of the earlier of (x) the date that is
365 days after the Closing Date or (y) the occurrence of an Event of Default,
the Company shall grant to the Collateral Agent, for the benefit of the Secured
Parties, a non-exclusive, royalty free, license (including the right to grant
sublicenses) with respect to the Patents, which shall be evidenced by, and
reflected in, the Patent License Agreement, which shall be delivered at Closing.
The Patent License Agreement shall terminate upon payment in full of the Note
Obligations and the Revenue Stream and as otherwise specified in the Patent
License Agreement, but any sublicenses granted prior to any termination of this
Agreement (except to Collateral Agent or its affiliates) shall survive according
to the respective terms and conditions of such sublicenses. The Collateral Agent
and the Secured Parties agree that the Collateral Agent shall only use such
license following the occurrence and during the continuance of an Event of
Default.

 

2.8.         Additional Fundings

 

2.8.1.         It is contemplated that the Company may subsequently request that
the Purchasers acquire up to $5,000,000 in additional Notes, and further acquire
additional interests in the Company’s Monetization Revenues. If the Company
shall make such request, and if the Purchasers agree, in their sole discretion,
to provide such additional funding to the Company, this Agreement shall be
amended in a manner satisfactory to the Company and the Purchasers to reflect
the economic and other terms and conditions of such additional funding, which
terms and conditions shall be satisfactory to the Company and the Purchasers. In
particular, it is contemplated that to the extent that such incremental funding
occurs, the additional Notes and participation in the Monetization Revenues will
have substantially the same economic terms as those issued as of the Closing
Date (e.g., will contemplate the same rate, percentage fees, etc. and will
provide for a proportional additional share of Monetization Net Revenues.)

 

2.8.2.         In addition, if and to the extent that the Company breaches its
obligations under Section 6.14 to timely pay amounts due under its Patent
Purchase Agreements, the Purchasers shall have the option (but no obligation) to
advance directly to the applicable seller under such Patent Purchase Agreement
any such past due amounts. If and to the extent that the Purchasers elect to
make such advances, this Agreement shall be amended in a manner satisfactory to
the Purchasers (and the Company shall be deemed to have irrevocably consented to
such amendment) so as to reflect the economics of such additional funding, which
shall be on economic terms that are substantially the same as the Notes and
Revenue Stream issued at Closing (but with a maturity date and return threshold
deadlines that are consistent with the Notes and Revenue Stream issued at
Closing).

 

6

 

  

FOIA CONFIDENTIAL TREATMENT REQUEST BY
INVENTERGY GLOBAL, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 62-1482176

Confidential treatment requested with respect to certain portions hereof denoted
with
“***”

 

ARTICLE III

CONDITIONS PRECEDENT

 

3.1.         Conditions to Closing. The obligation of each Revenue Participant
to purchase its respective pro rata share of the Revenue Stream and the
obligation of each Note Purchaser to purchase its respective pro rata share of
the Notes on the Closing Date is subject to the satisfaction of the conditions
set forth in this Section 3.1:

 

3.1.1.         Deliveries. The Company (and each of its Subsidiaries, as
applicable) shall have delivered to each Purchaser and the Collateral Agent
fully executed (where applicable) copies of the following:

 

3.1.1.1.      this Agreement;

 

3.1.1.2.      the Notes;

 

3.1.1.3.      the Security Agreement;

 

3.1.1.4.      the Patent License Agreement;

 

3.1.1.5.      the Patent Security Agreement;

 

3.1.1.6.      the Certificate of Designation;

 

3.1.1.7.      the Proxy;

 

3.1.1.8.      the Voting Agreement; and

 

3.1.1.9.      Series F Stock Certificate in Inventergy, Inc.

 

3.1.1.10.    (i) a copy of the certificate or articles of incorporation,
certificate of formation, limited liability company agreement or other
constitutive document, including all amendments thereto, of the Company,
certified as of a recent date by the Secretary of State of the state of its
organization and a certificate as to the good standing of the Company as of a
recent date, from such Secretary of State (or, in each case, a comparable
governmental official, if available); (ii) a certificate of the Secretary or
Assistant Secretary of the Company, dated the Closing Date and certifying
(A) that attached thereto is a true and complete copy of the by-laws and any
limited liability company agreement of the Company as in effect on the Closing
Date and at all times since a date prior to the date of the resolutions
described in clause (B) below, (B) that attached thereto is a true and complete
copy of resolutions duly adopted by the board of directors or managers of the
Company authorizing the execution, delivery and performance of the Documents,
and that such resolutions and consents have not been modified, rescinded or
amended and are in full force and effect, (C) that the certificate or articles
of incorporation of the Company or the applicable subsidiary have not been
amended since the date of the last amendment thereto shown on the certificate of
good standing furnished pursuant to clause (i) above, and (D) as to the
incumbency and specimen signature of each officer executing this Agreement or
any other Document on behalf of the Company; and (iii) a certificate of another
officer as to the incumbency and specimen signature of the Secretary or
Assistant Secretary executing the certificate pursuant to clause (ii) above;

 

7

 

 

 

FOIA CONFIDENTIAL TREATMENT REQUEST BY
INVENTERGY GLOBAL, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 62-1482176

Confidential treatment requested with respect to certain portions hereof denoted
with
“***”

 

3.1.1.11.    an opinion of counsel for the Company addressed to the Collateral
Agent and each other party hereto in customary form and otherwise in form and
substance reasonably satisfactory to the Collateral Agent;

 

3.1.1.12.    an officer’s certificate from an Authorized Officer of the Company
certifying that the condition set forth in Section 3.1.2 has been satisfied;

 

3.1.1.13.    all documentation and other information about the Company requested
by the Revenue Participants or the Note Purchasers or the Collateral Agent under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA PATRIOT Act; and

 

3.1.1.14.    evidence satisfactory to the Purchasers that the Existing Notes has
been fully repaid (or will be paid, by direct wire, with the proceeds of the
Notes and Revenue Share) and all Liens securing such Indebtedness released (or
agreed to be released by the Collateral Agent pursuant to a payoff letter
acceptable in form and substance to the Purchasers.)

 

3.1.2.         Representations and Warranties; No Default. The representations
and warranties contained in this Agreement and the other Documents shall be true
and correct in all material respects, and there shall exist no Default or Event
of Default, including after giving effect to the transactions contemplated
herein.

 

3.1.3.         Consummation of Purchase of Common Stock. The Subscription
Agreement shall have been executed and delivered and shares of Parent Common
Stock sold to the Purchasers as contemplated thereby.

 

3.1.4.         Fees and Expenses. The structuring fee and the expenses of the
Purchasers and the Collateral Agent invoiced as of the Closing Date shall have
been paid in full, in cash; which sums shall be acknowledged to have been
received by the Company but applied by the Purchasers at Closing.

 

3.1.5.         Due Diligence. The Purchasers shall have completed their due
diligence, and shall be satisfied with the results thereof, in their sole
judgment.

 

3.1.6.         Senior Lien. The Purchasers shall be satisfied that, after giving
effect to the Collateral Documents and to the making of any filings contemplated
thereby, including, without limitation, UCC filings and filings in the United
States Patent and Trademark Office, the Collateral Agent will have a first
priority perfected lien in the Patents registered in the United States and on
all other material assets of the Company and its Subsidiaries.

 

8

 

  

FOIA CONFIDENTIAL TREATMENT REQUEST BY
INVENTERGY GLOBAL, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 62-1482176

Confidential treatment requested with respect to certain portions hereof denoted
with
“***”

 

3.1.7.         W-9. The Purchasers shall have delivered completed Forms W-9 (or
applicable equivalent) to the Company.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

In order to induce the Revenue Participants to purchase the Revenue Stream and
the Note Purchasers to purchase the Notes, the Company hereby represents and
warrants to the Purchasers as of the Closing Date that:

 

4.1.         Organization and Business. The Company is (a) a duly organized and
validly existing corporation or limited liability company, (b) in good standing
under the laws of the jurisdiction of its incorporation or organization, and (c)
has the power and authority, corporate or otherwise, necessary (i) to enter into
and perform this Agreement and the Documents to which it is a party, and (ii) to
carry on the business now conducted or proposed to be conducted by it. Schedule
4.1 sets forth all of the Company’s Subsidiaries and each other entity in which
the Company holds an interest, directly or indirectly, and sets forth the
ownership of all equity securities of each such Subsidiary or other entity
(including joint venture, membership or partnership interests, and including
convertible securities, options or warrants).

 

4.2.         Qualification. The Company and each of its Subsidiaries is duly and
legally qualified to do business as a foreign corporation or limited liability
company and is in good standing in each state or jurisdiction in which such
qualification is required and is duly authorized, qualified and licensed under
all laws, regulations, ordinances or orders of public authorities, or otherwise,
to carry on its business in the places and in the manner in which it is
conducted.

 

4.3.         Operations in Conformity with Law, etc. The operations of the
Company and each of its Subsidiaries as now conducted or proposed to be
conducted are not in violation in any material respect of, nor is the Company or
any of its Subsidiaries in default in any material respect under, any Legal
Requirement.

 

4.4.         Authorization and Non-Contravention. The Company and each of its
Subsidiaries has taken all corporate, limited liability or other action required
to execute, deliver and perform this Agreement and each other Document. All
necessary consents, approvals and authorizations of any governmental or
administrative agency or any other Person of any of the transactions
contemplated hereby shall have been obtained and shall be in full force and
effect. This Agreement and each other Document does not (i) contravene the terms
of any of the Company’s Organization Documents, (ii) conflict with or result in
any breach or contravention of, or the creation of any Lien under, or require
any payment to be made under (x) any Contractual Obligation of the Company or
its applicable Subsidiaries or (y) any material order, injunction, writ or
decree of any Governmental Authority or any arbitral award to which the Company
or any such Subsidiary is subject or (iii) violate any Legal Requirement.

 

9

 

  

FOIA CONFIDENTIAL TREATMENT REQUEST BY
INVENTERGY GLOBAL, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 62-1482176

Confidential treatment requested with respect to certain portions hereof denoted
with
“***”

 

4.5.         Intellectual Property. As of the Closing Date,

 

(a)          Owner is the entire, valid, sole and exclusive beneficial owner of
all right, title and interest to all of the Patents, including the right to sue
for past, present and future infringement of the Patents, with good and
marketable title.

 

(b)          The Patents are free and clear of any and all Liens other than any
Existing Encumbrances that would not otherwise constitute a breach of Sections
4.5(c), (d) or (k).

 

(c)          ***.

 

(d)          ***.

 

(e)          Owner is listed as record owner of all of the Patents in the United
States Patent and Trademark Office ***. 

 

(f)           All of the granted Patents indicated are subsisting and have not
been adjudged invalid or unenforceable, in whole or in part, and none of the
Patents are at this time the subject to any challenge to their validity or
enforceability. To the knowledge of the Company, the granted Patents are valid
and enforceable.

 

(g)          Except as set forth on Schedule 4.5(g), the Company has no notice
of any lawsuits, actions or opposition, cancellation, revocation, re-examination
or reissue proceedings commenced or threatened with reference to any of the
Patents.

 

(h)          There are no overdue amounts owed to Nokia Corporation under
Section 4.1 of the Nokia PPA.

 

(i)           There are no “Guaranteed Payments” outstanding whose payment is
required to avoid triggering any re-purchase right of Panasonic Corporation
under the Panasonic PPA.

 

(j)           Except as set forth in Section 4.2 of the Panasonic PPA, there are
no existing contracts, agreements, options, commitments, or rights with, to, or
in any person to acquire any of the Patents.

 

(k)          The Patents acquired by Owner from Huawei Technologies Co., Ltd.
under the Patent Rights Assignment Agreement, dated as of May 15, 2003 (“Huawei
PRAA”), are subject only to the existing license agreements granted to the
parties set forth on Exhibit C to the PRAA, and the terms of Sections 3.3, 3.4,
3.5, 3.6, 3.7, and 3.8 of the Huawei PRAA. Otherwise, such Patents are not
subject to any license, sublicense, covenant not to sue, other immunity from
suit under the Patents, or any other right of any kind that would materially
restrict or impair the ability of Owner to pursue Monetization Activities. Other
than as provided for by Sections 3.3, 3.4, 3.5, 3.6, 3.7, 3.8, and 5.5 of the
Huawei PRAA, no prior owner of such Patents or other third party has the right
to grant any license, sublicense, covenant not to sue, other immunity from suit
under the Patents, or any other right of any kind that would materially restrict
or impair the ability of Owner to pursue Monetization Activities.

 

10

 

  

FOIA CONFIDENTIAL TREATMENT REQUEST BY
INVENTERGY GLOBAL, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 62-1482176

Confidential treatment requested with respect to certain portions hereof denoted
with
“***”

 

4.6.         Material Agreements. Schedule 4.6 sets forth each agreement
relating to the purchase or other acquisition of any Patent, including seller
notes issued in connection with such acquisition, and any other material
agreement relating to any Patent (other than the Existing Encumbrances). Each
such agreement is in full force and effect for the benefit of the Company and to
the knowledge of the Company there are no material defaults under any such
agreement except as listed in Schedule 4.6.

 

4.7.         Margin Regulations. The Company is not engaged, nor will it engage,
principally or as one of its important activities, in the business of purchasing
or carrying Margin Stock, or extending credit for the purpose of purchasing or
carrying Margin Stock, and the Notes will not be used for any purpose that
violates Regulation U of the Board of Governors of the United States Federal
Reserve System.

 

4.8.         Investment Company Act. The Company is not, and is not required to
be, registered as an “investment company” under the Investment Company Act of
1940.

 

4.9.         USA PATRIOT Act, FCPA and OFAC.

 

4.9.1.         To the extent applicable, the Company is in compliance, in all
material respects, with (i) the Trading with the Enemy Act, as amended, and each
of the foreign assets control regulations of the United States Treasury
Department (31 CFR Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto and (ii) the USA Patriot Act.

 

4.9.2.         No part of the proceeds of the Notes or the purchase price for
the Revenue Stream will be used, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

 

4.9.3.         None of the Company nor, to the knowledge of the Company, any
director, officer, agent, employee or controlled Affiliate of the Company, is
currently the subject of any U.S. sanctions program administered by the Office
of Foreign Assets Control of the United States Department of the Treasury
(“OFAC”); and the Company will not directly or indirectly use the proceeds of
the Notes or otherwise make available such proceeds to any Person, for the
purpose of financing the activities of any Person currently the subject of any
U.S. sanctions program administered by OFAC, except to the extent licensed or
otherwise approved by OFAC.

 

11

 

  

FOIA CONFIDENTIAL TREATMENT REQUEST BY
INVENTERGY GLOBAL, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 62-1482176

Confidential treatment requested with respect to certain portions hereof denoted
with

“***”

 

4.10.       No Default. No Default or Event of Default exists or would result
from the incurring of any Obligations by the Company or the grant or perfection
of Liens on the Collateral. The Company is not in default under or with respect
to any Contractual Obligation in any respect which, individually or together
with all such defaults, would reasonably be expected to have a Material Adverse
Effect.

 

4.11.       Binding Effect. This Agreement and each other Document constitute
the legal, valid and binding obligations of the Company, enforceable against the
Company in accordance with their respective terms, except as enforceability may
be limited by applicable bankruptcy, insolvency, or similar laws affecting the
enforcement of creditors’ rights generally or by equitable principles relating
to enforceability.

 

4.12.       Disclosure. No report, financial statement, certificate or other
written information furnished by or on behalf of the Company (other than
projected financial information, pro forma financial information and information
of a general economic or industry nature) to any Purchaser or the Collateral
Agent in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or any other Document (as
modified or supplemented by other information so furnished) when taken as a
whole contains any material misstatement of fact or omits to state any material
fact necessary to make the statements therein (when taken as a whole), in the
light of the circumstances under which they were made, not materially
misleading. With respect to projected financial information and pro forma
financial information, the Company represents that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time of
preparation; it being understood that such projections may vary from actual
results and that such variances may be material.

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS AND COLLATERAL AGENT

 

Each Purchaser, for itself and for no other Purchaser, and the Collateral Agent
hereby represents and warrants to the Company as of the Closing Date:

 

5.1.         Authority. The Purchaser and the Collateral Agent, as the case may
be, has the power and authority, corporate or otherwise, necessary to enter into
and perform this Agreement and the Documents to which it is a party.

 

5.2.         Binding Effect. This Agreement and each other Document constitute
the legal, valid and binding obligations of the Purchaser and the Collateral
Agent, enforceable against the Purchaser or the Collateral Agent as the case may
be in accordance with their respective terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, or similar laws affecting the
enforcement of creditors’ rights generally or by equitable principles relating
to enforceability.

 

12

 

  

FOIA CONFIDENTIAL TREATMENT REQUEST BY
INVENTERGY GLOBAL, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 62-1482176

Confidential treatment requested with respect to certain portions hereof denoted
with
“***”

 

5.3.         Investment Intent. The Purchaser understands that the Note, to the
extent constituting a security, is a “restricted security” and has not been
registered under the Securities Act or any applicable state securities law and
is acquiring the Note as principal for its own account and not with a view to or
for distributing or reselling the Note or any part thereof in violation of the
Securities Act or any applicable state securities laws. The Purchaser does not
presently have any agreement, plan or understanding, directly or indirectly,
with any Person to distribute or effect any distribution of the Note (or any
securities which are derivatives thereof) to or through any person or entity, in
each case, other than transfers or distributions to an Affiliate of such
Purchaser.

 

5.4.         Experience of the Purchaser. The Purchaser has such knowledge,
sophistication and experience in business and financial matters so as to be
capable of evaluating the merits and risks of the prospective investment in the
Note, and has so evaluated the merits and risks of such investment. The
Purchaser is able to bear the economic risk of an investment in the Note and, at
the present time, is able to afford a complete loss of such investment. The
Purchaser understands that its investment in the Note involves a significant
degree of risk.

 

5.5.         Access to Information. The Purchaser acknowledges that it has been
afforded (i) the opportunity to ask such questions as it has deemed necessary
of, and to receive answers from, representatives of the Company concerning the
terms and conditions of the offering of the Note and the merits and risks of
investing in the Note; (ii) access to information about the Company and its
subsidiaries and their respective financial condition, results of operations,
business, properties, management and prospects sufficient to enable it to
evaluate its investment; and (iii) the opportunity to obtain such additional
information that the Company possesses or can acquire without unreasonable
effort or expense that is necessary to make an informed investment decision with
respect to the investment. The Purchaser has sought such accounting, legal and
tax advice as it has considered necessary to make an informed decision with
respect to its acquisition of the Note.

 

5.6.         Reliance on Exemptions. The Purchaser understands that the Notes
are being offered and sold to it in reliance on specific exemptions from the
registration requirements of U.S. federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and the Purchaser’s
compliance with, the representations, warranties, agreements, acknowledgements
and understandings of the Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of the Purchaser to acquire
its Note.

 

ARTICLE VI

COVENANTS

 

Until all of the Company’s obligations with respect to the Notes and the Revenue
Stream, have been paid in full in cash, the Company shall comply with the
covenants set forth in this Article VI.

 

13

 

  

FOIA CONFIDENTIAL TREATMENT REQUEST BY
INVENTERGY GLOBAL, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 62-1482176

Confidential treatment requested with respect to certain portions hereof denoted
with
“***”

 

6.1.         Taxes and Other Charges. The Company shall duly pay and discharge,
or cause to be paid and discharged, before the same becomes in arrears, all
taxes, assessments and other governmental charges imposed upon the Company and
its properties, sales or activities, or upon the income or profits therefrom;
provided, however, that any such tax, assessment, charge or claim need not be
paid if the validity or amount thereof shall at* the time be contested in good
faith by appropriate proceedings and if the Company shall, in accordance with
GAAP, have set aside on its books adequate reserves with respect thereto;
provided, further, that the Company shall pay or bond, or cause to be paid or
bonded, all such taxes, assessments, charges or other governmental claims
immediately upon the commencement of proceedings to foreclose any Lien which may
have attached as security therefor (except to the extent such proceedings have
been dismissed or stayed).

 

6.2.         Conduct of Monetization Activities; Reporting and Consultation.

 

6.2.1.         The Company shall undertake its best efforts to diligently pursue
the monetization of the Patents, and shall provide reasonable regular updates to
the Purchasers and their advisors, and shall consult with Purchasers and their
advisors on request, as to its Monetization Activities, including providing the
Purchasers with a summary of any material litigation relating to the Patents or
the Monetization Activities, copies of material correspondence, pleadings,
judgments, orders, licenses, settlement agreements or other documents reasonably
requested by the Majority Purchasers, and, no later than the 15th day of every
month, a report calculating in detail its Monetization Revenues for the prior
month, in each case in form and substance reasonably satisfactory to the
Majority Purchasers. Subject to the preservation of any privilege and
confidentiality requirements, the Company shall authorize and direct any legal
counsel or consultant engaged by it to discuss the status of the Company’s
Monetization Activities with the Purchasers and the Collateral Agent, provided
that the Company has the reasonable opportunity to have at least one Company
representative present, in person or by telephone, for any such discussions.

 

6.2.2.         Notwithstanding Section 6.2.1, Section 6.5 or Section 6.6, but
subject to compliance with Section 6.9.3, the Company shall not be required to
breach any contractual obligation of confidentiality or to jeopardize any legal
privilege.

 

6.3.         Maintenance of Existence. The Company shall do all things necessary
to preserve, renew and keep in full force and effect and in good standing its
legal existence and authority necessary to continue its business.

 

6.4.         Compliance with Legal Requirements. The Company shall comply in all
material respects with all valid then existing Legal Requirements applicable to
it, except where compliance therewith shall at the time be contested in good
faith by appropriate proceedings.

 

14

 

  

FOIA CONFIDENTIAL TREATMENT REQUEST BY
INVENTERGY GLOBAL, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 62-1482176

Confidential treatment requested with respect to certain portions hereof denoted
with
“***”

 

6.5.         Notices; Reports.

 

6.5.1.         Certain Notices; Reports. The Company shall furnish to each of
the Note Purchasers and Revenue Participants:

 

6.5.1.1.      Promptly, notice of any dispute, litigation, investigation,
suspension or any administrative or arbitration proceeding by or against the
Company for an amount in excess of $500,000 or affecting the Company’s ownership
rights with respect to the Patents;

 

6.5.1.2.      promptly upon acquiring knowledge thereof, the existence of any
Default or Event of Default, specifying the nature thereof and what action the
Company has taken, is taking or proposes to take with respect thereto; and

 

6.5.1.3.      promptly, and in any event within 10 Business Days, such
additional business, financial, corporate affairs and other information as the
Majority Purchasers may reasonably request.

 

Each notice pursuant to this Section shall be accompanied by a statement by an
Authorized Officer of the Company, on behalf of the Company, setting forth
details of the occurrence referred to therein (including, if applicable,
describing with particularity any and all clauses of this Agreement or the Other
Documents that may have been breached), and, subject to any requirement of
privilege, stating what action the Company or other Person proposes to take with
respect thereto and at what time.

 

6.5.2.         In the event that the Company receives notice, or becomes aware,
of *** would constitute a *** contained in ***, in addition to the remedies set
forth in any Document, the Company shall give immediate notice thereof to the
Purchasers and the Collateral Agent, with reasonable detail concerning the basis
for ***, of the Company’s intended approach to addressing such ***. The Company
shall provide periodic updates of its progress in resolving *** to the
Purchasers. Upon the final resolution or withdrawal of any such ***, the Company
shall provide notice of such resolution or withdrawal, with supporting
documentation, to the Purchasers. ***.

 

15

 

  

FOIA CONFIDENTIAL TREATMENT REQUEST BY
INVENTERGY GLOBAL, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 62-1482176

Confidential treatment requested with respect to certain portions hereof denoted
with
“***”

 

6.6.         Information and Access Rights.

 

6.6.1.         Upon reasonable request of the Majority Purchasers (and requests
made not more often than quarterly shall be deemed reasonable), the Company
shall permit any Purchaser and any Purchaser’s duly authorized representatives
and agents to visit and inspect any of its property, corporate books, and
financial records related to the Patents, to examine and make copies of its
books of accounts and other financial records related to the Patents and its
Monetization Activities and Monetization Revenues, and to discuss its affairs,
finances, and accounts with, and to be advised as to the same by, its managers,
officers, employees and independent public accountants (and by this provision
the Company hereby authorizes such accountants to discuss with the Purchasers
the finances and affairs of the Company so long as (i) an officer or manager of
the Company has been afforded a reasonable opportunity to be present for such
discussion and (ii) such accountants shall be bound by standard confidentiality
obligations), in each case related to the Patents and the Monetization
Activities and Monetization Revenues. In addition, upon request of the Majority
Purchasers from time to time, and subject to any claims of privilege, the
Company shall provide the Purchasers with a status update of any material
development in any litigations or any administrative or arbitration proceeding
related to the Patents. All costs and expenses reasonably incurred by the
Purchasers and their duly authorized representatives and agents in connection
with the exercise of the Purchasers’ rights pursuant to this Section 6.6 shall
be paid by the Company.

 

6.6.2.         The Purchasers acknowledge that in connection with their
information and access rights under this Agreement, the Company may be required
to provide information that may be deemed to be material non public information;
provided that the Company agrees to clearly identify any such information prior
to delivery and to request and obtain Purchaser confirmation prior to such
delivery that the Purchasers wish to receive such information notwithstanding
that it may constitute material non public information. The Purchasers and the
Company agree to work together in good faith to establish procedures for the
handling of information that may constitute material non public information,
including procedures that enable the Purchasers to evaluate from time to time
the extent to which they are prepared to receive material non public information
by the Company and as to which of such information will be subject to periodic
“cleansing disclosure” and/or the establishment of “trading windows” in order to
achieve the Purchasers’ objectives of remaining reasonably informed of the
Company’s Monetization Activities and available to consult with the Company
regarding such activities, while not being unreasonably restricted in public
trading of common stock of the Company. For the avoidance of doubt, subject to
the Company not providing the Purchasers with any information that it is not
prepared to disclose to the public without first providing a written notice to
the Purchasers identifying, with specificity, which information is subject to
such restriction, the Company shall have no obligation to any Purchaser to
disclose information to the public, whether by press release or SEC filing, that
it is not otherwise obligated to disclose at such time pursuant to the
Securities Exchange Act of 1934 and the regulations of the SEC promulgated
thereunder.

 

6.7.         Indebtedness. The Company shall not create, incur, assume or
otherwise become or remain liable with respect to any Indebtedness that is
secured by the Patents or any rights related thereto (other than the obligations
to vendors of the Patents that are set forth on Schedule 4.5. The Company shall
not incur any other Indebtedness, except for:

 

6.7.1.         Indebtedness in respect of the Obligations;

 

6.7.2.         unsecured trade payables that are not evidenced by a promissory
note and are incurred in the Ordinary Course of Business;

 

16

 

  

FOIA CONFIDENTIAL TREATMENT REQUEST BY
INVENTERGY GLOBAL, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 62-1482176

Confidential treatment requested with respect to certain portions hereof denoted
with
“***”

 

6.7.3.         the existing Indebtedness set forth on Schedule 6.7;

 

6.7.4.         additional unsecured Indebtedness that is subordinated to the
rights of the Purchasers under this Agreement pursuant to an agreement in form
and substance satisfactory to the Majority Purchasers; and

 

6.7.5.         additional Indebtedness secured solely by patent assets purchased
after the Closing Date that is subordinated to the rights of the Purchasers
under this Agreement pursuant to an agreement in form and substance satisfactory
to the Majority Purchasers (“New Secured Indebtedness”); provided that the
Purchasers shall have been provided a right of first refusal to provide such New
Secured Indebtedness and shall have either waived such right or shall have
provided such New Secured Indebtedness; provided that the Purchasers shall use
commercially reasonable efforts to respond promptly to any such offered right of
first refusal.

 

6.8.         Liens. The Company shall not create, incur, assume or suffer to
exist any Lien upon any Patent or any Monetization Revenues other than the
following (“Permitted Liens”):

 

6.8.1.         Liens securing the Obligations,

 

6.8.2.         the Existing Encumbrances and other non-exclusive licenses that
are entered into pursuant to the Company’s Monetization Activities and otherwise
in compliance with this Agreement;

 

6.8.3.         Liens securing New Secured Indebtedness; and

 

6.8.4.         Tax and other statutory or involuntary Liens, in each case
arising in the Ordinary Course of Business for amounts not yet due or that are
being contested in good faith and, in the case of Liens in favor of attorneys or
consultants, are not securing claims in excess of amounts that the Company is
retaining under this Agreement (i.e., that the Company is not required to apply
to the Note Obligations or the Revenue Stream).

 

6.9.         Management of Patents and Patent Licenses.

 

6.9.1.         Dispositions. The Company shall not make any Disposition of any
Patents or of any equity interests in Owner other than (i) entering into
settlement agreements or non-exclusive licensing arrangements with respect to
the Patents in pursuit of the Monetization Activities, (ii) sales of the
Company’s proprietary hardware and software products in the ordinary course of
business provided, for the avoidance of doubt, that no such arrangements shall
permit the use of any Patents other than as required for the sale of such
products; (iii) the entry into exclusive license agreements or sales of Patents
with the written consent of the Majority Purchasers, such consent not to be
unreasonably withheld, conditioned or delayed; and (iv) the entry into
contingency, revenue sharing or profit sharing arrangements with additional law
firms, consultants or other professionals to the extent such arrangements are
not inconsistent with the Purchasers’ rights in respect of the Monetization
Revenues hereunder. For the avoidance of doubt, nothing in the foregoing shall
be construed to prohibit Company from replacing or dividing existing agreements
under substantially equivalent, or more favorable to the Company, financial and
other terms than the Existing Encumbrances or such existing agreements. For the
avoidance of doubt, proceeds of any Disposition of any Patents, or of any equity
interest in Owner, shall constitute Monetization Revenues.

 

17

 

  

FOIA CONFIDENTIAL TREATMENT REQUEST BY
INVENTERGY GLOBAL, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 62-1482176

Confidential treatment requested with respect to certain portions hereof denoted
with
“***”

 

6.9.2.         Preservation of Patents. Except to the extent consented to by the
Collateral Agent (such consent not to be unreasonably withheld, conditioned or
delayed), (a) the Company shall, at its own expense, take all reasonable steps
to pursue the registration and maintenance of each Patent and shall take all
reasonably necessary steps to preserve and protect each Patent and (b) the
Company shall not do or permit any act or knowingly omit to do any act whereby
any of the Patents may lapse, be terminated, or become invalid or unenforceable
or placed in the public domain. At its option, the Collateral Agent or the
Majority Purchasers may, at the Company’s expense, take all reasonable steps to
pursue the registration and maintenance of each Patent and take all reasonably
necessary steps to preserve and protect each Patent and the Company hereby
grants the Collateral Agent a power-of-attorney to take all steps in the
Company’s name in furtherance of the foregoing; provided that the foregoing
shall not be interpreted as excusing the Company from the performance of, or
imposing any obligation on the Collateral Agent or the Majority Purchasers to
cure or perform any obligation of the Company; provided further that the
Collateral Agent shall give the Company prompt written notice following any
action taken by the Collateral Agent under this Section 6.9.2, and shall
endeavor to give the Company advance written notice where feasible.

 

6.9.3.         Entry into Agreements. Neither the Company nor any Affiliate of
the Company shall enter into any contract or other agreement with respect to the
Patents that contains confidentiality provisions prohibiting or otherwise
restricting the Company or such Affiliate from disclosing the existence and
content of such contract or other agreement to the Note Purchasers and their
counsel; provided that, with respect to any contract that provides for at least
$500,000 in payments to the Company, the Company shall not be precluded from
entering into confidentiality provisions so long as it has first made
commercially reasonable efforts to exclude or limit the scope of such provisions
or, to the extent unable to exclude them, to permit disclosure to investors in
the Company, including the Purchasers, that agree to maintain the
confidentiality of such contracts.

 

6.10.       Minimum Liquidity. The Company shall maintain not less than One
Million Dollars ($1,000,000) in unrestricted cash and Cash Equivalents
(“Liquidity”) (not including amounts on deposit in the Cash Collateral Account
except to the extent the Company is entitled to such amounts), and shall provide
weekly certifications demonstrating the Company’s Liquidity.

 

18

 

  

FOIA CONFIDENTIAL TREATMENT REQUEST BY
INVENTERGY GLOBAL, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 62-1482176

Confidential treatment requested with respect to certain portions hereof denoted
with
“***”

 

6.11.       Cash Collateral Account. Within 30 days following the Closing Date,
the Company shall open a depository account (the “Cash Collateral Account”) with
an institution reasonably acceptable to the Collateral Agent, which Cash
Collateral Account shall be subject to a control agreement, substantially in the
form of Exhibit B (and with such other changes as may be approved by the
Collateral Agent and the Company), between the Company, such institution and the
Collateral Agent. The Company shall cause all Monetization Revenues to be
deposited into such Cash Collateral Account, shall provide instructions to each
payor of Monetization Revenues to directly deposit any Monetization Revenues
into the Cash Collateral Account, and the Company hereby authorizes the Majority
Purchasers to inform any payor of Monetization Revenues of the Company’s
obligation to direct all Monetization Revenues to the Cash Collateral Account as
required hereunder. On each deposit of Monetization Revenues to the Cash
Collateral Account, the Company shall deliver an officer’s certificate in the
form of Exhibit C to the Collateral Agent detailing the source and nature of
such Monetization Revenues, the amount of any related Monetization Expenses
(including specifying any Monetization Expenses that have been already deducted
from such Monetization Revenues), and setting forth the Company’s calculation of
the required application of the resulting Monetization Net Revenues. On a
monthly basis on and after the Closing Date, but no later than the 15th day of
each month, the Collateral Agent shall deliver to the Company a written
statement (each a “Collateral Agent Statement”) with reasonable detail showing
the amounts applied by the Collateral Agent in the Cash Collateral Account for
the prior month to the payment of the Note or, after the payment in full of the
Notes, the payments made to Revenue Participants, and payments to the Company in
respect of the Monetization Revenues. The Cash Collateral Account shall be under
the sole control of the Collateral Agent and the Company may not have withdrawal
rights with respect to, or otherwise control of, the Cash Collateral Account;
provided that the Collateral Agent shall make withdrawals from the Cash
Collateral Account promptly following the deposit of any Monetization Revenues,
and will apply such Monetization Net Revenues to amounts due hereunder in
accordance with this Agreement, and will release amounts to pay any Monetization
Expenses to appropriate third parties, along with any remaining excess
Monetization Revenues to the Company within three (3) Business Days of delivery
of the Collateral Agent Statement. The Company shall have access to account
statements from the depositary bank concerning the Cash Collateral Account. ***.

 

6.12.       Further Assurances.

 

6.12.1.       Upon the reasonable request of the Majority Purchasers or the
Collateral Agent, the Company shall (i) correct any material defect or error
that may be discovered in the execution, acknowledgment, filing or recordation
of any Document or other document or instrument relating to any Collateral, and
(ii) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments, subject to Section 3.1.7, as the Collateral
Agent or Majority Purchasers may reasonably request from time to time in order
to carry out the purposes of the Documents.

 

19

 

  

FOIA CONFIDENTIAL TREATMENT REQUEST BY
INVENTERGY GLOBAL, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 62-1482176

Confidential treatment requested with respect to certain portions hereof denoted
with
“***”

 

6.12.2.       Within ninety 90 days after the Closing Date, and at Owner’s
expense, Owner shall cause to be filed in the applicable foreign filing offices
any filings required to perfect Collateral Agent’s first priority lien in the
Patents in Canada, China, France, Germany and the United Kingdom. For any other
foreign jurisdiction, at the Purchasers’ expense, the Collateral Agent may cause
any other filings required to perfect a first priority lien in the Patents in
such other jurisdictions and Owner will take any actions reasonably requested by
the Collateral Agent from time to time in order to carry out such filings.

 

6.12.3.       Within 60 days after the Closing Date, Parent agrees to take all
necessary actions to either, at the Purchasers’ option, (x) effect the
conversion of Owner from a Delaware corporation to a Delaware limited liability
company or (y) contribute all of its interests in Owner to a newly created
Delaware limited liability company and, in either case, to enter into a limited
liability company operating agreement for such newly formed limited liability
company substantially in the form attached hereto as Exhibit I and to cause such
entity to execute a joinder of the Documents.

 

6.12.4.       Within one hundred eighty (180) days after the Closing Date, and
at Owner’s expense, Owner shall use reasonable best efforts to ***. If Owner is
not able to ***, Owner will provide Collateral Agent with a written description
of how Owner attempted to ***.

 

6.13.       Confidentiality. Subject to the Company’s routine compliance with
the requirements of the Securities Exchange Act of 1934, as amended and the
regulations promulgated thereunder, each party hereto will hold, and will cause
its respective Affiliates and its and their respective directors, officers,
employees, agents, members, investors, auditors, attorneys, financial advisors,
other consultants and advisors and assignees to hold, in strict confidence,
unless disclosure to a regulatory authority is necessary in connection with any
necessary regulatory approval, examination or inspection or unless disclosure is
required by judicial or administrative process or, in the written opinion of its
counsel, by other requirement of law or the applicable requirements of any
regulatory agency or relevant stock exchange, all non-public records, books,
contracts, instruments, computer data and other data and information
(collectively, “Information”) concerning the other party hereto furnished to it
by or on behalf of such other party or its representatives pursuant to this
Agreement (except to the extent that such information can be shown to have been
(1) previously known by such party on a non-confidential basis or becomes
available to such party on a non-confidential basis, (2) publicly available
through no fault of such party (3) later lawfully acquired from other sources by
such party or (4) disclosed to a prospective investor), and neither party hereto
shall release or disclose such Information to any other person, except on a
confidential basis to its officers, directors, employees, agents, members,
investors, Affiliates, auditors, attorneys, financial advisors, other
consultants and advisors and except in connection with any proposed assignment
or participation of the rights of a Purchaser under this Agreement made in
accordance with Section 9.10.2, provided such prospective assignee or
participant has agreed to be bound by the confidentiality provisions consistent
with those set forth herein.

 

20

 

  

FOIA CONFIDENTIAL TREATMENT REQUEST BY
INVENTERGY GLOBAL, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 62-1482176

Confidential treatment requested with respect to certain portions hereof denoted
with
“***”

 

6.14.       Obligations Under Patent Purchase Agreements.

 

(a)          Owner will pay all amounts due to Nokia Corporation under Section
4.1 of the Nokia PPA on or before thirty (30) days prior to the due date thereof
(other than the payment due October 1, 2014 which shall be made within 2
Business Days of Closing), and shall provide the Purchasers with prompt written
notice of Owner’s having made such payment (with supporting documentation, e.g.
a receipt, cancelled check or wire confirmation) (a “Payment Confirmation”). If
the Purchasers do not receive a Payment Confirmation by thirty (30) days’ prior
to the applicable payment due date, the Purchasers shall have the option, at
their sole discretion, to pay the amount due to Nokia Corporation on Owner’s
behalf. For the avoidance of doubt, any failure by Owner to timely make such
payment shall constitute an immediate Event of Default hereunder, unless and to
the extent that the Purchasers elect (x) to fund such amounts and (y) to treat
such funding as an advance under Section 2.8.2.

 

(b)          Owner will timely pay all amounts due *** under Section 4.2 of the
Panasonic PPA on or before thirty (30) days prior to the due date thereof, and
shall provide the Purchasers with a Payment Confirmation with respect to such
payment. If the Purchasers do not receive a Payment Confirmation by thirty (30)
days’ prior to the applicable payment due date, the Purchasers the option, at
their sole discretion, to pay the amount due to Panasonic Corporation on Owner’s
behalf. For the avoidance of doubt, any failure by Owner to timely make such
payment shall constitute an immediate Event of Default hereunder, unless and to
the extent that the Purchasers elect (x) to fund such amounts and (y) to treat
such funding as an advance under Section 2.8.2.

 

(c)          If the Purchasers fund any amounts under this Section 6.14, they
shall have the option to either (x) treat any such funding as an additional
purchase of Notes and participation in the Monetization Net Revenues pursuant to
Section 2.8.2 or (y) treat such funding as a protective advance to protect their
interests, in which event, such funding shall bear interest at a rate equal to
the rate applicable to the Notes on an Event of Default and the failure of Owner
to advance such funding shall constitute a continuing Event of Default unless
and until such advance is repaid with interest. For the avoidance of doubt,
pending such payment in full with interest, the Purchasers shall have a right of
acceleration on account of such continuing Event of Default and following such
acceleration, the Notes and the Revenue Stream shall be fully due and payable as
specified in Article VII.

 

21

 

  

FOIA CONFIDENTIAL TREATMENT REQUEST BY
INVENTERGY GLOBAL, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 62-1482176

Confidential treatment requested with respect to certain portions hereof denoted
with
“***”

 

ARTICLE VII

EVENTS OF DEFAULT

 

7.1.         Events of Default. Each of the following events is referred to as
an “Event of Default”:

 

7.1.1.         Payment. The Company shall fail to make any payment due hereunder
within 3 Business Days of when such payment is due and payable.

 

7.1.2.         Other Covenants. The Company shall (x) fail to perform or observe
any of the covenants or agreements contained in Section 6.2, Section 6.6,
Section 6.10 or 6.14 or (y) fail to perform or observe any of the covenants or
agreements in Article VI or elsewhere in this Agreement or in any other Document
(other than those covenants or agreements specified in clause (x) above) such
failure continues for thirty days after the earlier of (i) written notice to the
Company by the Collateral Agent or any Purchaser of such failure or (ii)
knowledge of the Company of such failure; provided, that no such cure period
shall apply to breaches of any of Sections 6.7 through Section 6.9 or to Section
6.11 that either are intentional by the Company or where, in the reasonable
judgment of the Majority Purchasers, a material delay in the exercise of
remedies or the taking of curative action is reasonably likely to result in
material harm to the value of the Patents or the success of the monetization
efforts.

 

7.1.3.         Representations and Warranties.

 

7.1.3.1.      Any representation or warranty of or with respect to the Company
made in this Agreement (other than under Section 4.5) or pursuant to or in
connection with any Document, or in any financial statement, report, notice,
mortgage, assignment or certificate delivered by the Company so representing to
the other parties hereto in connection herewith or therewith, shall be false in
any material respect on the date as of which it was made.

 

7.1.3.2.      ***

 

7.1.4.         Cross Default. Prior to the Maturity Date, any event of default,
after giving effect to any applicable grace or cure period, with respect to any
Indebtedness in excess of $500,000 of the Company that is on account of a
default in any payment under such Indebtedness shall occur and be continuing if
such event of default continues for thirty days after the earlier of (i) written
notice to the Company by the Collateral Agent or any Purchaser of such failure
or (ii) knowledge of the Company of such event of default.

 

7.1.5.         Liquidation; etc. The Company shall initiate any action to
dissolve, liquidate or otherwise terminate its existence.

 

7.1.6.         Change of Control. A Change of Control shall have occurred.

 

22

 

  

FOIA CONFIDENTIAL TREATMENT REQUEST BY
INVENTERGY GLOBAL, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 62-1482176

Confidential treatment requested with respect to certain portions hereof denoted
with
“***”

 

7.1.7.         Judgments. A final judgment (a) which, with other outstanding
final judgments against the Company, exceeds an aggregate of $500,000 shall be
rendered against the Company or (b) which grants injunctive relief that results,
or creates a material risk of resulting, in a Material Adverse Effect and in
either case if (i) within 30 days after entry thereof (or such longer period
permitted under the terms of such judgment), such judgment shall not have been
discharged or execution thereof stayed pending appeal or (ii) within 30 days
after the expiration of any such stay, such judgment shall not have been
discharged.

 

7.1.8.         Bankruptcy, etc. The Company shall:

 

7.1.8.1.      commence a voluntary case under the Bankruptcy Code or authorize,
by appropriate proceedings of its board of directors or other governing body,
the commencement of such a voluntary case;

 

7.1.8.2.      (i) have filed against it a petition commencing an involuntary
case under the Bankruptcy Code that shall not have been dismissed within 60 days
after the date on which such petition is filed or (ii) file an answer or other
pleading within such 60-day period admitting or failing to deny the material
allegations of such a petition or seeking, consenting to or acquiescing in the
relief therein provided or (iii) have entered against it an order for relief in
any involuntary case commenced under the Bankruptcy Code;

 

7.1.8.3.      seek relief as a debtor under any applicable law, other than the
Bankruptcy Code, of any jurisdiction relating to the liquidation or
reorganization of debtors or to the modification or alteration of the rights of
creditors, or consent to or acquiesce in such relief;

 

7.1.8.4.      have entered against it an order by a court of competent
jurisdiction (i) finding it to be bankrupt or insolvent, (ii) ordering or
approving its liquidation or reorganization as a debtor or any modification or
alteration of the rights of its creditors or (iii) assuming custody of, or
appointing a receiver or other custodian for, all or a substantial portion of
its property; or

 

7.1.8.5.      make an assignment for the benefit of, or enter into a composition
with, its creditors, or appoint, or consent to the appointment of, or suffer to
exist a receiver or other custodian for, all or a substantial portion of its
property.

 

23

 

  

FOIA CONFIDENTIAL TREATMENT REQUEST BY
INVENTERGY GLOBAL, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 62-1482176

Confidential treatment requested with respect to certain portions hereof denoted
with
“***”

 

7.1.9.         Collateral. Any material provision of any Document shall for any
reason cease to be valid and binding on or enforceable against the Company or
the Company shall so state in writing or bring an action to limit its
obligations or liabilities thereunder; or any Collateral Document shall for any
reason (other than pursuant to the terms thereof) cease to create a valid
security interest in the Collateral purported to be covered thereby or such
security interest shall for any reason (other than the failure of the Collateral
Agent or the Note Purchasers to take any action within its control) cease to be
a perfected and first priority security interest subject only to Permitted Liens
and such failure shall continue for thirty days after the earlier of (i) written
notice to the Company by the Collateral Agent or any Purchaser of such failure
or (ii) knowledge of the Company of such failure.

 

7.1.10.       ***.

 

7.2.         Remedies Following an Event of Default. If any one or more Events
of Default shall occur and be continuing, then in each and every such case:

 

7.2.1.         Specific Performance; Exercise of Rights. The Majority Purchasers
(or the Collateral Agent, acting at the direction of the Majority Purchasers)
may proceed to protect and enforce such party’s rights by suit in equity, action
at law and/or other appropriate proceeding, either for specific performance of
any covenant or condition contained in any Document, or in aid of the exercise
of any power granted in any Document, including directing the Company to take
any action requested by the Majority Purchasers (or the Collateral Agent, acting
at the direction of the Majority Purchasers) in any Monetization Activity
regarding the Patents;

 

7.2.2.         Acceleration. The Majority Note Purchaser may, by notice in
writing to the Company, declare the remaining unpaid amount of the
then-outstanding Notes, together with accrued and unpaid interest thereon, to be
immediately due and payable; provided that if a Bankruptcy Event of Default
pursuant to Section 7.1.8 shall have occurred, such amounts shall automatically
become immediately due and payable; and provided, that in such event, the
Company shall immediately and unconditionally be obligated to pay, as liquidated
damages with respect to the Revenue Stream, the maximum amount of the Revenue
Stream in full, in cash, i.e., the Company shall pay to the Revenue Participants
in respect of the Revenue Stream $5,500,000 to the extent that the payments on
the Revenue Stream total such amount prior to the Maturity Date and $8,250,000
if such amounts have not been fully paid prior to the Maturity Date, in each
case, less any amounts previously applied to the Revenue Stream. In the event
that any additional advances are made pursuant to Section 2.8, such amounts
shall be adjusted upward proportionately.

 

7.2.3.         Standstill. Upon notice in writing from the Majority Purchasers,
the Company shall not enter into any new pledges, assignments, licenses,
springing licenses, options, non-assertion agreements, earn-outs, monetization
agreements, profit and revenue sharing arrangements, derivative interests, fee
and recovery splitting agreements, registered user agreements, shop rights and
covenants by the Company not to sue third persons with respect to any of the
Patents; and

 

24

 

  

FOIA CONFIDENTIAL TREATMENT REQUEST BY
INVENTERGY GLOBAL, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 62-1482176

Confidential treatment requested with respect to certain portions hereof denoted
with
“***”

 

7.2.4.         Cumulative Remedies. To the extent not prohibited by applicable
law which cannot be waived, each party’s rights hereunder and under the other
Documents shall be cumulative;

 

provided that, effective upon the Majority Purchasers (or the Collateral Agent,
acting at the direction of the Majority Purchasers) enforcing any such rights or
remedies under this Agreement or any other Document, or under applicable law,
the Purchasers and the Collateral Agent shall (1) grant, and do hereby grant, to
the Company a perpetual non-exclusive, royalty-free, world-wide license (with
the right to sublicense to third parties under the Existing Encumbrances and the
sale of proprietary products and any other licenses entered into in compliance
with this Agreement) to the Patents, which license shall be non-revocable by any
third party transferee or any other person or entity that acquires rights in the
Patents (by foreclosure or otherwise) at any time following such exercise of
rights or remedies, and (2) require as a condition to the effectiveness of any
such transfer or assignment (by foreclosure or otherwise) of the Patents or
rights in the Patents, that the applicable transferee or assignee acknowledge
and agree to the non-revocable grant to the Company of the perpetual license of
the type described in the immediately preceding clause (1), which
acknowledgement and agreement by such transferee or assignee shall be made in a
writing, signed by a duly authorized officer of such transferee or assignee,
made to and for the express benefit of the Company, and the original of which
shall be delivered by the Purchasers or the Collateral Agent to the Company
promptly following any such transfer or assignment.

 

7.3.         Annulment of Defaults. Once an Event of Default has occurred, such
Event of Default shall be deemed to exist and be continuing for all purposes of
this Agreement until the earlier of (x) Majority Purchasers shall have waived
such Event of Default in writing, (y) the Company shall have cured such Event of
Default to the Majority Purchasers’ reasonable satisfaction or the Company or
such Event of Default otherwise ceases to exist, or (z) the Collateral Agent and
the Purchasers or Majority Purchasers (as required by Section 9.4.1) have
entered into an amendment to this Agreement which by its express terms cures
such Event of Default, at which time such Event of Default shall no longer be
deemed to exist or to have continued. No such action by the parties hereto shall
prevent the occurrence of, or effect a waiver with respect to, any subsequent
Event of Default or impair any rights of the parties hereto upon the occurrence
thereof.

 

7.4.         Waivers. To the extent that such waiver is not prohibited by the
provisions of applicable law that cannot be waived, the Company waives:

 

7.4.1.         all presentments, demands for performance, notices of
nonperformance (except to the extent required by this Agreement), protests,
notices of protest and notices of dishonor;

 

7.4.2.         any requirement of diligence or promptness on the part of the
Purchasers in the enforcement of its rights under this Agreement;

 

25

 

  

FOIA CONFIDENTIAL TREATMENT REQUEST BY
INVENTERGY GLOBAL, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 62-1482176

Confidential treatment requested with respect to certain portions hereof denoted
with
“***”

 

7.4.3.         any and all notices of every kind and description which may be
required to be given by any statute or rule of law; and

 

7.4.4.         any defense (other than indefeasible payment in full) which it
may now or hereafter have with respect to its liability under this Agreement or
with respect to the Obligations.

 

ARTICLE VIII

COLLATERAL AGENT

 

8.1.         Appointment of Collateral Agent. Each of the Purchasers hereby
appoints DBD Credit Funding LLC as Collateral Agent to act for them as
collateral agent, to hold any pledged collateral and any other collateral
perfected by perfection or control for the benefit of the Purchasers; provided
that the rights of the Note Purchasers to direct the Collateral Agent and to
receive proceeds of Collateral shall be prior to, and controlling of, any rights
of the Revenue Participants. Without limiting the foregoing, the Collateral
Agent shall take direction from the Majority Purchasers and shall distribute any
proceeds of Collateral (net of its own expenses) to the Note Purchasers to apply
to the payment of the Notes prior to distributing any proceeds to the Revenue
Participants.

 

8.2.         Collateral. The Collateral Agent shall act at the instruction of
the Majority Purchasers with respect to providing any vote, consent or taking
other action with respect to the Collateral.

 

8.3.         Collateral Agent’s Resignation. The Collateral Agent may resign at
any time by giving at least 30 days’ prior written notice of its intention to do
so to each of the other parties hereto and upon the appointment by the Majority
Purchasers of a successor Collateral Agent. If no successor Collateral Agent
shall have been so appointed and shall have accepted such appointment within 45
days after the retiring Collateral Agent’s giving of such notice of resignation,
then the retiring Collateral Agent may appoint a successor Collateral Agent,
with the consent of the Majority Purchasers, and if no such appointment is made
within such period, subject to any exercise of rights by the Majority Purchasers
pursuant to Section 8.4.8, the Majority Purchasers shall be the Collateral Agent
until another successor Collateral Agent is appointed by the Majority
Purchasers. Upon the appointment of a new Collateral Agent hereunder, the term
“Collateral Agent” shall for all purposes of this Agreement thereafter mean such
successor. After any retiring Collateral Agent’s resignation hereunder as
Collateral Agent, or the removal hereunder of any successor Collateral Agent,
the provisions of this Agreement shall continue to inure to the benefit of such
retiring or removed Collateral Agent as to any actions taken or omitted to be
taken by it while it was Collateral Agent under this Agreement.

 

26

 

  

FOIA CONFIDENTIAL TREATMENT REQUEST BY
INVENTERGY GLOBAL, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 62-1482176

Confidential treatment requested with respect to certain portions hereof denoted
with
“***”

 

8.4.         Concerning the Collateral Agent

 

8.4.1.         Standard of Conduct, etc. The Collateral Agent and its officers,
directors, employees and agents shall be under no liability to any of the
Purchasers or to any future holder of any interest in the Obligations for any
action or failure to act taken or suffered in the absence of gross negligence
and willful misconduct, and any action or failure to act in accordance with an
opinion of its counsel shall conclusively be deemed to be in the absence of
gross negligence and willful misconduct.

 

8.4.2.         No Implied Duties, etc. The Collateral Agent shall have and may
exercise such powers as are specifically delegated to the Collateral Agent under
this Agreement together with all other powers incidental thereto. The Collateral
Agent shall have no implied duties to any Person or any obligation to take any
action under this Agreement except for action specifically provided for in this
Agreement to be taken by the Collateral Agent.

 

8.4.3.         Validity, etc. The Collateral Agent shall not be responsible to
any other party or any future holder of any interest in the Obligations (a) for
the legality, validity, enforceability or effectiveness of any Document, (b) for
any recitals, reports, representations, warranties or statements contained in or
made in connection with any Document, (c) for the existence or value of any
assets included in any security for the Obligations, (d) for the effectiveness
of any Lien purported to be included in the security for the Obligations, or (e)
for the perfection of the security interests for the Obligations.

 

8.4.4.         Compliance. The Collateral Agent shall not be obligated to
ascertain or inquire as to the performance or observance of any of the terms of
this Agreement or any other Document.

 

8.4.5.         Employment of Agents and Counsel. The Collateral Agent may
execute any of its duties as Collateral Agent under this Agreement or the other
Documents by or through employees, agents and attorneys-in-fact and shall not be
responsible to any of the parties hereto for the default or misconduct of any
such employees, agents or attorneys-in-fact selected by the Collateral Agent
acting in the absence of gross negligence and willful misconduct. The Collateral
Agent shall be entitled to advice of counsel concerning all matters pertaining
to the agency hereby created and its duties hereunder.

 

8.4.6.         Reliance on Documents and Counsel. The Collateral Agent shall be
entitled to rely, and shall be fully protected in relying, upon any affidavit,
certificate, cablegram, consent, instrument, letter, notice, order, document,
statement, telecopy, or writing reasonably believed in good faith by the
Collateral Agent to be genuine and correct and to have been signed, sent or made
by the Person in question, including any telephonic or oral statement made by
such Person, and, with respect to legal matters, upon an opinion or the advice
of counsel selected by the Collateral Agent.

 

8.4.7.         Collateral Agent’s Reimbursement. The Purchasers agree to
indemnify the Collateral Agent for any losses arising from its appointment as
the Collateral Agent or from the performance of its duties hereunder and to
reimburse the Collateral Agent for any reasonable expenses; provided, however,
that the Collateral Agent shall not be indemnified or reimbursed for liabilities
or expenses to the extent resulting from its own gross negligence or willful
misconduct.

 

27

 

  

FOIA CONFIDENTIAL TREATMENT REQUEST BY
INVENTERGY GLOBAL, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 62-1482176

Confidential treatment requested with respect to certain portions hereof denoted
with
“***”

 

8.4.8.         Assumption of Collateral Agent’s Rights. Notwithstanding anything
herein to the contrary, if at any time no Person constitutes the Collateral
Agent hereunder or the Collateral Agent fails to act upon written directions
from the parties hereto, the Majority Purchasers shall be entitled to exercise
any power, right or privilege granted to the Collateral Agent and in so acting
the Majority Purchasers shall have the same rights, privileges, indemnities and
protections provided to the Collateral Agent hereunder.

 

ARTICLE IX

GENERAL PROVISIONS

 

9.1.         Expenses. The Company agrees to promptly pay in full (i) all
reasonable out-of-pocket costs and expenses (including, without limitation,
reasonable fees and disbursements of Ropes & Gray, LLP and Perkins Coie LLP, the
Purchasers’ external counsel and of any local counsel in any relevant
jurisdiction; provided that the Company shall be entitled to an invoice that
sets forth the professionals performing services and the number of hours
expended) incurred, by the Collateral Agent or the Purchasers in connection with
the preparation, negotiation, execution and delivery of the proposal letter,
this Agreement and the Documents, including the Purchasers’ due diligence and
credit approval process in connection with the financing and the consummation of
the transactions contemplated by this Agreement, including matters to be
effected post closing in accordance with Section 6.11 and 6.12, (ii) all
reasonable out-of-pocket costs and expenses (including, without limitation,
reasonable fees and disbursements of counsel) incurred by the Purchasers or the
Collateral Agent pursuant to Section 6.9.2 or otherwise expressly payable by the
Company under this Agreement, (iii) following an Event of Default, all
reasonable out-of-pocket costs and expenses (including, without limitation,
reasonable fees and disbursements of counsel) incurred by the Collateral Agent
or the Purchasers in enforcing any obligations hereunder or under any other
Document on account of such Default or in collecting any payments due hereunder,
including broker’s fees and other third party professional fees and expenses and
(iv) all reasonable out-of-pocket costs and expenses (including, without
limitation, reasonable fees and disbursements of external counsel and any local
counsel in any relevant jurisdiction) incurred by the Collateral Agent or the
Purchasers in connection with any refinancing or restructuring of the credit
arrangements provided under this Agreement in the nature of a workout, or any
insolvency or bankruptcy proceedings. Any such costs and expenses invoiced on or
prior to the Closing Date shall be paid on such Closing Date. Any other costs
and expenses shall be paid within thirty (30) days of the submission of an
invoice to the Company therefor, provided that the Collateral Agent’s
application of the proceeds of the Monetization Revenues towards such expenses
pursuant to Section 6.11 shall be deemed to be timely payment thereof if the
Collateral Agent receives sufficient Monetization Revenues within such 30 day
period. Any amounts not timely paid shall bear interest, payable in cash, at a
rate of 10% per annum compounding quarterly. The provisions of this Section 9.1
shall survive the repayment in full of the Notes and the termination of this
Agreement. The Purchasers acknowledge prior receipt from the Company of the sum
of $45,000 against the expenses referred to in Section 9.1.

 

28

 

  

FOIA CONFIDENTIAL TREATMENT REQUEST BY
INVENTERGY GLOBAL, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 62-1482176

Confidential treatment requested with respect to certain portions hereof denoted
with|
“***”

 

9.2.         Indemnity. In addition to the payment of expenses pursuant to
Section 9.1, whether or not the transactions contemplated hereby shall be
consummated, the Company (as “Indemnitor”) agrees to indemnify, pay and hold the
Collateral Agent and the Purchasers, and the officers, directors, partners,
managers, members, employees, agents, and Affiliates of the Collateral Agent and
the Purchasers (collectively, the “Indemnitees”) harmless from and against any
and all other liabilities, costs, expenses, obligations, losses (other than lost
profit), damages, penalties, actions, judgments, suits, claims and disbursements
of any kind or nature whatsoever (including, without limitation, the reasonable
fees and disbursements of one counsel for such Indemnitees) in connection with
any investigative, administrative or judicial proceeding commenced or threatened
(excluding claims among Indemnitees) by any person who is not a Purchaser or an
Affiliate thereof or the Collateral Agent or an Affiliate thereof, whether or
not such Indemnitee shall be designated a party thereto, which may be imposed
on, incurred by, or asserted against that Indemnitee, in any manner relating to
or arising out of this Agreement and the Notes (the “Indemnified Liabilities”);
provided that the Indemnitor shall not have any obligation to an Indemnitee
hereunder with respect to an Indemnified Liability to the extent that such
Indemnified Liability arises from the gross negligence or willful misconduct of
that Indemnitee or any of its officers, directors, partners, managers, members,
employees, agents and/or Affiliates. Each Indemnitee shall give the Indemnitor
prompt written notice of any claim that might give rise to Indemnified
Liabilities setting forth a description of those elements of such claim of which
such Indemnitee has knowledge; provided that any failure to give such timely
notice shall not affect the obligations of the Indemnitor except if and to the
extent that any such failure to provide notice is both grossly negligent and
results in material prejudice to the defense of such Indemnified Liability. The
Indemnitor shall have the right at any time during which such claim is pending
to select counsel to defend and control the defense thereof and settle any
claims for which it is responsible for indemnification hereunder (provided that
the Indemnitor will not settle any such claim without (i) the appropriate
Indemnitee’s prior written consent, which consent shall not be unreasonably
withheld, conditioned or delayed or (ii) obtaining an unconditional release of
the appropriate Indemnitee from all claims arising out of or in any way relating
to the circumstances involving such claim and without any admission as to
culpability or fault of such Indemnitee) so long as in any such event, the
Indemnitor shall have stated in a writing delivered to the Indemnitee that, as
between the Indemnitor and the Indemnitee, the Indemnitor is responsible to the
Indemnitee with respect to such claim to the extent and subject to the
limitations set forth herein; provided that the Indemnitor shall not be entitled
to control the defense of any claim in the event that in the reasonable opinion
of counsel for the Indemnitee, there are one or more material defenses available
to the Indemnitee which are not available to the Indemnitor, in which case, the
Indemnitor shall also pay the reasonable fees and expenses of one separate
counsel (plus a local counsel if applicable) for all Indemnitees; provided
further, that with respect to any claim as to which the Indemnitee is
controlling the defense, the Indemnitor will not be liable to any Indemnitee for
any settlement of any claim pursuant to this Section 9.2 that is effected
without its prior written consent, which consent shall not be unreasonably
withheld, conditioned or delayed. To the extent that the undertaking to
indemnify, pay and hold harmless set forth in this Section 9.2 may be
unenforceable because it is violative of any law or public policy, the Company
shall contribute the maximum portion which it is permitted to pay and satisfy
under applicable law, to the payment and satisfaction of all Indemnified
Liabilities incurred by the Indemnitees or any of them. Notwithstanding anything
to the contrary in this Agreement, no party shall be liable to the other party
or any third party for any indirect, incidental, exemplary, special, punitive or
consequential damages (including with respect to lost revenue, lost profits or
savings or business interruption) of any kind or nature whatsoever suffered by
the other party or any third party howsoever caused and regardless of the form
or cause of action, even if such damages are foreseeable or such party has been
advised of the possibility of such damages. The provisions of this Section 9.2
shall survive the repayment in full of the Notes and the termination of this
Agreement.

 

29

 

  

FOIA CONFIDENTIAL TREATMENT REQUEST BY
INVENTERGY GLOBAL, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 62-1482176

Confidential treatment requested with respect to certain portions hereof denoted
with
“***”

 

9.3.         Notices. All notices, demands or other communications to be given
or delivered under or by reason of the provisions of this Agreement shall be in
writing and delivered via facsimile, email (in each case of a notice or demand,
followed promptly by delivery from a nationally recognized overnight courier) or
a nationally recognized overnight courier. Such notices, demands and other
communications will be delivered or sent to the address indicated on Schedule
9.3 or such other address or to the attention of such other Person as the
recipient party shall have specified by prior written notice to the sending
party. Any such communication shall be deemed to have been received when
actually delivered or refused.

 

9.4.         Amendments, Consents, Waivers, etc.

 

9.4.1.         Amendments. No amendment, modification, termination or waiver of
any provision of this Agreement shall in any event be effective without the
written consent of each of the Company, the Collateral Agent and the Majority
Purchasers (and, for the avoidance of doubt, consent of the Company, the
Collateral Agent and the Majority Purchasers shall be sufficient for any
amendment not expressly listed below); provided that the consent of each
affected Purchaser shall be required for any amendment that (i) waives or
reduces any amounts owed to it under this Agreement or extends the date for any
scheduled payment of principal, interest or fees hereunder, (ii) releases the
Company from its obligations to pay principal, interest, fees and the Revenue
Stream hereunder or (iii) releases all or substantially all of the Collateral,
except in connection with any Disposition of Patents to the extent permitted
under Section 6.9.1. Any waiver or consent shall be effective only in the
specific instance and for the specific purpose for which it was given. No notice
to or demand on the Company in any case shall entitle the Company to any further
notice or demand in similar or other circumstances. Any amendment, modification,
termination, waiver or consent effected in accordance with this Section 9.4.1
shall be binding upon the holders of the Obligations at the time outstanding and
each future holder thereof.

 

30

 

  

FOIA CONFIDENTIAL TREATMENT REQUEST BY
INVENTERGY GLOBAL, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 62-1482176

Confidential treatment requested with respect to certain portions hereof denoted
with
“***”

 

9.4.2.         Course of Dealing; No Implied Waivers. No course of dealing
between the Purchasers and the Company shall operate as a waiver of any
Purchaser’s rights under this Agreement or with respect to the Obligations. In
particular, no delay or omission on the part of any Purchaser in exercising any
right under this Agreement or with respect to the Obligations shall operate as a
waiver of such right or any other right hereunder or thereunder. A waiver on any
one occasion shall not be construed as a bar to or waiver of any right or remedy
on any future occasion.

 

9.5.         No Strict Construction. The parties have participated jointly in
the negotiation and drafting of this Agreement with counsel sophisticated in
financing transactions. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provisions of this
Agreement.

 

9.6.         Certain Acknowledgments. Each of the Company and each of the
Purchasers acknowledges that:

 

9.6.1.         it has been advised by counsel in the negotiation, execution and
delivery of this Agreement; and

 

9.6.2.         no joint venture is created hereby or otherwise exists by virtue
of the transactions contemplated hereby or thereby among the Company and the
Purchasers.

 

9.7.         Venue; Service of Process; Certain Waivers. The Company and each
Purchaser:

 

9.7.1.         irrevocably submit to the exclusive jurisdiction of any New York
state court or federal court sitting in New York, New York, and any court having
jurisdiction over appeals of matters heard in such courts, for the purpose of
any suit, action or other proceeding arising out of or based upon this Agreement
or the subject matter hereof or thereof;

 

9.7.2.         waive to the extent not prohibited by applicable law that cannot
be waived, and agree not to assert, by way of motion, as a defense or otherwise,
in any such proceeding brought in any of the above-named courts, any claim that
they are not subject personally to the jurisdiction of such court, that their
property is exempt or immune from attachment or execution, that such proceeding
is brought in an inconvenient forum, that the venue of such proceeding is
improper, or that this Agreement, or the subject matter hereof or thereof, may
not be enforced in or by such court;

 

9.7.3.         consent to service of process in any such proceeding in any
manner at the time permitted under the applicable laws of the State of New York
and agree that service of process by registered or certified mail, return
receipt requested, at the address specified in or pursuant to Section 9.3 is
reasonably calculated to give actual notice; and

 

31

 

  

FOIA CONFIDENTIAL TREATMENT REQUEST BY
INVENTERGY GLOBAL, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 62-1482176

Confidential treatment requested with respect to certain portions hereof denoted
with
“***”

 

9.7.4.         waive to the extent not prohibited by applicable law that cannot
be waived any right to claim or recover in any such proceeding any special,
exemplary, punitive or consequential damages.

 

9.8.         WAIVER OF JURY TRIAL. TO THE EXTENT NOT PROHIBITED BY APPLICABLE
LAW THAT CANNOT BE WAIVED, EACH OF COMPANY AND EACH PURCHASER WAIVES, AND
COVENANTS THAT IT WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR
OTHERWISE), ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE,
CLAIM OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE CONDUCT
OF THE PARTIES HERETO, WHETHER NOW EXISTING OR HEREAFTER ARISING AND WHETHER IN
CONTRACT, TORT OR OTHERWISE. The Company acknowledges that it has been informed
by the Purchasers that the foregoing sentence constitutes a material inducement
upon which the Purchasers have relied and will rely in entering into this
Agreement. Any of the Company or Purchasers may file an original counterpart or
a copy of this Agreement with any court as written evidence of the consent of
the Company and Purchasers to the waiver of their rights to trial by jury.

 

9.9.         Interpretation; Governing Law; etc. All covenants, agreements,
representations and warranties made in this Agreement or in certificates
delivered pursuant hereto or thereto shall be deemed to have been relied on by
each Purchaser, notwithstanding any investigation made by such Purchaser, and
shall survive the execution and delivery to the Purchasers hereof and thereof.
The invalidity or unenforceability of any provision hereof shall not affect the
validity or enforceability of any other provision hereof, and any invalid or
unenforceable provision shall be modified so as to be enforced to the maximum
extent of its validity or enforceability. The headings in this Agreement are for
convenience of reference only and shall not limit or otherwise affect the
meaning hereof. This Agreement and the Documents constitute the entire
understanding of the parties with respect to the subject matter hereof and
thereof and supersede all prior and contemporaneous understandings and
agreements, whether written or oral. This Agreement may be executed in any
number of counterparts which together shall constitute one instrument. This
Agreement, and any issue, claim or proceeding arising out of or relating to this
Agreement or the Documents or the conduct of the parties hereto, whether now
existing or hereafter arising and whether in contract, tort or otherwise, shall
be governed by and construed in accordance with the laws of the State of New
York.

 

9.10.       Successors and Assigns

 

9.10.1.       The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted by Sections 9.10.2 and 9.10.3.

 

32

 

  

FOIA CONFIDENTIAL TREATMENT REQUEST BY
INVENTERGY GLOBAL, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 62-1482176

Confidential treatment requested with respect to certain portions hereof denoted
with
“***”

 

9.10.2.       The Company may not assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of the Majority
Purchasers other than by operation of law. Subject to Section 9.10.4 below, and
compliance with any applicable securities laws (as reasonably determined by such
Purchaser), any Note Purchaser may sell, assign, participate or transfer all or
any portion of its Notes and related rights under this Agreement to an Eligible
Assignee (as defined below) with the written consent of the Company (not to be
unreasonably withheld, delayed or conditioned); provided that (x) the consent of
the Company shall not be required (a) in the case of any sale, assignment,
participation or transfer to any Person that is not a direct competitor of the
Company (as reasonably determined by the Majority Purchasers with notice to the
Company), (b) in the case of any sale, assignment, participation or transfer to
any Affiliate of a Purchaser that is an Eligible Assignee and (c) if an Event of
Default has occurred and is continuing; (y) such Note Purchaser and the assignee
of such Note Purchaser shall have delivered an executed Assignment and
Acceptance Agreement substantially in the form attached hereto as Exhibit D-1 to
the Company and each other Purchaser; and (z) other than during an Event of
Default, no Note Purchaser may sell, assign, participate or transfer all or any
part of their rights under this Agreement without the prior written consent of
the Company if, as a result of such sale, assignment, participation or transfer,
the resulting Note Purchasers constituting the Majority Note Purchasers would at
any time be greater in number than one Note Purchaser except that all Affiliates
of the original Note Purchaser shall be treated as if they were one entity for
purposes of this clause (z) and there is a single point of contact representing
the original Note Purchaser and all such Affiliates for purposes of this
Agreement. In the case of any sale, assignment, transfer or negotiation of all
or part of the rights of a Note Purchaser under this Agreement that is
authorized under this Section 9.10.2, the assignee, transferee or recipient
shall have, to the extent of such sale, assignment, transfer or negotiation, the
same rights, benefits and obligations as it would if it were a Note Purchaser
hereunder (and shall be considered to be a substitute for the prior Note
Purchaser for all purposes and definitions hereunder). The Note Purchasers agree
to provide to the Company prompt written notice of any sales, assignments or
transfers permitted hereunder, including the name and address of the
transferee(s). “Eligible Assignee” means any commercial bank, insurance company,
finance company, financial institution, fund that invests in loans or any other
“accredited investor” (as defined in Regulation D of the Securities Act (subject
to such consents, if any, as may be required above under this Section 9.10.2)).

 

9.10.3.       The Company shall maintain at its principal office, or the
principal office of its counsel, a register (the “Register”) in which the
Company shall keep a record of the Notes made by each Purchaser, payments to
each Purchaser and any transfer of the rights of an Purchaser; provided that the
Company shall have no obligation to update the register to reflect any sales,
assignments or transfers made by the Purchasers in the event that the Purchasers
fail to give the Company written notice as required under Section 9.10.2. The
requirement that the ownership and transfer of the rights of the Purchasers
under this Agreement shall be reflected in the Register is intended to ensure
that the Notes qualify as an obligation issued in “registered form” as that term
is used in Sections 163(f), 871(h), and 881(c) of the Code and shall be
interpreted accordingly and, notwithstanding anything to the contrary in this
Agreement.

 

33

 

  

FOIA CONFIDENTIAL TREATMENT REQUEST BY
INVENTERGY GLOBAL, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 62-1482176

Confidential treatment requested with respect to certain portions hereof denoted
with
“***”

 

9.10.4.       Any Revenue Participant may sell, assign, participate or transfer
all or any part of their rights to the Revenue Stream to an Eligible Assignee
with the written consent of the Company (not to be unreasonably withheld,
delayed or conditioned); provided that (x) the consent of the Company shall not
be required (a) in the case of any sale, assignment, participation or transfer
to any person that is not a direct competitor of the Company (as reasonably
determined by the Majority Revenue Participant with notice to the Company), (b)
in the case of any sale, assignment, participation or transfer to any Affiliate
of a Revenue Participant that is an Eligible Assignee and (c) if an Event of
Default has occurred and is continuing; (y) such Revenue Participant and the
assignee of such Revenue Participant shall have delivered an executed Assignment
and Acceptance Agreement substantially in the form attached hereto as Exhibit
D-2 to the Company and each other Purchaser; and (z) other than during an Event
of Default, no Revenue Participant may sell, assign, participate or transfer all
or any part of their rights in the Revenue Stream without the prior written
consent of the Company if, as a result of such sale, assignment, participation
or transfer, the resulting Revenue Participants constituting the Majority
Revenue Participants would at any time be greater in number than one Revenue
Participant except that all Affiliates of the original Revenue Participant shall
be treated as if they were one entity for purposes of this clause (z) and there
is a single point of contact representing the original Revenue Participant and
all such Affiliates for purposes of this Agreement. In the case of any sale,
assignment, transfer or negotiation of all or part of the rights of a Revenue
Participant to the Revenue Stream that is authorized under this Section 9.10.4,
the assignee, transferee or recipient shall have, to the extent of such sale,
assignment, transfer or negotiation, the same rights, benefits and obligations
as it would if it were a Revenue Participant hereunder (and shall be considered
to substitute for the prior Revenue Participant for all purposes and definitions
of this Agreement). The Revenue Participants agree to provide to the Company
prompt written notice of any sales, assignments or transfers permitted
hereunder, including the name and address of the transferee(s).

 

9.11.       Tax Treatment.

 

9.11.1.       The Company and each Revenue Participant intend that, solely for
federal, state and local income tax purposes and for no other purpose, the
relationship between the Revenue Participants and the Company that is created by
this Agreement with respect to the Revenue Stream shall be treated as creating a
partnership with respect to the Revenue Stream (the “Tax Partnership”), with the
Revenue Participants and the Company being treated as partners of such
partnership; it being understood for avoidance of doubt that the relationship
between the Company and the Note Purchasers by this Agreement with respect to
the Notes shall be a debtor-creditor relationship for all purposes, including
for all federal, state and local income tax purposes.

 

34

 

  

FOIA CONFIDENTIAL TREATMENT REQUEST BY
INVENTERGY GLOBAL, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 62-1482176

Confidential treatment requested with respect to certain portions hereof denoted
with
“***”

 

9.11.2.       The Company and each Revenue Participant hereby agree that for
purposes of determining the Company’s and each Revenue Participant’s
distributive share of income, gain, loss and deduction of the Tax Partnership:

 

9.11.2.1.    The Tax Partnership shall maintain capital accounts for each of the
Company and the Revenue Participants consistent with the rules of Treasury
Regulations Section 1.704-1(b); it being understood that under no circumstances
shall any such rule override the economic relationship between the parties as to
their respective shares of the Monetization Revenues set forth in this
Agreement;

 

9.11.2.2.    The Revenue Participants will be deemed to have purchased from the
Company certain rights to exploit the Patents for *** and to have contributed
such rights to the Tax Partnership. The Company shall be deemed to have
contributed to the Tax Partnership certain rights to exploit the Patents having
a value of ***. The rights to exploit the Patents deemed contributed by the
Revenue Participants and the Company to the Tax Partnership and described in
this Section 9.11.2.2 are collectively referred to herein as the “Patent
Rights”;

 

9.11.2.3.    The Tax Partnership shall allocate items of income, gain, loss and
deduction to the Company and the Revenue Participants in a manner that causes
the capital accounts of the parties to be equal to the amounts payable pursuant
to this agreement if the Tax Partnership sold the Patent Rights and any other
non-cash assets for an amount equal to the book value of the Patent Rights and
any other non-cash assets (as determined pursuant to Treasury Regulations
Section 1.704-1(b)) and distributed the proceeds and any other cash pursuant to
this Agreement;

 

9.11.3.       The Company and each Revenue Participant shall file all tax
returns and shall otherwise take all tax and financial reporting positions in a
manner consistent with any treatment described in this Section 9.11.  The
Company shall be the tax matters partner of the Tax Partnership.

 

9.11.4.       The Company and each of the Revenue Participants will cooperate to
provide each other with any information reasonably requested by any of them in
connection with the preparation or filing of any return, declaration, report,
election, information return or other statement or form filed or required to be
filed with any governmental authority relating to Taxes (a “Tax Return”) for any
of them or for or relating to the partnership described in the first sentence of
this Section 9.11. The Company shall be responsible for preparing and filing any
Tax Return for or relating to such partnership, and the out-of-pocket costs
incurred in connection with the preparation and filing of any Tax Return for or
relating to the Tax Partnership shall be treated as an expense of the Tax
Partnership.

 

35

 

  

FOIA CONFIDENTIAL TREATMENT REQUEST BY
INVENTERGY GLOBAL, INC.
IRS EMPLOYER IDENTIFICATION NUMBER 62-1482176

Confidential treatment requested with respect to certain portions hereof denoted
with
“***”

 

9.11.5.       For the avoidance of doubt, no fiduciary relationship is intended
to be created by this Agreement between the Company and any Revenue Participant.

 

(The remainder of this page intentionally has been left blank.)

 

36

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date and year first above written.

 

  Revenue Participant:           CF DB EZ LLC           /s/ Jason Meyer    
By:  Jason Meyer     Title: Authorized Signatory           Note Purchaser:      
    DBD Credit Funding LLC           /s/ Jason Meyer     By:  Jason Meyer    
Title: Authorized Signatory  

 

[Signature Page to Inventergy Revenue Sharing and Note Purchase Agreement]

 

 

 

 

  Collateral Agent:           DBD Credit Funding LLC           /s/ Jason Meyer  
  By:  Jason Meyer     Title: Authorized Signatory  

 

[Signature Page to Inventergy Revenue Sharing and Note Purchase Agreement]

 

 

 

 

  Company:           INVENTERGY GLOBAL, INC           /s/ Joseph W. Beyers    
By:  Joseph Beyers     Title: Chairman & CEO           INVENTERGY, INC          
/s/ Joseph W. Beyers     By:  Joseph Beyers     Title: Chairman & CEO  

 

[Signature Page to Inventergy Revenue Sharing and Note Purchase Agreement]

 

 

 

 

 

APPENDIX I

 

DEFINITIONS

 

“Affiliate” means with respect to any specified Person, any other Person
directly or indirectly controlling, controlled by or under direct or indirect
common control with such Person, and shall include (a) any employee, officer,
director or general partner of such specified Person (including entities
directly controlled by such persons), (b) any other Person of which such
specified Person or any Affiliate (as defined in clause (a) above) of such
specified Person shall, directly or indirectly, beneficially own either (i) at
least 10% of the outstanding equity securities having the general power to vote
or (ii) at least 10% of all equity interests, (c) any other Person directly or
indirectly controlling such specified Person through a management agreement,
voting agreement or other contract and (d) with respect to any individual, such
individual’s child, stepchild, grandchild or more remote descendant, parent,
stepparent, grandparent, spouse, former spouse, qualified domestic partner,
sibling, mother-in-law, father-in-law, son-in-law and daughter-in-law (including
adoptive relationships) and any trust, partnership or other bona fide
estate-planning vehicle the only beneficiaries of which are any of the foregoing
individuals or any private foundation or fund that is controlled by any of the
foregoing individuals or any donor-advised fund of which any such individual is
the donor; provided that neither the Collateral Agent or any Purchaser (or any
Affiliate thereof) shall be deemed an Affiliate of the Company on account of the
amounts owed to it under the Agreement or the relationship created thereby.

 

“Applicable Percentage” means:

 

(a)          until such time as the Revenue Participants have received
$2,750,000 with respect to the Revenue Stream, 46%;

 

(b)          thereafter, until such time as the Revenue Participants have
received $5,500,000 with respect to the Revenue Stream, 31%; and

 

(c)          thereafter, 6%, unless or until the Revenue Stream has been fully
satisfied.

 

Upon any acceleration of the Notes and Revenue Stream, the Applicable Percentage
shall be 100% after the Notes have been repaid and until the Revenue Stream has
been fully satisfied.

 

***

 

“Authorized Officer” means, with respect to any Person, the chief executive
officer, chief restructuring officer, chief financial officer, president,
treasurer, comptroller or executive vice president of such Person.

 

“Bankruptcy Code” means Title 11 of the United States Code.

 

“Bankruptcy Default” means an Event of Default referred to in Section 7.1.8.

 

A- 1

 

  

“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in New York City are required or authorized to be closed.

 

“Capital Stock” means, with respect to any Person, any and all shares,
interests, participations, rights in or other equivalents (however designated)
of such Person’s capital stock, partnership interests, membership interests or
other equivalent interests and any rights (other than debt securities
convertible into or exchangeable for capital stock), warrants or options
exchangeable for or convertible into such capital stock or other equity
interests.

 

“Capitalized Lease” means any lease which is required to be capitalized on the
balance sheet of the lessee in accordance with GAAP, including Statement Nos. 13
and 98 of the Financial Accounting Standards Board.

 

“Capitalized Lease Obligations” means the amount of the liability reflecting the
aggregate discounted amount of future payments under all Capitalized Leases in
accordance with GAAP, including Statement Nos. 13 and 98 of the Financial
Accounting Standards Board.

 

“Cash Equivalents” means cash on deposit at a bank; certificates of deposit,
money market mutual funds or U.S. Treasury bills with a remaining maturity of 90
days or less.

 

“Certificate of Designation” means that certain Certificate of Designation of
the Series A Preferred Stock of Inventergy, Inc., dated as of the date hereof.

 

“Change of Control” means, unless waived by the Majority Purchasers, (x) any
Person or “group” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, but excluding any employee benefit plan of such
Person and its subsidiaries, and any Person acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan), becomes the
“beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 of the Securities
Exchange Act of 1934), directly or indirectly, of equity interests representing
more than forty percent (40%) of the aggregate ordinary voting power represented
by the issued and outstanding equity interests of Parent (whether by merger,
consolidation, sale or other transfer) or (y) Parent ceases to own, directly or
through another wholly-owned subsidiary that has executed a joinder hereof, all
of the equity interests in Owner, other than interests held by the Collateral
Agent or Majority Purchasers.

 

“Closing Date” means October 1, 2014.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” has the meaning set forth in the Security Agreement.

 

“Collateral Documents” means the Security Agreement, the Patent Security
Agreement, the deposit account control agreement referred to in Section 6.11,
any financing statement (or amendment thereto) naming the Company as debtor and
the Collateral Agent as secured party, and all other instruments, documents,
agreements and certificates delivered by the Company to the Purchasers or the
Collateral Agent pursuant to these agreements.

 

A- 2

 

  

“Contractual Obligations” means, as to any Person, any provision of any security
(whether in the nature of Capital Stock or otherwise) issued by such Person or
of any agreement, undertaking, contract, indenture, mortgage, deed of trust or
other instrument, document or agreement (other than a Document) to which such
Person is a party or by which it or any of its Property is bound or to which any
of its Property is subject.

 

“Default” means any Event of Default and any event or condition which with the
passage of time or giving of notice, or both, would become an Event of Default.

 

“Disposition” means the sale, transfer, license, profit and revenue sharing
arrangements, derivative interests, lease or other disposition (including any
sale or issuance of equity interests in the Owner except to Parent or to an
intermediate entity between Owner and Parent that has executed a joinder of the
Documents, and also excluding any sale or issuance of equity interests in the
Parent) of any property by any Person, including any sale, assignment, transfer
or other disposal, with or without recourse, of any notes or accounts receivable
or any rights and claims associated therewith, whether in a single transaction
or a series of related transactions. “Dispose” shall have the correlative
meaning.

 

“Documents” means this Agreement, the Guaranty, Collateral Documents, the
Subscription Agreement, the Voting Agreement, the Proxy, the Certificate of
Designation and the and all other instruments, documents, agreements and
certificates delivered by the Company to the Purchasers or the Collateral Agent
pursuant to this Agreement.

 

“Existing Encumbrances” means the Material Agreements and any licenses or other
rights that have been granted or may be granted as set forth in the Nokia PPA,
Panasonic PPA and Huawei PRAA.

 

“Existing Notes” means the existing indebtedness of the Company pursuant to
those Amended and Restated Senior Secured Convertible Notes due October 15, 2018
and Senior Secured Convertible Notes due October 15, 2018, in the aggregate
principal amount of $8,000,000.

 

“GAAP” means generally accepted accounting principles as from time to time in
effect, including the statements and interpretations of the United States
Financial Accounting Standards Board.

 

“Governmental Authority” means any nation, sovereign or government, any state or
other political subdivision thereof, any agency, authority or instrumentality
thereof and any entity or authority exercising executive, legislative, taxing,
judicial, regulatory or administrative functions of or pertaining to government,
including any central bank, stock exchange, regulatory body, arbitrator, public
sector entity, supra-national entity (including the European Union and the
European Central Bank) and any self-regulatory organization (including the
National Association of Insurance Commissioners).

 

“Guarantee” means, with respect to any specified Person:

 

A- 3

 

  

(a)          any guarantee by such Person of the payment or performance of, or
any contingent obligation by such Person in respect of, any Indebtedness or
other obligation of any primary obligor;

 

(b)          any other arrangement whereby credit is extended to a primary
obligor on the basis of any promise or undertaking of such Person, including any
binding “comfort letter” or “keep well agreement” written by such Person, to a
creditor or prospective creditor of such primary obligor, to (i) pay the
Indebtedness of such primary obligor, (ii) purchase an obligation owed by such
primary obligor, (iii) pay for the purchase or lease of assets or services
regardless of the actual delivery thereof or (iv) maintain the capital, working
capital, solvency or general financial condition of such primary obligor;

 

(c)          any liability of such Person, as a general partner of a partnership
in respect of Indebtedness or other obligations of such partnership;

 

(d)          any liability of such Person as a joint venturer of a joint venture
in respect of Indebtedness or other obligations of such joint venture;

 

(e)          any liability of such Person with respect to the tax liability of
others as a member of a group (other than a group consisting solely of such
Person and its Subsidiaries) that is consolidated for tax purposes; and

 

(f)          reimbursement obligations, whether contingent or matured, of such
Person with respect to letters of credit, bankers acceptances, surety bonds and
other financial guarantees;

 

in each case whether or not any of the foregoing are reflected on the balance
sheet of such Person or in a footnote thereto; provided, however, that the term
“Guarantee” shall not include endorsements for collection or deposit in the
Ordinary Course of Business.

 

“Indebtedness” means all obligations, contingent or otherwise, which in
accordance with GAAP are required to be classified as indebtedness upon a
balance sheet of the Company, but in any event including (without duplication):

 

(a)          indebtedness for borrowed money;

 

(b)          indebtedness evidenced by notes, debentures or similar instruments;

 

(c)          Capitalized Lease Obligations and Synthetic Lease Obligations;

 

(d)          the deferred purchase price of assets, services or securities,
including related noncompetition, consulting and stock repurchase obligations
(other than ordinary trade accounts payable on customary terms in the Ordinary
Course of Business), and any long-term contractual obligations for the payment
of money, but not including contingent fees payable to counsel, consultants or
other professional service providers;

 

A- 4

 

  

(e)          mandatory redemption, repurchase or dividend rights on Capital
Stock (or other equity), including provisions that require the exchange of such
Capital Stock (or other equity) for Indebtedness from the issuer;

 

(f)          reimbursement obligations, whether contingent or matured, with
respect to letters of credit, bankers acceptances, surety bonds and other
financial guarantees (without duplication of other Indebtedness supported or
guaranteed thereby);

 

(g)          unfunded pension liabilities;

 

(h)          liabilities secured by any Lien (other than Liens securing the
Obligations) existing on property owned or acquired by the Company, whether or
not the liability secured thereby shall have been assumed; and

 

(i)           all Guarantees in respect of Indebtedness of others and
reimbursement obligations, whether contingent or matured, under letters of
credit or other financial guarantees by third parties (or become contractually
committed to do so).

 

“Legal Requirement” means, with respect to any specified Person, any present (at
the time of relevant determination) requirement imposed upon such Person and its
Subsidiaries by any law, statute, rule, regulation, directive, order, decree or
guideline (or any interpretation thereof by courts or of administrative bodies)
of the United States of America or any state or political subdivision thereof,
governmental or administrative agency, central bank or monetary authority of the
United States of America, any jurisdiction where the such Person or any of its
Subsidiaries owns property or conducts its business, or any political
subdivision of any of the foregoing.

 

“LIBOR” means the greater of (x) 1.00% per annum or (y) the London interbank
offered rate administered by the British Bankers Association (or any other
Person that takes over the administration of such rate for Dollars) for a twelve
(12) month period as displayed on pages LIBOR01 or LIBOR02 of the Reuters screen
or, in the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate as
shall be selected by the Majority Note Purchaser from time to time in its
reasonable discretion (the “Eurodollar Screen Rate”), such to be annually
established as of each January 2.

 

“Lien” means with respect to any specified Person:

 

(a)          any lien, encumbrance, mortgage, pledge, charge or security
interest of any kind upon any property or assets of such Person, whether now
owned or hereafter acquired, or upon the income or profits therefrom (excluding
in any event a financing statement filed by a lessor under an operating lease
not intended to be a secured financing), but shall not include: (i) liens for
any tax, assessment or other governmental charge not yet due or that are being
contested in good faith by appropriate proceeding, (ii) materialmen’s and
mechanics’ liens or other like Liens, arising in the Ordinary Course of Business
for amounts not yet due or that are being contested in good faith; and (iii)
liens, deposits or pledges to secure statutory obligations or performance of
bids, tenders, contracts or leases, incurred in the Ordinary Course of Business;

 

A- 5

 

  

(b)          the acquisition of, or the agreement to acquire, any property or
asset upon conditional sale or subject to any other title retention agreement,
device or arrangement (including a Capitalized Lease and a Synthetic Lease);

 

(c)          the sale, assignment, pledge or transfer for security of any
accounts, general intangibles or chattel paper of such Person, with or without
recourse;

 

(d)          in the case of securities, any purchase option, call or similar
purchase right of a third party;

 

(e)          the existence for a period of more than 120 consecutive days of any
Indebtedness against such Person which if unpaid would by law or upon a
Bankruptcy Default be given priority over general creditors.

 

“Majority Note Purchasers” means the Note Purchasers that hold more than 50% of
the aggregate outstanding Notes.

 

“Majority Purchasers” means the Majority Revenue Participant and, if any of the
Notes are outstanding, the Majority Note Purchaser.

 

“Majority Revenue Participants” means the Revenue Participants representing more
than 50% of such participation right.

 

“Margin Stock” means “margin stock” within the meaning of Regulation T, U or X
of the Board of Governors of the Federal Reserve System.

 

“Material Adverse Effect” means, with respect to the Company, since any
specified date or from the circumstances existing immediately prior to the
happening of any specified event, a material adverse effect on the business,
assets, financial condition, income or prospects of the Company.

 

“Monetization Activities” means any activities necessary or desirable to
generate revenue from the Patents anywhere in the world by means of license
(non-exclusive or exclusive), assignment, enforcement, litigation, arbitration,
negotiation, covenant not to sue or assert, or otherwise.

 

“Monetization Expenses” means, with respect to a Monetization Activity, any (a)
contingency fee payments owed by Company, (b) expenses covered by any
contingency law firms retained by Company and that Company is obligated to pay;
(c) amounts owed by Company to any prior owners or agents of any patents and
patent applications of Company included in the transaction giving rise to a
Monetization Activity; (d) amounts owed to experts or consultants in lieu of
cash fees; and any other out-of-pocket expenses paid or payable to third parties
reasonably incurred by the Company; provided, however, that the aggregate sum of
such expenses may not exceed 40% of the gross proceeds from the applicable
Monetization Activity.  Notwithstanding the foregoing, the foregoing cap will
not apply when the Monetization Activity includes contingency fee payments owed
by Company are subject to the rates payable to Susman Godfrey L.L.P. *** as
described in the *** engagement letter between Company and that firm (the
“Engagement Letter”).  In that case, the cap will be increased to *** (or *** if
the percentage is lowered to *** as provided for in the Engagement Letter) of
the gross proceeds from the applicable Monetization Activity if the revenues are
generated *** (as defined in the Engagement Letter) or *** (or *** if the
percentage is lowered to *** as provided for in the Engagement Letter) of the
gross proceeds from the applicable Monetization Activity if the revenues are
generated *** (as defined in the Engagement Letter).

 

A- 6

 

  

“Monetization Net Revenues” means the (x) Monetization Revenues minus (y)
Monetization Expenses.

 

“Monetization Revenues” means the sum of amounts that the Company receives in
cash, whether immediately, or on a deferred basis or upon liquidation of any
in-kind payment the Company receives (i) from third parties in respect of the
Patents; (ii) on account of any sale of products using the Patents; (iii) the
development to order of any software or other products using the Patents,
including royalty payments, license fees, settlement payments, judgments or
other similar payments in respect of the Patents; and (iv) the purchase price or
other amounts received in connection with the sale of hardware, software or
other products or services with respect to the Patents, in each case as and when
actually received by the Company (including any and all such amounts actually
received by any attorneys, agents or other representatives of the Company, for
the account of the Company). For clarity, revenues of the Parent’s eOn
Communications Systems, Inc. Subsidiary shall not constitute Monetization
Revenues provided such sales do not provide a license of the Patents for the
use, manufacture or sale of products or services other than those of that
Subsidiary

 

“Nokia PPA” has the meaning provided under Section 4.5(c).

 

“Note Obligations” means all amounts due with respect to the Notes or under the
Agreement, including principal, interest, prepayment fees, early termination
fees and amounts due under Sections 9.1 and 9.2, but excluding amounts due with
respect to the Revenue Stream.

 

“Obligations” means any and all obligations of the Company under this Agreement
or any other Document.

 

“Ordinary Course of Business” means, in respect of any transaction involving any
Person, the ordinary course of such Person’s business, as conducted by any such
Person in accordance with past practice and undertaken by such Person in good
faith and not for purposes of evading any covenant or restriction in any
Document.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

A- 7

 

  

“Panasonic PPA” has the meaning set forth in Section 4.5(d).

 

“Patent License Agreement” means the Patent License Agreement attached hereto as
Exhibit E.

 

“Patent Security Agreement” means the Patent Security Agreement substantially in
the form of Exhibit F hereto.

 

“Patents” means the letters Patent set forth on Schedule I(a), whether
registered in the United States or any other jurisdiction, all registrations and
recordings thereof, including all re-examination certificates and all utility
models, including registrations, recordings and pending applications, and all
reissues, continuations, divisions, continuations-in-part, renewals,
improvements or extensions thereof, and the inventions disclosed or claimed
therein. “Patent” shall also include any letters Patent or rights thereunder
which the Company receives from a third party as payment or in partial payment
in connection with any Monetization Activities by the Company of the Patents set
forth on Schedule I(a).

 

“Payment Confirmation” has the meaning set forth in Section 6.14(a).

 

“Person” means any entity, whether of natural or legal constitution, including
any present or future individual, corporation, partnership, joint venture,
limited liability company, unlimited liability company, trust, estate,
unincorporated organization, government or any agency or political subdivision
thereof.

 

“Property” means, as to any Person, all types of real, personal, tangible,
intangible or mixed property owned by such Person whether or not included in the
most recent balance sheet of such Person and its Subsidiaries under GAAP.

 

“Proxy” means that certain Proxy, dated as of the date hereof, by and between
Inventergy, Inc., Inventergy Global, Inc. and CF DB EZ LLC.

 

“Revenue Stream” means a right to receive a portion of Monetization Revenues
totaling (x) if paid in full prior to the Maturity Date, up to $5,500,000 and
(y) otherwise, up to $8,250,000; provided, that upon an acceleration, the
Revenue Stream shall represent an absolute entitlement to receive such amounts
without regard to the existence of Monetization Revenues.

 

“Secured Parties” means, collectively, the Collateral Agent and the Purchasers.

 

“Security Agreement” means a Security Agreement substantially in the form of
Exhibit G hereto.

 

“Subscription Agreement” means the Subscription Agreement substantially in the
form of Exhibit H.

 

“Synthetic Lease” means a lease that is treated as an operating lease under GAAP
and as a loan or other financing for federal income tax purposes.

 

A- 8

 

  

“Synthetic Lease Obligations” means the aggregate amount of future rental
payments under all Synthetic Leases, discounted as if such Synthetic Leases were
Capitalized Leases.

 

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56.

 

“Voting Agreement” means that certain Voting Agreement, dated as of the date
hereof, by and between Inventergy, Inc., Inventergy Global, Inc. and CF DB EZ
LLC.

 

A- 9

 

  

SCHEDULE 2.1

REVENUE PARTICIPANTS

 

Revenue Participant   Purchase Price   Percentage of Revenue
Share held   CF DB EZ LLC   ***   100 %

 

A- 10

 

 

SCHEDULE 2.2

NOTE PURCHASERS



 

Note Purchaser   Purchase Price     Original Principal
Amount of Note   DBD Credit Funding LLC   ***   $ 9,115,000  

 

A- 11

 

 

SCHEDULE 2.6

WIRE TRANSFER INSTRUCTIONS

 

DBD Credit Funding LLC

 

***

 

CF DB EZ LLC

 

***

 

A- 12

 

 

SCHEDULE 4.1

COMPANY ORGANIZATION

 

Inventergy Global, Inc., a Delaware corporation, wholly owns two subsidiaries:
Inventergy, Inc., a Delaware corporation, and eOn Communications Systems, Inc.,
a Delaware corporation.

 

[tpg56.jpg]

 

A- 13

 

 

SCHEDULE 4.5(g)

PATENT LITIGATION, REISSUES, OPPOSITIONS

 

Litigation:

 

Inventergy, Inc. v. Genband, Inc., Case #6:14-cv-00612-MHS, U.S. District Court,
Eastern District of Texas (Tyler), filed July 14, 2014, involving the patents
listed below. Inventergy is represented by Novak Druce Connolly Bove + Quigg,
LLP and Findlay Craft PC.

 

7,835,352 (Huawei)

8,335,487 (Huawei)

6,801,542 (Nokia)

7,925,762 (Nokia)

6,904,035 (Nokia)

 

Reissues and Oppositions:

 

Patent   Action   Status   Jurisdiction USRE41444   Reissue   Granted   US
USRE37420   Reissue   Granted   US USRE39954   Reissue   Granted   US
US14/323165
(US8213419)   Reissue   Pending   US US14/285524
(US8417240)   Reissue   Pending   US US14/328576
(US8218681)   Reissue   Pending   US EP1914937   Opposition   Concluded – Patent
maintained with amendment   EP

 

A- 14

 

  

SCHEDULE 4.6

MATERIAL AGREEMENTS

 

·Patent Rights Assignment Agreement between Inventergy, Inc. and Huawei
Technologies Co., Ltd., executed May 15, 2013, as amended on May 15, 2013.

 

·Patent Rights Re-Assignment Agreement between Inventergy, Inc. and Huawei
Technologies Co., Ltd., executed November 8, 2013

 

·Patent Purchase Agreement between Inventergy, Inc. and Panasonic Corporation,
executed October 21, 2013

 

·Patent Purchase Agreement between Inventergy, Inc. and Nokia Corporation,
executed as of May 23, 2014

 

·Referrals Agreement (Amended) between Inventergy, Inc. and Huang Partners,
dated December 15, 2012, as amended May 7, 2013

 

·Referrals Agreement between Inventergy, Inc. and KK Prime Inc. dated January
16, 2013

 

·Engagement letter, dated July 23, 2013, by Inventergy, Inc. and Novak Druce
Connolly Bove + Quigg LLP

 

·Engagement letter, dated July 11, 2013, by Inventergy, Inc. and Susman Godfrey,
L.L.P.

 

·Engagement letter, dated October 8, 2013, by Inventergy, Inc. and Susman
Godfrey, L.L.P.

 

·Letter agreement, dated April 10, 2014, between Inventergy, Inc. and Chipworks,
Inc., executed April 10, 2014

 

A- 15

 

 

SCHEDULE 6.7

EXISTING INDEBTEDNESS

 

·Amended and Restated Senior Secured Convertible Notes and Senior Secured
Convertible Notes of Inventergy Global, Inc. with a principal value of
$8,000,000 (together, the “Existing Notes”).

 

oSuch Existing Notes to be retired at Closing and the security interests in the
patent offices to be released within 30 days of Closing.

 

·Unsecured (as to Inventergy, Inc.) Credit Line from First Republic Bank with an
outstanding loan amount of $500,000.

 

oSuch Credit Line to be retired within 1 Business Day of Closing.

 

A- 16

 



 

SCHEDULE 6.12.4

***

***

 

A- 17

 

  

SCHEDULE 9.3

NOTICES

 

Notices to the Company should be sent to the following:

 

Wayne Sobon

SVP & General Counsel

Inventergy Global, Inc.

900 E. Hamilton Avenue #180

Campbell CA 95008

Phone: 408-389-3510

Email: wayne@inventergy.com

CC:       operations@inventergy.com

 

With a copy to:

 

Joseph A. Smith

Ellenoff Grossman & Schole LLP

1345 Avenue of the Americas

New York, NY 10105-0302

Tel: 212-370-1300

jsmith@egsllp.com

 

Notices to the Collateral Agent or the Purchasers should be sent to the
following:

 

Yoni Shtein

Vice President

Intellectual Property Finance Group

Fortress Investment Group

One Market Plaza

Spear Tower, 42nd Floor

San Francisco, CA 94105

Phone: 415-284-7415

Email: yshtein@fortress.com

CC:       jnoble@fortress.com

 

With a copy to:

 

Alyson Allen

Ropes & Gray LLP

Prudential Tower, 800 Boylston Street

Boston, MA 02199-3600

Tel: 617-951-7483

Email: alyson.allen@ropesgray.com

 

A- 18

 

 

SCHEDULE I(a)

PATENTS

 

United States Assets

 

1.Panasonic Portfolio

 

Portfolio

Status

  Patent Number   Application
Number   Country   Filing Date   Title Granted   US6726297   US10/462491   US  
2000/01/20   Ofdma signal transmission apparatus and method Granted   US8009549
  US12/092950   US   2006/11/16   Carrier allocation method in multi cell
orthogonal frequency division multiple access system Granted   US8416810  
US12/160872   US   2007/01/18   Radio communication base station apparatus and
pilot transmission method Granted   US7646702   US10/169716   US   2002/07/09  
Ofdm communication apparatus Granted   US8238226   US12/505420   US   2009/07/17
  Ofdm communication apparatus Granted   US7593317   US10/503010   US  
2004/07/29   Radio base station apparatus Granted   US7929627   US11/885042   US
  2006/02/28   Ofdm receiver, integrated circuit and receiving method Granted  
US7826557   US11/721911   US   2005/12/14   Retransmitting method and
transmitting method in multi-antenna transmission Granted   US7792084  
US11/892886   US   2007/08/28   Mimo antenna apparatus controlling number of
streams and modulation and demodulation method Granted   US8064393   US11/997841
  US   2006/08/04   Wireless communication base station apparatus and wireless
communication method in multicarrier communication Granted   US8270332  
US12/377373   US   2007/10/12   Wireless communication base station device and
wireless communication method Granted   US8582573   US13/590841   US  
2012/08/21   Radio communication base station apparatus and radio communication
method Granted   US6366763   US09/648756   US   2000/08/28   Radio communication
device and method of controlling transmission rate Granted   US6370359  
US09/648757   US   2000/08/28   Radio communication device and method of
controlling transmission rate Granted   US6381445   US09/648742   US  
2000/08/28   Radio communication device and method of controlling transmission
rate

 

A-1

 

 

 

Portfolio

Status

  Patent Number   Application
Number   Country   Filing Date   Title Granted   US6400929   US09/424843   US  
1999/12/06   Radio communication device and method of controlling transmission
rate Granted   US6487394   US09/649003   US   2000/08/28   Radio communication
device and method of controlling transmission rate Granted   US6505035  
US10/052261   US   2002/01/23   Radio communication apparatus and transmission
rate control method Granted   US6597894   US09/649006   US   2000/08/28   Radio
communication device and method of controlling transmission rate Granted  
US6611676   US10/083553   US   2002/02/27   Radio communication apparatus and
transmission rate control method Granted   US6973289   US10/057897   US  
2002/01/29   Radio communication device and method of controlling transmission
rate Granted   US7636551   US11/228339   US   2005/09/19   Radio communication
device and method of controlling transmission rate Granted   US6637001  
US09/650743   US   2000/08/30   Apparatus and method for image/voice
transmission Granted   US6813323   US10/182270   US   2002/07/25   Decoding
method and communication terminal apparatus Granted   US6734810   US10/221267  
US   2002/09/10   Apparatus and method for decoding Granted   US6922159  
US10/793766   US   2004/03/08   Apparatus and method for decoding Granted  
US6940428   US10/793737   US   2004/03/08   Apparatus and method for decoding
Granted   US6069884   US08/937005   US   1997/09/24   Method of communication
between a base station and a plurality of mobile unit communication apparatus, a
base station, and mobile unit communication apparatus Granted   US6119004  
US09/068541   US   1998/05/13   Base station equipment for mobile communication
Granted   US6069924   US09/027510   US   1998/02/20   Differential detector with
error correcting function Granted   US6636723   US09/359020   US   1999/07/22  
Cdma radio communication system using chip interleaving Granted   US6628630  
US09/058881   US   1998/04/13   Spread spectrum communication method

 

A-2

 

 

 

Portfolio

Status

  Patent Number   Application
Number   Country   Filing Date   Title Granted   US6404778   US09/159602   US  
1998/09/24   Radio communication apparatus Granted   US6611509   US09/264826  
US   1999/03/09   Cdma/tdd mobile communication system and method Granted  
US6807162   US10/166268   US   2002/06/11   Cdma/tdd mobile communication system
and method Granted   US6973065   US10/419733   US   2003/04/22   Cdma/tdd mobile
communication system and method Granted   US7778224   US10/885684   US  
2004/07/08   Cdma/tdd mobile communication system and method Granted   US6765894
  US09/606906   US   2000/06/30   Communication terminal apparatus and base
station apparatus Granted   US7656844   US10/868029   US   2004/06/16   Radio
transmission apparatus and radio reception apparatus in a cdma communication
system Granted   US8437316   US12/641177   US   2009/12/17   Radio transmission
apparatus and radio reception apparatus in a cdma communication system Granted  
US6839335   US09/605862   US   2000/06/29   Radio communication apparatus and
radio communication method Granted   US7072416   US09/582558   US   2000/06/29  
Transmitting/receiving device and transmitting/receiving method Granted  
US7760815   US11/431606   US   2006/05/11   Apparatus and method for
transmission/reception Granted   US6868056   US09/635096   US   2000/08/09  
Apparatus and method for ofdm communication Granted   US6944208   US09/936727  
US   2001/09/17   Interference signal canceling apparatus and interference
signal canceling method Granted   US6781973   US09/538888   US   2000/03/30  
Combined signaling and sir inner-loop power control Granted   US7145886  
US09/889919   US   2001/07/25   Communication terminal, base station system, and
method of controlling transmission power Granted   US6847828   US10/069484   US
  2002/02/27   Base station apparatus and radio communication method Granted  
US7386321   US10/793738   US   2004/03/08   Base station apparatus and radio
communication method Granted   US7266118   US10/143989   US   2002/05/14  
Packet receiving apparatus and packet transmission method Granted   US7133379  
US10/181349   US   2002/07/17   Wireless communication system, and base station
apparatus and communication terminal apparatus accommodated in the system

 

A-3

 

 

Portfolio

Status

  Patent Number   Application
Number   Country   Filing Date   Title Granted   US7392019   US11/053837   US  
2005/02/10   Wireless base station apparatus and wireless communication method
Granted   US7339949   US10/222989   US   2002/08/19   Arq transmission and
reception methods and apparatus Granted   US7702025   US10/487574   US  
2004/02/25   Transmission/reception apparatus and transmission/reception method
Granted   US7460502   US10/250487   US   2003/07/03   Scheduling creation
apparatus, base station apparatus, and radio communication method Granted  
US7269774   US10/484951   US   2004/01/28   Data receiving apparatus, data
transmitting apparatus and retransmission request method Granted   US7385934  
US10/476845   US   2003/11/06   Radio communication apparatus and transfer rate
decision method Granted   US7114121   US10/478139   US   2003/11/20   Rate
matching device and rate matching method Granted   US7162206   US10/612289   US
  2003/07/03   Test apparatus, mobile terminal apparatus, test method Granted  
US7746762   US10/534987   US   2005/05/16   Transmitting apparatus and
transmitting method Granted   US7693140   US10/527199   US   2005/03/10   Cdma
transmitting apparatus and cdma receiving apparatus Granted   US7299027  
US10/536010   US   2005/05/23   Mimo receiver and mimo reception method for
selection of mimo separation and channel variation compensation Granted  
US8775890   US11/575015   US   2007/03/30   Automatic retransmission request
control system and retransmission method in memo-ofdm system Pending  
US14/321117   US14/321117   US   2014/07/01   Automatic retransmission request
control system and retransmission method in memo-ofdm system Pending  
US14/321185   US14/321185   US   2014/07/01   Automatic retransmission request
control system and retransmission method in memo-ofdm system Pending  
US20120287775   US13/554748   US   2012/07/20   Automatic retransmission request
control system and retransmission method in mimo-ofdm system Granted   US7251469
  US10/522980   US   2005/02/02   Cdma transmitting apparatus and cdma
transmitting method Granted   US7764711   US11/767124   US   2007/06/22   Cdma
transmission apparatus and cdma transmission method Granted   US8086270  
US11/574636   US   2005/09/05   Classifying-synthesizing transmission method of
multi-user feedback information at base station

 

A-4

 

 

Portfolio

Status

  Patent Number   Application
Number   Country   Filing Date   Title Granted   US7848439   US11/719611   US  
2005/11/18   Communication apparatus, communication system, and communication
method Granted   US8175604   US10/588073   US   2005/08/31   Efficient rise over
thermal (rot) control during soft handover Granted   US7860184   US11/813650  
US   2006/01/10   Multi-antenna communication method and multi-antenna
communicaton apparatus Granted   US8073070   US12/092944   US   2006/11/22  
Multi-pilot generation method and detection method in multi-antenna
communication system Granted   US8249132   US11/909425   US   2006/03/03  
Communication terminal and receiving method Granted   US8576784   US12/162592  
US   2006/11/02   Uplink resource allocation in a mobile communication system
Granted   US8218681   US12/440894   US   2009/03/11   Ofdm transmitter and ofdm
receiver Pending       US14/328576   US   2014/07/10   Ofdm transmitter and ofdm
receiver Granted   US8249178   US12/601804   US   2007/05/25   Multicarrier
transmitter and multicarrier receiver Granted   US5583851   US08/272158   US  
1994/07/08   Mobile communication apparatus having multi-codes allocating
function Granted   US5873027   US08/761552   US   1996/12/06   Mobile radio
system with control over radio wave output if a malfunction is detected Granted
  US6336040   US09/207662   US   1998/12/09   Mobile radio system with control
over radio wave output if a malfunction is detected Granted   US5757870  
US08/517408   US   1995/08/21   Spread spectrum communication synchronizing
method and its circuit Granted   US5818869   US08/858146   US   1997/05/15  
Spread spectrum communication synchronizing method and its circuit Granted  
US6175558   US09/000947   US   1997/12/30   Cdma radio multiplex transmitting
device and a cdma radio multiplex
 receiving device Granted   US6301237   US09/562921   US   2000/05/02   Cdma
radio multiplex transmitting device and a cdma radio multiplex
 receiving device

 

A-5

 

 

Portfolio

Status

  Patent Number   Application
Number   Country   Filing Date   Title Granted   US6370131   US09/576250   US  
2000/05/24   Cdma radio multiplex transmitting device and a cdma radio multiplex
receiving device Granted   US6529492   US09/562922   US   2000/05/02   Cdma
radio multiplex transmitting device and a cdma radio multiplex receiving device
Granted   US6549526   US09/826005   US   2001/04/05   Cdma radio multiplex
transmitting device and a cdma multiplex receiving device Granted   US6584088  
US09/825998   US   2001/04/05   Cdma radio multiplex transmitting device and
cdma radio multiplex receiving device Granted   US7136367   US10/335916   US  
2003/01/03   Cdma radio multiplex transmitting device and a cdma radio multiplex
receiving device Granted   USRE41444   US12/270499   US   2008/11/13   Cdma
radio multiplex transmitting device and a cdma radio multiplex receiving device
Granted   US6295301   US09/139325   US   1998/08/25   Pn code generating
apparatus and mobile radio communication system Granted   US6697384  
US09/916284   US   2001/07/30   Method and apparatus for calculating a state of
starting a pn code generating operation Granted   US6466563   US10/147831   US  
1999/03/16   Cdma mobile station and cdma transmission method Granted  
US6370134   US09/115502   US   1998/07/15   Cdma radio communication apparatus
Granted   US7035233   US10/014352   US   2001/12/14   Radio communication
terminal apparatus and radio communication base station apparatus Granted  
US7535864   US11/372152   US   2006/03/10   Radio communication terminal
apparatus and radio communication base station apparatus Granted   USRE37420  
US09/337403   US   1999/06/21   Automobile on-board and/or portable telephone
system Granted   USRE39954   US09/887042   US   2001/06/25   Automobile on-board
and/or portable telephone system Granted   US6738646   US10/069267   US  
2002/02/25   Base station device and method for communication Granted  
US7460880   US11/341430   US   2006/01/30   Communication terminal apparatus and
base station apparatus Granted   US7761113   US12/132992   US   2008/06/04  
Communication terminal apparatus and base station apparatus

 

A-6

 

 

Portfolio

Status

  Patent Number   Application
Number   Country   Filing Date   Title Granted   US6760590   US10/089605   US  
2002/04/01   Communication terminal apparatus, base station apparatus, and radio
communication method Granted   US6799053   US10/321500   US   2002/12/18  
Communication terminal apparatus Granted   US7206587   US10/321623   US  
2002/12/18   Communication terminal apparatus, base station apparatus, and radio
communication method

 

2.Huawei

 

Portfolio
Status   Patent Number   Application
Number   Country   Filing Date   Title Granted   US7835352   US2006506581A
11/506,581   US   2006/08/18   Method, system and equipment for processing sip
requests in IMS network Granted   US8149824   US2007668532A
11/668,523   US   2007/01/30   Method and system for implementing service
triggered by off-hook Granted   US7693141   US2006595768A
11/595,768   US   2006/11/10   Method and system for switching the state of a
termination in a media gateway Granted   US7948955   US200817423A
[08/0113,669]
12/017,423   US   2008/01/22   Subscription method and device Granted  
US7787878   US2006516946A
11/516,946   US   2006/09/06   Method and system for enabling number portability
in IMS networks Granted   US7792116   US2007703709A
11/703,709   US   2007/02/08   Method and device for interworking between
internet protocol networks Granted   US8213419   US2008170227A
'12/170,227   US   2008/07/09   Interworking network element, interworking
system between the CSI terminal and the IMS terminal and the method thereof
Pending       US14/323165   US   2014/07/03   Interworking network element,
interworking system between the CSI terminal and the IMS terminal and the method
thereof Granted   US7881317   US2007680234A 
11/680,234   US   2007/02/28   Border/packet gateway control system and control
method

 

A-7

 

 

Portfolio

Status

  Patent Number   Application
Number   Country   Filing Date   Title Granted   US8335221   US2007707759A
11/707,759   US   2007/02/16   Method for listening to signal tone from a called
party by a calling party during network interworking Granted   US8125995  
US2007821113A 11/821,113   US   2007/06/21   Method and system for implementing
dynamic signaling routing Granted   US7898943   US2003591218A 10/591,218   US  
2007/11/21   Method for switching route and network device thereof Granted  
US8108526   US2006469796A 11/469,796   US   2006/09/01   Communication method
and device for preventing media stream circuitry Granted   US8116322  
US2009354289A 12/354289   US   2009/01/15   Method and apparatus for controlling
reporting of an event timestamp Granted   US7899065   US2008342546A 12/342,546  
US   2008/12/23   Method, apparatus and system for a media gateway controller to
deliver a resource provision decision to a media gateway Granted   US7653076  
US2007856152A 11/856,152   US   2007/09/17   Method and apparatus for gateway
control protocol message transmission Granted   US7583612   US2006558619A   US  
2006/11/10   Method for periodically acquiring the QoS of media stream and
system thereof Granted   US8085712   US20080049705A1  US2007844481A   US  
2006/02/27   Method for implementing media gateway function,radio access control
device and access system Granted   US7710880   US2006618597A   US   2006/12/29  
Method and apparatus for security protection of service interruption in switch
network Granted   US8224325   US13235062A   US   2011/09/16   Resource control
method, relevant device, and system Granted   US8195942   US2003531569A   US  
2005/04/18   Network security authentication method Granted   US8582766  
US2007774271A  11774271   US   2007/07/06   METHOD FOR ENSURING MEDIA STREAM
SECURITY IN IP MULTIMEDIA SUB-SYSTEM Pending   US20140169563   14/050,768   US  
2013/10/10   METHOD FOR ENSURING MEDIA STREAM SECURITY IN IP MULTIMEDIA
SUB-SYSTEM Granted   US8335487   US2007896389A   US   2007/08/31   Method for
authenticating user terminal in IP multimedia sub-system

 

A-8

 

 

 

Portfolio

Status

  Patent Number   Application
Number   Country   Filing Date   Title Granted   US7787608   US2006489208A   US
  2006/07/19   Communications network system for implementing mixed services and
method thereof Granted   US8185105   US2009539890A   US   2009/08/12   METHOD,
SYSTEM AND APPARATUS FOR USING IMS COMMUNICATION SERVICE IDENTIFIER Granted  
US8417240   US13414770A   US   2012/03/08   METHOD, SYSTEM AND APPARATUS FOR
USING IMS COMMUNICATION SERVICE IDENTIFIER Pending       US14/285524   US  
2014/05/22   METHOD, SYSTEM AND APPARATUS FOR USING IMS COMMUNICATION SERVICE
IDENTIFIER Granted   US7764953   US2007787527A   US   2007/04/17   Method,
system and device for speech Codec negotiation in communication system Pending  
US20070201635   US2007698891A   US   2007/01/29   System and method for
implementing multimedia calling line identification presentation service Granted
  US7920579   US2009413015A 12/413,015   US   2009/03/27   Method, system and
apparatus for media gateway to transmit and receive multicast data Granted  
US7986775   US2007875195A   US   2007/10/19   Method for realizing ring back
tone in communication system Granted   US7349693   US2003486322A  10486322   US
  2002/03/29   Method for implementing a call connection between a non-local
calling subscriber and a local called subscriber who is an intelligent network
subscriber

 

3.Nokia

 

Portfolio

Status

  Patent Number   Application
Number   Country   Filing Date   Title Granted   US7925762   US10/343707   US  
2000/08/10   SERVICE & OTHER INFORMATION TRANSFER FROM E.G. VISITED NETWORK TO
HOME NETWORK INR00 REFERENCE ARCHITECTURE Granted   US7623529   US7623529   US  
2001/10/09   NETWORK INITIATED DEREGISTRATION FROM IP MULTIMEDIA SERVICES

 

A-9

 

 

 

Portfolio

Status

  Patent Number   Application
Number   Country   Filing Date   Title Granted   US7065339   US10/451236   US  
2000/12/22   PREPAID SERVER Granted   US7991894   US10/469787   US   2001/03/05
  MULTIPLEXING SIP CALL CONTROL CONTENT OVER SUCCESSIVE SIP MESSAGES Granted  
US7304966   USUS10/479457   US   2003/12/02   Accessing ip multimedia subsystem
Granted   US6888828   US09/967927   US   2001/10/02   SERVICE EXECUTION SERVER
CHAINING Granted   US6801542   US09/377263   US   1999/08/19   AN INTER-WORKING
UNIT (GATEWAY) BETWEEN AAL2 (ATM) BASED RANAND RTP MULTIPLEXING (IP) BASED RAN
IN 3G CELLULAR ACCESS NETWORKS Granted   US8681751   US11/348896   US  
2006/02/07   EXTENDING <STATUS> PRESENCE ATTRIBUTE TO DEFINE REASONING FOR
AVAILABILITY CHANGE Granted   US6904035   US6904035   US   2001/11/14   3RD GEN
MOBILITY USING SIP Granted   US7900242   US10/192753   US   2002/07/09  
THREE-PARTY AUTHENTICATION AND AUTHORIZATION SCHEME FOR INTERNET PROTOCLVERSION
6. Granted   US7917620   US10/614343   US   2003/07/08   EXTENDING THE TRUSTED
NETWORK CONCEPT IN IMS Granted   US7860102   US11/508258   US   2006/08/23  
IMS-CS INTERWORKING FOR VIDEO CALLS Pending   US20080039085   US11/691417   US  
2007/03/26   CARRYING TRUSTED NETWORK PROVIDED ACCESS NETWORK INFO IN SIP
Granted   US7796990   US11/520655   US   2006/09/14   DHT-BASED CORE IMS NETWORK
Granted   US7822035   US7822035   US   2007/03/07   SIP COMMUNICATION SERVICE
IDENTIFIERS

 

Non-US Assets

 

1.Panasonic Assets

 

Portfolio

Status

  Patent
Number   Application
Number   Country   Filing Date   Title Granted   CN1173499   CN99800972   CN  
1999/05/28   Ofdma signal transmitting apparatus and method Granted   JP3515690
  JP15321498   JP   1998/06/02   Ofdma signal transmitter and its method Pending
  EP1001566   EP99922578   EP   1999/05/28   Ofdma signal transmitting apparatus
and method EP-designated   EP1001566   EP99922578   DE   1999/05/28   Ofdma
signal transmitting apparatus and method

 

A-10

 

 

Portfolio

Status

  Patent
Number   Application
Number   Country   Filing Date   Title EP-designated   EP1001566   EP99922578  
FR   1999/05/28   Ofdma signal transmitting apparatus and method EP-designated  
EP1001566   EP99922578   GB   1999/05/28   Ofdma signal transmitting apparatus
and method EP-designated   EP1001566   EP99922578   IT   1999/05/28   Ofdma
signal transmitting apparatus and method EP-designated   EP1001566   EP99922578
  NL   1999/05/28   Ofdma signal transmitting apparatus and method Granted  
JP4864008   JP2007545294   JP   2006/11/16   Method of the carrier allotment in
the multiple cell orthogonal frequency division multiple access system Granted  
EP1968335   EP07706996   DE   2007/01/18   Radio communication base station
device and pilot transmission method Granted   EP1968335   EP07706996   FR  
2007/01/18   Radio communication base station device and pilot transmission
method Granted   EP1968335   EP07706996   GB   2007/01/18   Radio communication
base station device and pilot transmission method Granted   JP4832450  
JP2007554946   JP   2007/01/18   Radio communication base station device and
pilot transmission method Granted   CN100440762   CN01803504   CN   2001/11/14  
Ofdm communication device Granted   DE60143934   DE60143934   DE   2001/11/14  
Ofdm nachrichtenÃƒÅ“bertragungsvorrichtung Granted   DE60143978   DE60143978  
DE   2001/11/14   Ofdm-kommunikationsvorrichtung Granted   EP1249955  
EP01982773   FR   2001/11/14   Ofdm communication device Granted   EP1249955  
EP01982773   GB   2001/11/14   Ofdm communication device Granted   EP2161867  
EP09178209   FR   2001/11/14   Ofdm communication device Granted   EP2161867  
EP09178209   GB   2001/11/14   Ofdm communication device Granted   JP4000057  
JP2002543837   JP   2001/11/14   Ofdm communication device Granted   CN100544237
  CN03804886   CN   2003/08/01   Radio base station apparatus Granted  
DE60325861   DE60325861   DE   2003/08/01   Funkbasisstationsvorrichtung Granted
  EP1525687   EP03766690   FR   2003/08/01   Radio base station apparatus
Granted   EP1525687   EP03766690   GB   2003/08/01   Radio base station
apparatus Granted   JP4098027   JP2002224571   JP   2002/08/01   Radio base
station apparatus Granted   JP4971172   JP2007539403   JP   2006/02/28  
Receiving device, integrated circuit and reception method Granted   CN101080893
  CN200580043160   CN   2005/12/14   Re-transmission method and transmitting
device for multi-antenna transmission

 

A-11

 

 

Portfolio

Status

  Patent
Number   Application
Number   Country   Filing Date   Title Granted   JP4863884   JP2006548891   JP  
2005/12/14   The retransmission method in multiple antenna transmitting Granted
  KR100912762   KR20077013565   KR   2007/06/15   Retransmitting method and
transmitting method in multi-antenna transmission Granted   EP1895679  
EP07115147   DE   2007/08/29   Mimo antenna apparatus controlling number of
streams and modulation and demodulation method Granted   EP1895679   EP07115147
  GB   2007/08/29   Mimo antenna apparatus controlling number of streams and
modulation and demodulation method Granted   JP4837638   JP2007222315   JP  
2007/08/29   Mimo antenna apparatus and wireless communication apparatus having
it Granted   JP4864000   JP2007529557   JP   2006/08/04   The radio
communication base station device and the radio communication method in multiple
carrier communicating Granted   CN101502025   CN200780028893   CN   2007/10/12  
Wireless communication base station device and wireless communication method
Granted   JP4903033   JP2006344925   JP   2006/12/21   Wireless communication
base station device and wireless communication method Pending   EP2051410  
EP07829721   EP   2007/10/12   Wireless communication base station device and
wireless communication method EP-designated   EP2051410   EP07829721   DE  
2007/10/12   Wireless communication base station device and wireless
communication method EP-designated   EP2051410   EP07829721   FI   2007/10/12  
Wireless communication base station device and wireless communication method
EP-designated   EP2051410   EP07829721   FR   2007/10/12   Wireless
communication base station device and wireless communication method
EP-designated   EP2051410   EP07829721   GB   2007/10/12   Wireless
communication base station device and wireless communication method
EP-designated   EP2051410   EP07829721   SE   2007/10/12   Wireless
communication base station device and wireless communication method Granted  
CA2293606   CA2293606   CA   1999/04/19   Radio communication apparatus and
transmission rate control method Granted   CN1130944   CN99800567   CN  
1999/04/19   Radio communication device and method for controlling transmission
rate

 

A-12

 

 

Portfolio

Status

  Patent
Number   Application
Number   Country   Filing Date   Title Granted   DE69903110   DE69903110   DE  
1999/04/19   FunkÃœbertragungsgerÃ„t und verfahren zur kontrolle der
Ãœbertragungsrate Granted   DE69914351   DE69914351   DE   1999/04/19  
FunkkommunikationsgerÃ¤t und verfahren zur einstellung der Ãœbertragungsrate
Granted   EP0986282   EP99913715   FI   1999/04/19   Radio communication device
and method of controlling transmission rate Granted   EP0986282   EP99913715  
FR   1999/04/19   Radio communication device and method of controlling
transmission rate Granted   EP0986282   EP99913715   GB   1999/04/19   Radio
communication device and method of controlling transmission rate Granted  
EP0986282   EP99913715   IT   1999/04/19   Radio communication device and method
of controlling transmission rate Granted   EP0986282   EP99913715   NL  
1999/04/19   Radio communication device and method of controlling transmission
rate Granted   EP1122965   EP01106695   FI   1999/04/19   Radio communication
device and method of controlling transmission rate Granted   EP1122965  
EP01106695   FR   1999/04/19   Radio communication device and method of
controlling transmission rate Granted   EP1122965   EP01106695   GB   1999/04/19
  Radio communication device and method of controlling transmission rate Granted
  EP1122965   EP01106695   IT   1999/04/19   Radio communication device and
method of controlling transmission rate Granted   EP1122965   EP01106695   NL  
1999/04/19   Radio communication device and method of controlling transmission
rate Granted   ES2184430   ES99913715   ES   1999/04/19   Dispositivo de
comunicacion por radio y procedimiento que permite ajustar la velocidad de
transmision. Granted   ES2214356   ES01106695   ES   1999/04/19   Dispositivo de
comunicacion por radio y metodo para controlar la velocidad de transmision.
Granted   JP4738451   JP2008194038   JP   2008/07/28   Communication terminal
apparatus and communication method therefor Pending   BR9906339   BR9906339   BR
  1999/04/19   "aparelho de comunicaÃ§Ã£o de rÃ¡dio e mÃ©todo de controle de
coeficiente de transmissÃ£o" Granted   CN1266868   CN01804109   CN   2001/11/22
  Communication terminal device and decoding method Granted   JP3399923  
JP2000362431   JP   2000/11/29   Decoding device and decoding method Granted  
JP3492637   JP2001046559   JP   2001/02/22   Decoding device and decoding method
Granted   JP3522700   JP2001023713   JP   2001/01/31   Channel detecting
apparatus and method therefor Granted   JP3526271   JP2001031850   JP  
2001/02/08   Decoding device and decoding method Granted   KR100727732  
KR20057021280   KR   2005/11/09   Decoding device and decoding method

 

A-13

 

 

Portfolio

Status

  Patent
Number   Application
Number   Country   Filing Date   Title Granted   CN1114324   CN97119237   CN  
1997/09/30   Base station, mobile unit communication apparatus and method of
communication between them Granted   DE69708823   DE69708823   DE   1997/10/01  
Spreizspektrum-verfahren und system zur ÃƒÅ“bertragung zwischen einer
basisstation und einer vielzahl von mobilen stationen Granted   EP0836288  
EP97307725   FI   1997/10/01   Spread-spectrum method and system for
communication between a base station and a plurality of mobile units Granted  
EP0836288   EP97307725   FR   1997/10/01   Spread-spectrum method and system for
communication between a base station and a plurality of mobile units Granted  
EP0836288   EP97307725   GB   1997/10/01   Spread-spectrum method and system for
communication between a base station and a plurality of mobile units Granted  
EP0836288   EP97307725   SE   1997/10/01   Spread-spectrum method and system for
communication between a base station and a plurality of mobile units Granted  
JP3720141   JP26062596   JP   1996/10/01   Mobile communication method and its
system Granted   AU710430   AU4320797   AU   1997/09/25   Base station equipment
for mobile communication Granted   CA2238358   CA2238358   CA   1997/09/25  
Base station apparatus for mobile communication Granted   CN1175592   CN97191312
  CN   1997/09/25   Base station equipment for mobile communication Granted  
DE69721224   DE69721224   DE   1997/09/25   Verfahren fÃœr sanftes weiterreichen
in einer basisstation mit sektoren und basisstation dafÃœr Granted   EP0869629  
EP97941232   FR   1997/09/25   Soft handover method in a sectored base station
and base station therefor Granted   EP0869629   EP97941232   GB   1997/09/25  
Soft handover method in a sectored base station and base station therefor
Granted   EP0869629   EP97941232   IT   1997/09/25   Soft handover method in a
sectored base station and base station therefor Granted   EP0869629   EP97941232
  NL   1997/09/25   Soft handover method in a sectored base station and base
station therefor Granted   JP4098833   JP51549798   JP   1997/09/25   Mobile
communication base station device Granted   CN1100464   CN98105319   CN  
1998/02/20   Differential detector with error correcting function Granted  
DE69818323   DE69818323   DE   1998/02/11   Differential-detektor mit
fehlerkorrekturfunktion Granted   EP0860964   EP98301000   FR   1998/02/11  
Differential detector with error correcting function

 

A-14

 

 

Portfolio

Status

  Patent
Number   Application
Number   Country   Filing Date   Title Granted   EP0860964   EP98301000   GB  
1998/02/11   Differential detector with error correcting function Granted  
CN1262083   CN99110630   CN   1999/07/23   Cdma radio communication system and
its method Granted   DE69936019   DE69936019   DE   1999/07/21  
Cdma-funkÃ¼bertragungssystem und -verfahren Granted   EP0975118   EP99114151  
FR   1999/07/21   Cdma radio communication system and method Granted   EP0975118
  EP99114151   GB   1999/07/21   Cdma radio communication system and method
Granted   JP3411850   JP9142999   JP   1999/03/31   Cdma radio communication
system Granted   JP3411854   JP19480599   JP   1999/07/08   Cdma radio
communication system and method Granted   CN1086524   CN98106939   CN  
1998/04/15   Switching over method for cdma system and base station of mobile
station Granted   CN1170388   CN02105576   CN   1998/04/15   Commutation method
in cdma Granted   DE69817904   DE69817904   DE   1998/04/14   Weiterreichen
verfahren in einem spreizspektrumÃ¼betragungseinrichtung Granted   DE69824054  
DE69824054   DE   1998/04/14   Spreizspectrumkommunikationssystem Granted  
EP0873034   EP98106758   FR   1998/04/14   Handover method in a spread spectrum
communication system Granted   EP0873034   EP98106758   GB   1998/04/14  
Handover method in a spread spectrum communication system Granted   EP0873034  
EP98106758   NL   1998/04/14   Handover method in a spread spectrum
communication system Granted   EP0873034   EP98106758   SE   1998/04/14  
Handover method in a spread spectrum communication system Granted   EP1304899  
EP02026952   FR   1998/04/14   Spread spectrum communication system Granted  
EP1304899   EP02026952   GB   1998/04/14   Spread spectrum communication system
Granted   EP1304899   EP02026952   NL   1998/04/14   Spread spectrum
communication system Granted   EP1304899   EP02026952   SE   1998/04/14   Spread
spectrum communication system Granted   KR100371837   KR20020030497   KR  
2002/05/31   Hand-over method, mobile station apparatus and base station
apparatus Granted   CN1134128   CN99103968   CN   1999/03/09   Cdma/tdd mobile
communication system and method Granted   DE69927200   DE69927200   DE  
1999/03/04   Cdma/tdd mobiles kommunikationssystem und verfahren Granted  
DE69942350   DE69942350   DE   1999/03/04   Cdma/tdd mobilstation und verfahren
Granted   EP0948221   EP99102882   FR   1999/03/04   Cdma/tdd mobile
communication system and method Granted   EP0948221   EP99102882   GB  
1999/03/04   Cdma/tdd mobile communication system and method Granted   EP0948221
  EP99102882   IT   1999/03/04   Cdma/tdd mobile communication system and method

 

A-15

 

 

Portfolio

Status

  Patent
Number   Application
Number   Country   Filing Date   Title Granted   EP1578163   EP05013391   FR  
1999/03/04   Cdma/tdd mobile station and method Granted   EP1578163   EP05013391
  GB   1999/03/04   Cdma/tdd mobile station and method Granted   EP1578163  
EP05013391   IT   1999/03/04   Cdma/tdd mobile station and method Granted  
ES2248932   ES99102882   ES   1999/03/04   Sistema de comunicacion movil
cdma/tdd y metodo. Granted   ES2343414   ES05013391   ES   1999/03/04   Estacion
movil cdma/tdd y metodo. Granted   JP3881770   JP7831798   JP   1998/03/10  
System and method for time division duplex cdma mobile communication Granted  
CN100413233   CN00131890   CN   2000/07/05   Communication terminal device and
base station device Granted   DE60026907   DE60026907   DE   2000/07/04  
KommunikationsendgerÃ¤tvorrichtung und basisstationvorrichtung Granted  
DE60043953   DE60043953   DE   2000/07/04   Cdma-sender und -empfÃ¤nger unter
verwendung von midambles Granted   EP1067723   EP00114318   FR   2000/07/04  
Communication terminal apparatus and base station apparatus Granted   EP1067723
  EP00114318   GB   2000/07/04   Communication terminal apparatus and base
station apparatus Granted   EP1667337   EP06001107   FR   2000/07/04   Cdma
transmitter and receiver using midambles Granted   EP1667337   EP06001107   GB  
2000/07/04   Cdma transmitter and receiver using midambles Granted   EP1667337  
EP06001107   SE   2000/07/04   Cdma transmitter and receiver using midambles
Granted   JP3748351   JP33139199   JP   1999/11/22   Communication equipment and
communication method Granted   CN1233119   CN00119928   CN   2000/07/03  
Wireless communication device and wireless communication method Granted  
JP3678944   JP18952099   JP   1999/07/02   Transmitter-receiver Granted  
KR20010015127   KR20000037494   KR   2000/07/01   Transmitter-receiver Granted  
CA2316782   CA2316782   CA   1999/11/08   Apparatus and method for
transmission/reception Granted   CN1248438   CN99801989   CN   1999/11/08  
Transmitting / receiving device and transmitting / receiving method Granted  
EP1043858   EP99954417   DE   1999/11/08   Transmitting/receiving device and
transmitting/receiving method Granted   EP1043858   EP99954417   FR   1999/11/08
  Transmitting/receiving device and transmitting/receiving method Granted  
EP1043858   EP99954417   GB   1999/11/08   Transmitting/receiving device and
transmitting/receiving method Granted   IL137058   IL13705899   IL   1999/11/08
  Apparatus and method for transmission/reception

 

A-16

 

 

Portfolio

Status

  Patent
Number   Application
Number   Country   Filing Date   Title Granted   KR388400   KR2000-7007459   KR
  1999/11/08   Apparatus and method for transmission/reception Granted  
KR611866   KR2003-7000348   KR   2003/01/10   Apparatus and method for
transmission/reception Granted   NO332385   NO20003476   NO   2000/07/05  
Fremgangsmate og apparat for sending/mottaking Granted   CN1281009   CN00126839
  CN   2000/09/06   Apparatus and method for orthogonal frequency division
multiplexing communication Granted   DE60041618   DE60041618   DE   2000/09/06  
MehrtrÃƒÂ¤gerempfÃƒÂ¤nger mit auswÃƒÂ¤hlbaren demodulatoren Granted   EP1083718
  EP00119285   FR   2000/09/06   Multicarrier receiver with selectable
demodulators Granted   EP1083718   EP00119285   GB   2000/09/06   Multicarrier
receiver with selectable demodulators Granted   EP1083718   EP00119285   SE  
2000/09/06   Multicarrier receiver with selectable demodulators Granted  
JP3796076   JP25363399   JP   1999/09/07   Ofdm communication equipment Granted
  CN1153392   CN01800054   CN   2001/01/15   Interference signal removing device
and interference signal removing method Granted   DE60114511   DE60114511   DE  
2001/01/15   Verfahren und vorrichtung zur beseitigung von stÃƒâ€“rsignalen
Granted   EP1164735   EP01900770   FR   2001/01/15   Interference signal
removing device and interference signal removing method Granted   EP1164735  
EP01900770   GB   2001/01/15   Interference signal removing device and
interference signal removing method Granted   JP3515033   JP2000010877   JP  
2000/01/19   Interference signal elimination device and interference signal
elimination method Granted   CN1174643   CN01102993   CN   2001/02/13   Combined
signalling and signal interference ratio internal ring power control Granted  
DE60045506   DE60045506   DE   2000/11/21   Sendeleistungsregelung mittels einer
inneren schleife Granted   EP1139580   EP00310315   FR   2000/11/21   Inner-loop
power control Granted   EP1139580   EP00310315   GB   2000/11/21   Inner-loop
power control Granted   EP1139580   EP00310315   IT   2000/11/21   Inner-loop
power control Granted   ES2358388   ES00310315   ES   2000/11/21   Control de
potencia de lazo interno. Granted   CN1181625   CN00802695   CN   2000/11/27  
Communication terminal device and transmit power control method Granted  
JP3583343   JP2000076032   JP   2000/03/17   Communication terminal, base
station unit and transmission power control method

 

A-17

 

 

Portfolio

Status

  Patent
Number   Application
Number   Country   Filing Date   Title Pending   EP1146668   EP00977949   EP  
2000/11/27   Communication terminal, base station system, and method of
controlling transmission power EP-designated   EP1146668   EP00977949   DE  
2000/11/27   Communication terminal, base station system, and method of
controlling transmission power EP-designated   EP1146668   EP00977949   FR  
2000/11/27   Communication terminal, base station system, and method of
controlling transmission power EP-designated   EP1146668   EP00977949   GB  
2000/11/27   Communication terminal, base station system, and method of
controlling transmission power Granted   CN1148895   CN01801884   CN  
2001/07/02   Base station unit and method for radio communication Granted  
CN1276596   CN200410007371   CN   2001/07/02   Base station apparatus and radio
communication method Granted   DE60117263   DE60117263   DE   2001/07/02  
Basisstationseinheit und verfahren zur funkkommunikation Granted   DE60121055  
DE60121055   DE   2001/07/02   Basisstationsvorrichtung und
funkkommunikationsverfahren zur hochgeschwindigkeitsdatenÃ¼bertragung Granted  
EP1209824   EP01945745   FR   2001/07/02   Base station unit and method for
radio communication Granted   EP1209824   EP01945745   GB   2001/07/02   Base
station unit and method for radio communication Granted   EP1437841   EP04003162
  FR   2001/07/02   Base station apparatus and radio communication method for
high-speed data communication Granted   EP1437841   EP04003162   GB   2001/07/02
  Base station apparatus and radio communication method for high-speed data
communication Granted   JP4359218   JP2004293911   JP   2004/10/06   Base
station system and radio communication method Granted   JP4409793   JP2001200184
  JP   2001/06/29   Base station equipment and method for radio communication
Granted   CN1174588   CN02119390   CN   2002/05/15   Grouping receiver and
transmission method thereof Granted   DE60208466   DE60208466   DE   2002/05/15
  Verfahren und vorrichtung zur fehlerkorrektur der statischen informationen im
kopffeld eines empfangenen packets Granted   EP1261184   EP02010884   FR  
2002/05/15   Method and device for error correction in the static header
information of a received packet

 

A-18

 

 

Portfolio

Status

  Patent
Number   Application
Number   Country   Filing Date   Title Granted   EP1261184   EP02010884   GB  
2002/05/15   Method and device for error correction in the static header
information of a received packet Granted   JP3512177   JP2001146281   JP  
2001/05/16   Packet receiver and packet transmission method Granted   CN1288939
  CN01804070   CN   2001/11/27   Radio communication system, base station device
and communication terminal accommodated in the system Granted   DE60106196  
DE60106196   DE   2001/11/27   Funkkommunikationssystem, basisstationsgerÃ„t
sowie ein in dem system aufgenommenes kommunikationsendgerÃ„t Granted  
DE60114671   DE60114671   DE   2001/11/27   Funkkommunikationssystem,
basisstation und kommunikationsendgerÃ¤t Granted   EP1246492   EP01999126   FI  
2001/11/27   Radio communication system, base station device and communication
terminal accommodated in the system Granted   EP1246492   EP01999126   FR  
2001/11/27   Radio communication system, base station device and communication
terminal accommodated in the system Granted   EP1246492   EP01999126   GB  
2001/11/27   Radio communication system, base station device and communication
terminal accommodated in the system Granted   EP1246492   EP01999126   IT  
2001/11/27   Radio communication system, base station device and communication
terminal accommodated in the system Granted   EP1246492   EP01999126   NL  
2001/11/27   Radio communication system, base station device and communication
terminal accommodated in the system Granted   EP1246492   EP01999126   SE  
2001/11/27   Radio communication system, base station device and communication
terminal accommodated in the system Granted   EP1387597   EP03025316   FR  
2001/11/27   Radio communication system, base station and communication terminal
Granted   EP1387597   EP03025316   GB   2001/11/27   Radio communication system,
base station and communication terminal Granted   ES2230395   ES01999126   ES  
2001/11/27   Sistema de radiocomunicacion que comprende un dispositivo de
estacion base y un terminal de comunicacion. Granted   JP3691383   JP2000363649
  JP   2000/11/29   Radio communication system, base station device and
communication terminal accommodated in the system Granted   CN100534005  
CN200510088453   CN   2001/12/19   Wireless base station apparatus and wireless
communication method Granted   CN1162989   CN01805368   CN   2001/12/19   Radio
base station device and radio communication method

 

A-19

 

 

Portfolio

Status

  Patent
Number   Application
Number   Country   Filing Date   Title Granted   JP3679000   JP2000389473   JP  
2000/12/21   Radio base station equipment and radio communication method Granted
  CN1224207   CN02142556   CN   2002/08/22   Method and apparatus for automatic
request repeat of sending and receiving Granted   DE60104113   DE60104113   DE  
2001/08/22   ÃƒÅ“bertragungsverfahren und ÃƒÅ“bertragungsgerÃƒÂ¤t mit
mehrkanal-arq Granted   EP1286491   EP01120182   FR   2001/08/22   Multichannel
arq method and apparatus Granted   EP1286491   EP01120182   GB   2001/08/22  
Multichannel arq method and apparatus Granted   JP3650383   JP2002241027   JP  
2002/08/21   Transmitter, receiver and arq transmitting and receiving method
Granted   KR100494251   KR20020049754   KR   2002/08/22   Arq transmission and
reception methods and apparatus Granted   CN1319307   CN02820398   CN  
2002/08/07   Transmission/reception apparatus and transmission/reception method
Granted   DE60239543   DE60239543   DE   2002/08/07   Sende-empfangs-vorrichtung
und sende-empfangs-verfahren Granted   EP1422861   EP02755868   FR   2002/08/07
  Transmission / reception apparatus and transmission / reception method Granted
  EP1422861   EP02755868   GB   2002/08/07   Transmission / reception apparatus
and transmission / reception method Granted   JP3880437   JP2002113607   JP  
2002/04/16   Transmission/reception apparatus and transmission/ reception method
Granted   CN1224293   CN02804809   CN   2002/11/11   Dispatching device, base
station device and wireless communication method Granted   EP1365617  
EP02780065   DE   2002/11/11   Schedule creation apparatus, base station
apparatus, and radio communication method Granted   EP1365617   EP02780065   FR
  2002/11/11   Schedule creation apparatus, base station apparatus, and radio
communication method Granted   EP1365617   EP02780065   GB   2002/11/11  
Schedule creation apparatus, base station apparatus, and radio communication
method Granted   JP3576525   JP2001345444   JP   2001/11/09   Schedule maker,
base station device, and radio communication method Granted   CN100514895  
CN03800915   CN   2003/03/19   Method of data retransmission in multi-carrier
transmission and communication apparatus having data retransmission control
device Granted   JP4287751   JP2003581390   JP   2003/03/19   The data
retransmission method in multiple carrier transmitting and the communication
device which has the data retransmission control control equipment

 

A-20

 

 

Portfolio

Status

  Patent
Number   Application
Number   Country   Filing Date   Title Pending   EP1492258   EP03710414   EP  
2003/03/19   Method of data retransmission in multi-carrier transmission and
communication apparatus having data retransmission control device EP-designated
  EP1492258   EP03710414   DE   2003/03/19   Method of data retransmission in
multi-carrier transmission and communication apparatus having data
retransmission control device EP-designated   EP1492258   EP03710414   FI  
2003/03/19   Method of data retransmission in multi-carrier transmission and
communication apparatus having data retransmission control device EP-designated
  EP1492258   EP03710414   FR   2003/03/19   Method of data retransmission in
multi-carrier transmission and communication apparatus having data
retransmission control device EP-designated   EP1492258   EP03710414   GB  
2003/03/19   Method of data retransmission in multi-carrier transmission and
communication apparatus having data retransmission control device EP-designated
  EP1492258   EP03710414   SE   2003/03/19   Method of data retransmission in
multi-carrier transmission and communication apparatus having data
retransmission control device Granted   CN1266982   CN03800365   CN   2003/02/06
  Radio communication apparatus and transfer rate decision method Granted  
DE60314588   DE60314588   DE   2003/02/06   Funkkommunikationsvorrichtung und
transferratenentscheidungsverfahren Granted   EP1424869   EP03705051   FR  
2003/02/06   Radio communication apparatus and transfer rate decision method
Granted   EP1424869   EP03705051   GB   2003/02/06   Radio communication
apparatus and transfer rate decision method Granted   JP3686614   JP2002030942  
JP   2002/02/07   Wireless communication apparatus and transmission rate
decision method Granted   CN100514973   CN03800419   CN   2003/01/30   Rate
matching device and rate matching method Granted   JP3629241   JP2002021499   JP
  2002/01/30   Device and method for rate matching Granted   CN100502273  
CN200310102691   CN   2003/10/29   Test device, mobile terminal device and test
method Granted   CN1964243   CN200610073263   CN   2003/10/29   Test apparatus,
mobile terminal apparatus and wireless transmission property test method Granted
  EP1441554   EP04000733   CH   2004/01/15   Test apparatus, mobile terminal
apparatus and test method

 

A-21

 

 

Portfolio

Status

  Patent
Number   Application
Number   Country   Filing Date   Title Granted   EP1441554   EP04000733   DE  
2004/01/15   Test apparatus, mobile terminal apparatus and test method Granted  
EP1441554   EP04000733   FR   2004/01/15   Test apparatus, mobile terminal
apparatus and test method Granted   EP1441554   EP04000733   GB   2004/01/15  
Test apparatus, mobile terminal apparatus and test method Granted   EP1441554  
EP04000733   IE   2004/01/15   Test apparatus, mobile terminal apparatus and
test method Granted   EP1441554   EP04000733   LI   2004/01/15   Test apparatus,
mobile terminal apparatus and test method Granted   EP1441554   EP04000733   LU
  2004/01/15   Test apparatus, mobile terminal apparatus and test method Granted
  EP1441554   EP04000733   MC   2004/01/15   Test apparatus, mobile terminal
apparatus and test method Granted   DE60332146   DE60332146   DE   2003/11/13  
Sendervorrichtung und sendeverfahren Granted   EP1564920   EP03774003   FR  
2003/11/13   Transmitter apparatus and transmitting method Granted   EP1564920  
EP03774003   GB   2003/11/13   Transmitter apparatus and transmitting method
Granted   JP3796211   JP2002333448   JP   2002/11/18   Transmitter and
transmitting method Granted   JP4163937   JP2002355079   JP   2002/12/06  
Ofdm-cdma transmitter and ofdm-cdma transmission method Granted   CN1692592  
CN200380100629   CN   2003/11/14   Cdma transmitting apparatus and cdma
receiving apparatus Granted   DE60325751   DE60325751   DE   2003/11/14   Cdma
mimo system Granted   EP1551124   EP03772765   FR   2003/11/14   Cdma mimo
system Granted   EP1551124   EP03772765   GB   2003/11/14   Cdma mimo system
Granted   JP3583414   JP2002330453   JP   2002/11/14   Code division multiple
access transmitter and code division multiple access receiver Granted  
CN1714519   CN200380103837   CN   2003/11/26   Radio reception device and radio
reception method Granted   EP1569362   EP03775882   DE   2003/11/26   Radio
reception device and radio reception method Granted   EP1569362   EP03775882  
FR   2003/11/26   Radio reception device and radio reception method Granted  
EP1569362   EP03775882   GB   2003/11/26   Radio reception device and radio
reception method Granted   JP3629261   JP2002341741   JP   2002/11/26  
Apparatus and method for radio reception Granted   CN101019360   CN200480043975
  CN   2004/09/13   Automatic retransmission request control system and method
in mimo-ofdm system

 

A-22

 

 

Portfolio

Status

  Patent
Number   Application
Number   Country   Filing Date   Title Granted   EP1788742   EP04772990   DE  
2004/09/13   Automatic retransmission request control system and retransmission
method in mimo-ofdm system Granted   EP1788742   EP04772990   FR   2004/09/13  
Automatic retransmission request control system and retransmission method in
mimo-ofdm system Granted   EP1788742   EP04772990   GB   2004/09/13   Automatic
retransmission request control system and retransmission method in mimo-ofdm
system Granted   JP4384668   JP2006534962   JP   2004/09/13   The automatic
request for repetition control system and the retransmission method in the
mimo-ofdm system Granted   CN100578989   CN200480000627   CN   2004/04/28   Cdma
transmitting apparatus, base station device usinsg the same and cdma
transmitting method Granted   JP3799030   JP2003132133   JP   2003/05/09  
Device and method for cdma transmission Pending   EP1630993   EP04730067   EP  
2004/04/28   Cdma transmitting apparatus and cdma transmitting method
EP-designated   EP1630993   EP04730067   DE   2004/04/28   Cdma transmitting
apparatus and cdma transmitting method EP-designated   EP1630993   EP04730067  
FI   2004/04/28   Cdma transmitting apparatus and cdma transmitting method
EP-designated   EP1630993   EP04730067   FR   2004/04/28   Cdma transmitting
apparatus and cdma transmitting method EP-designated   EP1630993   EP04730067  
GB   2004/04/28   Cdma transmitting apparatus and cdma transmitting method
EP-designated   EP1630993   EP04730067   SE   2004/04/28   Cdma transmitting
apparatus and cdma transmitting method Granted   CN100591000   CN200580029870  
CN   2005/09/05   Classifying-synthesizing transmission method of multi-user
feedback information at base station Granted   CN101015161   CN200580029870   CN
  2005/09/05   Classifying-synthesizing transmission method of multi-user
feedback information at base station Granted   JP4675904   JP2006535743   JP  
2005/09/05   Taxonomic synthetic transmission method of feedback information
multi user in base station Granted   JP4838144   JP2006545166   JP   2005/11/18
  Communication device, communication system and communication method

 

A-23

 

 

Portfolio

Status

  Patent
Number   Application
Number   Country   Filing Date   Title Pending   EP1811700   EP05807089   EP  
2005/11/18   Communication apparatus, communication system, and communication
method EP-designated   EP1811700   EP05807089   DE   2005/11/18   Communication
apparatus, communication system, and communication method EP-designated  
EP1811700   EP05807089   FR   2005/11/18   Communication apparatus,
communication system, and communication method EP-designated   EP1811700  
EP05807089   GB   2005/11/18   Communication apparatus, communication system,
and communication method Granted   CN101053272   CN200580037780   CN  
2005/08/31   Efficient rise over thermal (rot) control during soft handover
Granted   DE602004008068   DE602004008068   DE   2004/08/31   Effiziente "rise
over thermal (rot)" steuerung wÃ¤hrend eines sanften weiterreichens Granted  
DE602004021447   DE602004021447   DE   2004/08/31   Effiziente
rise-over-thermal-steuerung wÃ¤hrend eines sanften handovers Granted   EP1631104
  EP04020647   FI   2004/08/31   Efficient rise over thermal (rot) control
during soft handover Granted   EP1631104   EP04020647   FR   2004/08/31  
Efficient rise over thermal (rot) control during soft handover Granted  
EP1631104   EP04020647   GB   2004/08/31   Efficient rise over thermal (rot)
control during soft handover Granted   EP1631104   EP04020647   IT   2004/08/31
  Efficient rise over thermal (rot) control during soft handover Granted  
EP1631104   EP04020647   SE   2004/08/31   Efficient rise over thermal (rot)
control during soft handover Granted   EP1838125   EP07011278   FI   2004/08/31
  Efficient rise over thermal (rot) control during soft handover Granted  
EP1838125   EP07011278   FR   2004/08/31   Efficient rise over thermal (rot)
control during soft handover Granted   EP1838125   EP07011278   GB   2004/08/31
  Efficient rise over thermal (rot) control during soft handover Granted  
EP1838125   EP07011278   IT   2004/08/31   Efficient rise over thermal (rot)
control during soft handover Granted   EP1838125   EP07011278   SE   2004/08/31
  Efficient rise over thermal (rot) control during soft handover Granted  
ES2291786   ES04020647   ES   2004/08/31   Control eficaz del aumento de
sobreexplotacion termica (rot) durante una transferencia flexible. Granted  
ES2327008   ES07011278   ES   2004/08/31   Control eficiente del rot durante
transferencia blanda. Granted   IN200700601P2   IN601/KOLNP/2007   IN  
2007/02/19   Efficient rise over thermal (rot) control during soft handover

 

A-24

 

 

Portfolio

Status

  Patent
Number   Application
Number   Country   Filing Date   Title Granted   JP4041531   JP2007512130   JP  
2005/08/31   The method of communicating the information which it is related to
the scheduling of uplink data transmission, the portable communication system,
base station, the radio network controller, and the portable terminal Pending  
BRPI0515242   BRPI0515242   BR   2005/08/31   MÃ©todo para a comunicaÃ§Ã£o das
informaÃ§Ãµes que estÃ£o relacionadas com a programaÃ§Ã£o de transmissÃµes de
dados de ligaÃ§Ã£o superior, sistema de comunicaÃ§Ã£o mÃ³vel, estaÃ§Ã£o base em
um sistema de comunicaÃ§Ã£o mÃ³vel, controlador de rede de rÃ¡dio em um sistema
de c Granted   CN101103575   CN200680002338   CN   2006/01/10   Multi-antenna
communication method and multi-antenna communication device Granted   JP4769201
  JP2006552910   JP   2006/01/10   Multiple antenna communication method and
multiple antenna communication device Granted   CN101283535   CN200680037602  
CN   2006/11/22   Method for generating and detecting multiple pilot frequencies
in multi-antenna communication system Granted   JP4981682   JP2007546481   JP  
2006/11/22   Multiple pilot formation method and the method of detection in the
multiple antenna communication system Granted   JP4914352   JP2007521121   JP  
2006/03/03   Communication terminal unit and base station device Granted  
CN101411240   CN200680054042   CN   2006/11/02   Uplink resource allocation in a
mobile communication system Granted   CN102202414   CN201110084678   CN  
2006/11/02   Uplink resource allocation in a mobile communication system Granted
  JP2012157036   JP2012060156   JP   2012/03/16   Uplink resource allocation in
mobile communication system Granted   JP5020263   JP2008552689   JP   2006/11/02
  Allotment of the uplink resource in the portable communication system Granted
  JP5059982   JP2012132803   JP   2012/06/12   Uplink resource allocation in
mobile communication system Pending   EP1816883   EP06002248   EP   2006/02/03  
Uplink resource allocation in a mobile communication system EP-designated  
EP1816883   EP06002248   DE   2006/02/03   Uplink resource allocation in a
mobile communication system EP-designated   EP1816883   EP06002248   FI  
2006/02/03   Uplink resource allocation in a mobile communication system

 

A-25

 

 

Portfolio

Status

  Patent
Number   Application
Number   Country   Filing Date   Title EP-designated   EP1816883   EP06002248  
FR   2006/02/03   Uplink resource allocation in a mobile communication system
EP-designated   EP1816883   EP06002248   GB   2006/02/03   Uplink resource
allocation in a mobile communication system EP-designated   EP1816883  
EP06002248   SE   2006/02/03   Uplink resource allocation in a mobile
communication system Granted   JP4654298   JP2008534161   JP   2006/09/11   Ofdm
transmitting device and ofdm receiving device Pending   EP2061170   EP06783262  
EP   2006/09/11   Ofdm transmitter and ofdm receiver EP-designated   EP2061170  
EP06783262   DE   2006/09/11   Ofdm transmitter and ofdm receiver EP-designated
  EP2061170   EP06783262   FR   2006/09/11   Ofdm transmitter and ofdm receiver
EP-designated   EP2061170   EP06783262   GB   2006/09/11   Ofdm transmitter and
ofdm receiver Granted   JP5009982   JP2009516088   JP   2007/05/25   Multiple
carrier transmitting device Granted   CA2127616   CA2127616   CA   1994/07/07  
Mobile communication unit Granted   CN1074875   CN94108731   CN   1994/07/16  
Mobile communication unit Granted   CN1128555   CN00135098   CN   2000/12/11  
Mobile communication unit and method Granted   KR0126874   KR19940017210   KR  
1994/07/16   Mobile communication system Granted   CA2127672   CA2127672   CA  
1994/07/08   Mobile radio system Granted   CN1068164   CN94107859   CN  
1994/07/15   Mobile radio system Granted   JP2942977   JP19901893   JP  
1993/07/16   Mobile communication equipment Granted   KR960016641  
KR19940017085   KR   1994/07/15   Mobile communication equipment Granted  
DE69534524   DE69534524   DE   1995/08/16   Verfahren und gerÃ¤t zur
synchronisierung in einem direktsequenzspreizspektrumkommunikationssystem
Granted   EP0701333   EP95305717   FR   1995/08/16   Synchronisation method and
apparatus for a direct sequence spread spectrum communications system Granted  
EP0701333   EP95305717   GB   1995/08/16   Synchronisation method and apparatus
for a direct sequence spread spectrum communications system Granted   JP3142222
  JP13494595   JP   1995/06/01   Synchronization method and device for spread
spectrum communication

 

A-26

 

 

Portfolio

Status

  Patent
Number   Application
Number   Country   Filing Date   Title Granted   JP2863993   JP15585595   JP  
1995/06/22   Cdma radio multiplex sender and cdma radio multiplex transmitter
Granted   CA2246168   CA2246168   CA   1998/08/31   Pn code generating apparatus
and mobile radio communication system Granted   CN100379299   CN02127365   CN  
1998/08/27   Pn code producing method and device Granted   CN1094019  
CN98118564   CN   1998/08/27   Pn code generating device and mobile radio
communication system Granted   DE69838572   DE69838572   DE   1998/08/27  
Pn-kodegenerator Granted   EP0901236   EP98116233   FI   1998/08/27   Pn code
generator Granted   EP0901236   EP98116233   FR   1998/08/27   Pn code generator
Granted   EP0901236   EP98116233   GB   1998/08/27   Pn code generator Granted  
EP0901236   EP98116233   SE   1998/08/27   Pn code generator Granted   JP3329705
  JP25287297   JP   1997/09/02   Pn code generator and mobile radio
communication system Pending   EP1835617   EP07108762   EP   1998/08/27   Pn
code generation apparatus and method thereof EP-designated   EP1835617  
EP07108762   DE   1998/08/27   Pn code generation apparatus and method thereof
EP-designated   EP1835617   EP07108762   FI   1998/08/27   Pn code generation
apparatus and method thereof EP-designated   EP1835617   EP07108762   FR  
1998/08/27   Pn code generation apparatus and method thereof EP-designated  
EP1835617   EP07108762   GB   1998/08/27   Pn code generation apparatus and
method thereof EP-designated   EP1835617   EP07108762   SE   1998/08/27   Pn
code generation apparatus and method thereof Granted   CA2266104   CA2266104  
CA   1998/07/16   Cdma mobile station and cdma transmission method Granted  
CN100442686   CN03108352   CN   1998/07/16   Cdma mobile station equipment and
cdma transmitting method Granted   CN1109476   CN98801017   CN   1998/07/16  
Cdma mobile station apparatus and cdma transmission method Granted   DE69831726
  DE69831726   DE   1998/07/16   Cdma mobile station und cdma
Ãœbertragungsverfahren Granted   EP0936831   EP98932553   FR   1998/07/16   Cdma
mobile station and cdma transmission method Granted   EP0936831   EP98932553  
GB   1998/07/16   Cdma mobile station and cdma transmission method

 

A-27

 

 

Portfolio

Status

  Patent
Number   Application
Number   Country   Filing Date   Title Granted   EP0936831   EP98932553   IT  
1998/07/16   Cdma mobile station and cdma transmission method Granted  
EP0936831   EP98932553   NL   1998/07/16   Cdma mobile station and cdma
transmission method Granted   ES2251091   ES98932553   ES   1998/07/16  
Estacion movil cdma y procedimiento de transmision cdma. Granted   JP3655057  
JP20964297   JP   1997/07/19   Cdma mobile transmitting device and transmitting
method using the device Granted   CN100353693   CN200410059002   CN   1998/07/17
  Cdma radio communication apparatus Granted   CN1113497   CN98116336   CN  
1998/07/17   Radio communication terminal apparatus Granted   CN1167219  
CN02102800   CN   1998/07/17   Cdma radio communication equipment Granted  
DE69825370   DE69825370   DE   1998/07/15   Cdma
funknachrichtenÃ¼bertragungsgerÃ¤t Granted   DE69839197   DE69839197   DE  
1998/07/15   Synchronisationsverfahren in einem
kodemultiplexvielfachzugriffsystem Granted   EP0892503   EP98113191   FR  
1998/07/15   Cdma radio communication apparatus Granted   EP0892503   EP98113191
  GB   1998/07/15   Cdma radio communication apparatus Granted   EP0892503  
EP98113191   IT   1998/07/15   Cdma radio communication apparatus Granted  
EP1447918   EP04012123   FR   1998/07/15   A synchronization method for a cdma
system Granted   EP1447918   EP04012123   GB   1998/07/15   A synchronization
method for a cdma system Granted   EP1447918   EP04012123   IT   1998/07/15   A
synchronization method for a cdma system Granted   ES2226037   ES98113191   ES  
1998/07/15   Aparato de comunicacion por radio cdma. Granted   ES2301896  
ES04012123   ES   1998/07/15   Procedimiento de sincronizacion para un sistema
cdma. Pending   EP1914904   EP08100709   EP   1998/07/15   A cdma radio
communication system and a transmission apparatus for such a system
EP-designated   EP1914904   EP08100709   ES   1998/07/15   A cdma radio
communication system and a transmission apparatus for such a system
EP-designated   EP1914904   EP08100709   FR   1998/07/15   A cdma radio
communication system and a transmission apparatus for such a system
EP-designated   EP1914904   EP08100709   GB   1998/07/15   A cdma radio
communication system and a transmission apparatus for such a system
EP-designated   EP1914904   EP08100709   IT   1998/07/15   A cdma radio
communication system and a transmission apparatus for such a system

 

A-28

 

 

Portfolio

Status

  Patent
Number   Application
Number   Country   Filing Date   Title EP-designated   EP1914904   EP08100709
(DE69843248)   DE   1998/07/15   A cdma radio communication system and a
transmission apparatus for such a system Granted   CA2127606   CA2127606   CA  
1994/07/07   Code-division multiple-access mobile telephone system Granted  
CN1075911   CN94108729   CN   1994/07/16   Automobile on-board and/or portable
telephone system Granted   CN1102022   CN94108729   CN   1994/07/16   Automobile
on-board and/or portable telephone system Granted   JP2863975   JP19901393   JP
  1993/07/16   Automobile-portable telephone system Granted   KR0126628  
KR19940017209   KR   1994/07/16   Mobile communications system Granted  
CN100364247   CN200410045794   CN   2001/06/25   Method for controlling
transmission power Granted   CN1158790   CN01802160   CN   2001/06/25  
Communication terminal apparatus Granted   DE60110020   DE60110020   DE  
2001/06/25   KommunikationsendgerÃ„t Granted   DE60116907   DE60116907   DE  
2001/06/25   KommunikationsendgerÃ¤t Granted   DE60147140   EP05025574   DE  
2001/06/25   Communication terminal apparatus Granted   EP1204225   EP01941209  
FR   2001/06/25   Communication terminal apparatus Granted   EP1204225  
EP01941209   GB   2001/06/25   Communication terminal apparatus Granted  
EP1523111   EP05000430   FR   2001/06/25   Communication terminal apparatus
Granted   EP1523111   EP05000430   GB   2001/06/25   Communication terminal
apparatus Granted   EP1630972   EP05025574   FR   2001/06/25   Communication
terminal apparatus Granted   EP1630972   EP05025574   GB   2001/06/25  
Communication terminal apparatus Granted   JP3426194   JP2000231256   JP  
2000/07/31   Base station device, communication terminal device, and
communication method Granted   JP4431189   JP2009197228   JP   2009/08/27  
Radio communication device, radio communication method, and radio communication
system Granted   JP4431190   JP2009197229   JP   2009/08/27   Radio
communication device, radio communication method, and radio communication system
Granted   JP4431191   JP2009197230   JP   2009/08/27   Radio communication
system and radio communication method Granted   JP4511783   JP2002367259   JP  
2002/12/18   Base station equipment, communication terminal unit, and
communication method Granted   CN100469169   CN01802181   CN   2001/08/02  
Communication terminal device and radio communication method Granted   CN1386388
  CN01802181   CN   2001/08/02   Communication terminal, base station device,
and radio communication method Granted   DE60134208   DE60134208   DE  
2001/08/02   Nkkommunikationsverfahren

 

A-29

 

 

Portfolio

Status

  Patent
Number   Application
Number   Country   Filing Date   Title Granted   EP1217861   EP01955557   FR  
2001/08/02   Communication terminal, base station device, and radio
communication method Granted   EP1217861   EP01955557   GB   2001/08/02  
Communication terminal, base station device, and radio communication method
Granted   JP2003224516   JP2002367213   JP   2002/12/18   Communication terminal
apparatus, base station apparatus and radio communication method Granted  
JP2009284537   JP2009197375   JP   2009/08/27   Transmission method, receiving
method, and radio communication method Granted   JP3426200   JP2000285405   JP  
2000/09/20   Communication terminal device, base station device and radio
communication method Granted   JP4536821   JP2009197376   JP   2009/08/27  
Transmission apparatus, receiving apparatus and wireless communication system
Pending   EP1976141   EP08004604   EP   2001/08/02   Communication terminal
apparatus, base station apparatus, and radio communication method EP-designated
  EP1976141   EP08004604   DE   2001/08/02   Communication terminal apparatus,
base station apparatus, and radio communication method EP-designated   EP1976141
  EP08004604   FR   2001/08/02   Communication terminal apparatus, base station
apparatus, and radio communication method EP-designated   EP1976141   EP08004604
  GB   2001/08/02   Communication terminal apparatus, base station apparatus,
and radio communication method

 

A-30

 

 

2.Huawei Assets

 

Portfolio

Status

   Patent Number    Application Number    Country    Filing Date    Title
Granted   CN100502402   CN200510119756.9   CN   2005/11/04   Method and device
for processing session message in IMS network Granted   CN101189850  
CN200680011706.1   CN   2006/07/26   Method, system and device in IMS network
processing SIP message Granted   EP1755310   EP2006254341A   DE   2006/08/18  
Methods and apparatuses for processing SIP requests in an IMS network comprising
an AS Granted   EP1755310   EP2006254341A   ES   2006/08/18   Methods and
apparatuses for processing SIP requests in an IMS network comprising an AS
Granted   EP1755310   EP2006254341A   FR   2006/08/18   Methods and apparatuses
for processing SIP requests in an IMS network comprising an AS Granted  
EP1755310   EP2006254341A   GB   2006/08/18   Methods and apparatuses for
processing SIP requests in an IMS network comprising an AS Granted   EP1755310  
EP2006254341A   IT   2006/08/18   Methods and apparatuses for processing SIP
requests in an IMS network comprising an AS Granted   IN254557   IN2008CN454A  
IN   2008/01/28   Method, system and equipment for processing sip requests in
IMS network Pending   BRPI0614848   BRPI614848A   BR   2006/07/26   Method,
system and equipment for processing sip requests in IMS network Granted  
CN100551148   CN200510093678.X   CN   2005/09/01   Method for realizing system
switch in encryption mode Granted   CN101156498   CN200680011893.3   CN  
2006/09/01   Method for implementing inter-system switch-over Granted  
EP1871134   EP2006775581A   DE   2006/09/01   METHOD FOR HANDOVER BETWEEN
SYSTEMS Granted   EP1871134   EP2006775581A   FR   2006/09/01   METHOD FOR
HANDOVER BETWEEN SYSTEMS

 

A-31

 

 

Portfolio

Status

  Patent Number   Application Number   Country   Filing Date   Title Granted  
EP1871134   EP2006775581A   GB   2006/09/01   METHOD FOR HANDOVER BETWEEN
SYSTEMS Granted   CN101031004   CN200610058041.1   CN   2006/02/28   Method for
realizing on-hook triggering service Granted   CN101160940   CN200680012256.8  
CN   2006/10/31   Method for implementing service triggered by off-hook Granted
  CN101156398   CN200680011910.3   CN   2006/10/24   Method and system for
switching terminal state of media gateway Granted   CN1964365   CN200510101368.8
  CN   2005/11/11   Method for switching terminal status in media gateway
Granted   EP1786216   EP2006023462A   DE   2006/11/10   Method and system for
switching the state of a termination in a media gateway Granted   EP1786216  
EP2006023462A   FR   2006/11/10   Method and system for switching the state of a
termination in a media gateway Granted   CN1901550   CN200610106654.8   CN  
2006/07/21   Subscribing method based on conversation start protocol and its
system and device Granted   CN1764140   CN200510103571.9   CN   2005/09/21  
Method for realizing application server communication Granted   EP1796326  
EP2005791501A   DE   2005/09/21   A METHOD FOR ENABLING COMMUNICATION IN
APPLICATION SERVERS Granted   EP1796326   EP2005791501A   FR   2005/09/21   A
METHOD FOR ENABLING COMMUNICATION IN APPLICATION SERVERS Granted   EP1796326  
EP2005791501A   GB   2005/09/21   A METHOD FOR ENABLING COMMUNICATION IN
APPLICATION SERVERS Granted   EP1796326   EP2005791501A   IT   2005/09/21   A
METHOD FOR ENABLING COMMUNICATION IN APPLICATION SERVERS Granted   EP1796326  
EP2005791501A   NL   2005/09/21   A METHOD FOR ENABLING COMMUNICATION IN
APPLICATION SERVERS Granted   EP1796326   EP2005791501A   SE   2005/09/21   A
METHOD FOR ENABLING COMMUNICATION IN APPLICATION SERVERS

 

A-32

 

 

Portfolio

Status

  Patent Number   Application Number   Country   Filing Date   Title Granted  
CN1929627   CN200510098402.0   CN   2005/09/06   A kind of realizing public user
identification in IMS network of method that decreases pneumococcus nasal
carriage and system Granted   CN1941739   CN200510108129.5   CN   2005/09/29  
Method and system for allocating and using user mark Granted   CN1941774  
CN200510108128.0   CN   2005/09/29   Method and system for realizing public user
mark carrier Granted   EP1761077   EP2006018705A   DE   2006/09/06   Method and
system for enabling number portability in IMS networks Granted   EP1761077  
EP2006018705A   FR   2006/09/06   Method and system for enabling number
portability in IMS networks Granted   EP1761077   EP2006018705A   SE  
2006/09/06   Method and system for enabling number portability in IMS networks
Granted   CN100563235   CN200610077923.2   CN   2006/04/26   Network element
with interconnecting function, CSI terminal, IMS terminal interconnecting system
and method Granted   CN101313543   CN200780000211.3   CN   2007/01/09   Exchange
functional network element, CSI terminal, IMS terminal exchange system and
method Granted   EP1973283   EP2007702010A   DE   2007/01/09   INTERWORKING
NETWORK ELEMENT, INTERWORKING SYSTEM BETWEEN THE CSI TERMINAL AND THE IMS
TERMINAL AND THE METHOD THEREOF Granted   EP1973283   EP2007702010A   FR  
2007/01/09   INTERWORKING NETWORK ELEMENT, INTERWORKING SYSTEM BETWEEN THE CSI
TERMINAL AND THE IMS TERMINAL AND THE METHOD THEREOF

 

A-33

 

 

Portfolio

Status

  Patent Number   Application Number   Country   Filing Date   Title Granted  
EP1973283   EP2007702010A   GB   2007/01/09   INTERWORKING NETWORK ELEMENT,
INTERWORKING SYSTEM BETWEEN THE CSI TERMINAL AND THE IMS TERMINAL AND THE METHOD
THEREOF Granted   CN100411398   CN200510026714.0   CN   2005/06/13   Edge or
packet gateway controlling method in next generation network and its system
Granted   CN100426805   CN200510026736.7   CN   2005/06/14   Edge or packet
gateway control system in next generation network and its method Granted  
CN100438515   CN200510026737.1   CN   2005/06/14   Edge or packet gateway
controlling method in next generation network and its system Granted  
CN101160799   CN200680012195.5   CN   2006/05/25   Fringe or packet gateway
control system and control method thereof Granted   EP1786162   EP2006741937A  
DE   2006/05/22   METHOD FOR THE CALLING USER TERMINAL LISTENING TO THE SIGNAL
TONE OF THE CALLED USER TERMINAL WHEN INTER-NETWORKING Granted   EP1786162  
EP2006741937A   GB   2006/05/22   METHOD FOR THE CALLING USER TERMINAL LISTENING
TO THE SIGNAL TONE OF THE CALLED USER TERMINAL WHEN INTER-NETWORKING Granted  
EP1816887   EP2006775336A   DE   2006/08/10   METHOD AND SYSTEM FOR IMPROVING
NETWORK RELIABILITY BY REALIZING DYMANIC ROUTE OF SIGNALING Granted   EP1816887
  EP2006775336A   FR   2006/08/10   METHOD AND SYSTEM FOR IMPROVING NETWORK
RELIABILITY BY REALIZING DYMANIC ROUTE OF SIGNALING Granted   JP04619441  
JP2008527289A   JP   2006/08/10   The method and system which implement Granted
  RU2408154   RU2008101969A   RU   2006/08/10   METHOD AND SYSTEM FOR
REALISATION OF DYNAMIC ROUTING OF CALL SIGNALS

 

A-34

 

 

Portfolio

Status

  Patent Number   Application Number   Country   Filing Date   Title Granted  
CN100459569   CN200510032840.7   CN   2005/01/14   Quick route switching method
and apparatus for network node devices Granted   EP1718014   EP2006705441A   FR
  2006/01/09   A ROUTE SWITCHING METHOD AND A NETWORK NODE DEVICE Granted  
EP1718014   EP2006705441A   SE   2006/01/09   A ROUTE SWITCHING METHOD AND A
NETWORK NODE DEVICE Granted   CN100479417   CN200510098546.6   CN   2005/09/02  
Communication method preventing circumbendibus of media-flow Pending   EP1760986
  EP2006119909A   EP   2006/08/31   Communication method and device for
preventing media stream circuity (tromboning) EP-designated   EP1760986  
EP2006119909A   DE   2006/08/31   Communication method and device for preventing
media stream circuity (tromboning) EP-designated   EP1760986   EP2006119909A  
FI   2006/08/31   Communication method and device for preventing media stream
circuity (tromboning) EP-designated   EP1760986   EP2006119909A   FR  
2006/08/31   Communication method and device for preventing media stream
circuity (tromboning) EP-designated   EP1760986   EP2006119909A   GB  
2006/08/31   Communication method and device for preventing media stream
circuity (tromboning) EP-designated   EP1760986   EP2006119909A   SE  
2006/08/31   Communication method and device for preventing media stream
circuity (tromboning) Granted   CN101212309   CN200610170447.9   CN   2006/12/30
  Method for controlling time stamp of reported event Granted   EP2037627  
EP2007846226A   DE   2007/12/29   METHOD AND DEVICE FOR CONTROLLING REPORTING
TIMESTAMP OF EVENT

 

A-35

 

 

Portfolio

Status

  Patent Number   Application Number   Country   Filing Date   Title Granted  
EP2037627   EP2007846226A   FR   2007/12/29   METHOD AND DEVICE FOR CONTROLLING
REPORTING TIMESTAMP OF EVENT Granted   EP2037627   EP2007846226A   IT  
2007/12/29   METHOD AND DEVICE FOR CONTROLLING REPORTING TIMESTAMP OF EVENT
Granted   CN1996968   CN200610093956.6   CN   2006/06/26   Decision method for
the media gateway controller to distribute the resource Granted   EP2034670  
EP2007721793A   DE   2007/06/25   METHOD, APPARATUS, AND SYSTEM FOR THE MGC
DISTRIBUTING A RESOURCE PROVISION DECISION TO THE MG Granted   EP2034670  
EP2007721793A   FR   2007/06/25   METHOD, APPARATUS, AND SYSTEM FOR THE MGC
DISTRIBUTING A RESOURCE PROVISION DECISION TO THE MG Granted   EP2034670  
EP2007721793A   IT   2007/06/25   METHOD, APPARATUS, AND SYSTEM FOR THE MGC
DISTRIBUTING A RESOURCE PROVISION DECISION TO THE MG Granted   CN100442930  
CN200510110891.7   CN   2005/11/29   Mobile exchanging center and called parner
processing method Granted   EP1898658   EP2006775455A   DE   2006/08/22   MSC
AND CALLED PROCESS METHOD THEREOF Granted   CN100471140   CN200610062951.7   CN
  2006/09/29   Method for detecting QoS Granted   CN101001208   CN200610165838.1
  CN   2006/12/13   Method for detecting QoS Granted   CN101052014  
CN200710107595.0   CN   2007/05/21   Method for detecting QoS Granted  
EP1983688   EP2007817016A   DE   2007/09/29   METHOD FOR DETECTING QOS Granted  
EP1983688   EP2007817016A   FR   2007/09/29   METHOD FOR DETECTING QOS Granted  
EP1983688   EP2007817016A   GB   2007/09/29   METHOD FOR DETECTING QOS Granted  
CN1905472   CN200510085400.8   CN   2005/07/27   Method for implementing IMS
network reliability Granted   EP1914937   EP2006761564A   DE   2006/07/28  
METHOD AND SYSTEM FOR REALIZING IMS NETWORK RELIABILITY

 

A-36

 

 

Portfolio

Status

  Patent Number   Application Number   Country   Filing Date   Title Granted  
EP1914937   EP2006761564A   FR   2006/07/25   METHOD AND SYSTEM FOR REALIZING
IMS NETWORK RELIABILITY Granted   EP1914937   EP2006761564A   GB   2006/07/25  
METHOD AND SYSTEM FOR REALIZING IMS NETWORK RELIABILITY Granted   CN100546308  
CN200510034409.6   CN   2005/04/22   Gateway control protocol message
transmission method Granted   CN100349411   CN200410062978.7   CN   2004/06/30  
Medium flow service quality reporting method Granted   EP1739900   EP2005759437A
  PT   2005/06/30   A METHOD FOR ACQUIRING THE QOS OF THE MULTIMEDIA STREAM
PERIODICALLY Granted   CN100499656   CN200510051044.8   CN   2005/02/25   Method
for implementing medium gateway function, wireless access controlling apparatus
and access system Granted   CN100583918   CN200610065066.4   CN   2006/03/16  
Safety protection method for service interruption of exchange network and its
device Granted   CN101841888   CN200910118794.0   CN   2009/03/16   Resource
control method, related equipment and related system Pending   EP2439979  
EP2010753112A EP10753112.1   EP   2010/03/16   RESOURCE CONTROL METHOD, RELEVANT
DEVIDE AND SYSTEM EP-designated   EP2439979   EP2010753112A EP10753112.1   DE  
2010/03/16   RESOURCE CONTROL METHOD, RELEVANT DEVIDE AND SYSTEM EP-designated  
EP2439979   EP2010753112A EP10753112.1   FI   2010/03/16   RESOURCE CONTROL
METHOD, RELEVANT DEVIDE AND SYSTEM EP-designated   EP2439979   EP2010753112A
EP10753112.1   FR   2010/03/16   RESOURCE CONTROL METHOD, RELEVANT DEVIDE AND
SYSTEM EP-designated   EP2439979   EP2010753112A EP10753112.1   GB   2010/03/16
  RESOURCE CONTROL METHOD, RELEVANT DEVIDE AND SYSTEM EP-designated   EP2439979
  EP2010753112A EP10753112.1   SE   2010/03/16   RESOURCE CONTROL METHOD,
RELEVANT DEVIDE AND SYSTEM

 

A-37

 

 

Portfolio

Status

  Patent Number   Application Number   Country   Filing Date   Title Granted  
CN100574185   CN200510000097.7   CN   2005/01/07   Method for ensuring media
stream safety in IP multimedia service subsystem network Granted   EP1835652  
EP2005848163A   DE   2005/12/31   A METHOD FOR ENSURING THE SAFETY OF THE
MEDIA-FLOW IN IP MULTIMEDIA SUB-SYSTEM Granted   EP1835652   EP2005848163A   GB
  2005/12/31   A METHOD FOR ENSURING THE SAFETY OF THE MEDIA-FLOW IN IP
MULTIMEDIA SUB-SYSTEM Granted   AR053615   ARP20060102194A   AR   2006/05/26  
Method for Implementing Access Domain Security of IP Multimedia Subsystem
Granted   CN100461942   CN200510071538.2   CN   2005/05/27   Method for
selecting safety mechanism of IP multimedia subsystem acess field Granted  
EP1755311   EP2006722247A   FR   2006/04/03   A METHOD FOR IMPLEMENTING THE
ACCESS DOMAIN SECURITY OF AN IP MULTIMEDIA SUBSYSTEM Granted   EP1755311  
EP2006722247A   GB   2006/04/03   A METHOD FOR IMPLEMENTING THE ACCESS DOMAIN
SECURITY OF AN IP MULTIMEDIA SUBSYSTEM Granted   TWI314414   TW2006118609A   TW
  2006/05/25   A METHOD FOR IMPLEMENTING THE ACCESS DOMAIN SECURITY OF AN IP
MULTIMEDIA SUBSYSTEM Granted   DE602006007648.7   DE602006007648T   DE  
2006/04/03   VERFAHREN ZUR IMPLEMENTIERUNG DER ZUGRIFFSBEREICHS Granted  
CN100571134   CN200510070351.0   CN   2005/04/30   Method for verifying user
terminal in IP multimedia subsystem Granted   EP1879324   EP2006741743A   DE  
2006/04/27   A METHOD FOR AUTHENTICATING USER TERMINAL IN IP MULTIMEDIA
SUB-SYSTEM Granted   EP1879324   EP2006741743A   ES   2006/04/27   A METHOD FOR
AUTHENTICATING USER TERMINAL IN IP MULTIMEDIA SUB-SYSTEM

 

A-38

 

 

Portfolio

Status

  Patent Number   Application Number   Country   Filing Date   Title Granted  
EP1879324   EP2006741743A   FR   2006/04/27   A METHOD FOR AUTHENTICATING USER
TERMINAL IN IP MULTIMEDIA SUB-SYSTEM Granted   EP1879324   EP2006741743A   GB  
2006/04/27   A METHOD FOR AUTHENTICATING USER TERMINAL IN IP MULTIMEDIA
SUB-SYSTEM Granted   EP1879324   EP2006741743A   IT   2006/04/27   A METHOD FOR
AUTHENTICATING USER TERMINAL IN IP MULTIMEDIA SUB-SYSTEM Granted   CN101128049  
CN200610141030.X   CN   2006/09/28   Method and system for providing circuit
domain service and service control node SCP Granted   EP2056536   EP2007785297A
  DE   2007/08/09   A METHOD, A SYSTEM AND A SERVICE CONTROL POINT FOR PROVIDING
CIRCUIT DOMAIN SERVICE Granted   EP2056536   EP2007785297A   FR   2007/08/09   A
METHOD, A SYSTEM AND A SERVICE CONTROL POINT FOR PROVIDING CIRCUIT DOMAIN
SERVICE Granted   EP2056536   EP2007785297A   GB   2007/08/09   A METHOD, A
SYSTEM AND A SERVICE CONTROL POINT FOR PROVIDING CIRCUIT DOMAIN SERVICE Granted
  RU2370904   RU2006130835A   RU   2005/08/11   TELECOMMUNICATION NETWORK SYSTEM
FOR IMPLEMENTING VARIOUS SERVICES AND METHOD OF IMPLEMENTING THEREOF Granted  
CN101247632   CN200710079246.2   CN   2007/02/13   Method, system and device for
using IMS communication service identification in communication system Granted  
RU2434351   RU2009134133A   RU   2007/11/19   METHOD, SYSTEM AND APPARATUS FOR
USING IMS COMMUNICATION SERVICE IDENTIFIER IN COMMUNICATION SYSTEM

 

A-39

 

 

Portfolio

Status

  Patent Number   Application Number   Country   Filing Date   Title Pending  
EP1959632   EP2008101535A   EP   2008/02/12   Method, system and apparatus for
using IMS communication service identifier EP-designated   EP1959632  
EP2008101535A   DE   2008/02/12   Method, system and apparatus for using IMS
communication service identifier EP-designated   EP1959632   EP2008101535A   FI
  2008/02/12   Method, system and apparatus for using IMS communication service
identifier EP-designated   EP1959632   EP2008101535A   FR   2008/02/12   Method,
system and apparatus for using IMS communication service identifier
EP-designated   EP1959632   EP2008101535A   GB   2008/02/12   Method, system and
apparatus for using IMS communication service identifier EP-designated  
EP1959632   EP2008101535A   SE   2008/02/12   Method, system and apparatus for
using IMS communication service identifier Pending   IN5391/DELNP/2009  
IN5391/DELNP/2009   IN   2007/11/19   Method, System and Apparatus for Using IMS
Communication Service Identifiers in a Communication System Granted  
CN101064661   CN200610099533.5   CN   2006/07/28   Method and apparatus for
notifying user to complement service Granted   CN101317438   CN200780000297.X  
CN   2007/02/08   Method and device for perceiving supplementary service
executed by user Granted   EP1881689   EP2007702308A   DE   2007/02/08   A
METHOD AND DEVICE FOR PERCEIVING THE USER TRIGGERING A SUPPLEMENTARY SERVICE
Granted   EP1881689   EP2007702308A   FR   2007/02/08   A METHOD AND DEVICE FOR
PERCEIVING THE USER TRIGGERING A SUPPLEMENTARY SERVICE Granted   EP1881689  
EP2007702308A   GB   2007/02/08   A METHOD AND DEVICE FOR PERCEIVING THE USER
TRIGGERING A SUPPLEMENTARY SERVICE

 

A-40

 

 

Portfolio

Status

  Patent Number   Application Number   Country   Filing Date   Title Granted  
CN101056452   CN200610035050.9   CN   2006/04/18   Method and system for
negotiating the voice encoding and decoding format in the communication system
Granted   CN101167374   CN200680013004.7   CN   2006/11/29   Method, system and
device for negotiating voice coding/decoding in communication system Pending  
EP1848190   EP20077802A   EP   2007/04/17   Method, system and device for speech
codec negotiation in communication system EP-designated   EP1848190  
EP20077802A   DE   2007/04/17   Method, system and device for speech codec
negotiation in communication system EP-designated   EP1848190   EP20077802A   FI
  2007/04/17   Method, system and device for speech codec negotiation in
communication system EP-designated   EP1848190   EP20077802A   FR   2007/04/17  
Method, system and device for speech codec negotiation in communication system
EP-designated   EP1848190   EP20077802A   GB   2007/04/17   Method, system and
device for speech codec negotiation in communication system EP-designated  
EP1848190   EP20077802A   SE   2007/04/17   Method, system and device for speech
codec negotiation in communication system Granted   CN101026653  
CN200610057699.0   CN   2006/02/24   System and method for realizing colour
image business Granted   CN101156426   CN200680011755.5   CN   2006/11/01  
System and method for implementing polychrome service Granted   EP1826985  
EP2007101173A   DE   2007/01/25   System and method for implementing multimedia
calling line identification presentation service

 

A-41

 

 

Portfolio

Status

  Patent Number   Application Number   Country   Filing Date   Title Granted  
EP1826985   EP2007101173A   FR   2007/01/25   System and method for implementing
multimedia calling line identification presentation service Granted   EP1826985
  EP2007101173A   GB   2007/01/25   System and method for implementing
multimedia calling line identification presentation service Pending  
CN102394863   CN201110266055.3   CN   2006/02/24   System and method for
realizing colour image business Granted   CN100487788   CN200510114277.8   CN  
2005/10/21   A method to realize the function of text-to-speech convert Granted
  EP1950737   EP2006805015A   DE   2006/10/20   A METHOD, DEVICE AND SYSTEM FOR
ACCOMPLISHING THE FUNCTION OF TEXT-TO-SPEECH CONVERSION Granted   EP1950737  
EP2006805015A   GB   2006/10/20   A METHOD, DEVICE AND SYSTEM FOR ACCOMPLISHING
THE FUNCTION OF TEXT-TO-SPEECH CONVERSION Granted   CN101155148  
CN200610140147.6   CN   2006/09/30   Media gateway issuing receiving multicast
data to method, system and device Granted   EP2068513   EP2007816481A   DE  
2007/09/29   METHOD, SYSTEM AND DEVICE FOR DISTRUBUTING AND RECEIVING THE
MULTICAST DATA IN THE MEDIA GATEWAY Granted   EP2068513   EP2007816481A   IT  
2007/09/29   METHOD, SYSTEM AND DEVICE FOR DISTRUBUTING AND RECEIVING THE
MULTICAST DATA IN THE MEDIA GATEWAY Granted   CN101277343   CN200710095931.4  
CN   2007/03/30   Method, terminal and system for implementing video binding in
voice communication network

 

A-42

 

 

Portfolio

Status

  Patent Number   Application Number   Country   Filing Date   Title Granted  
EP2120440   EP2008706632A   DE   2008/02/03   A METHOD, TERMINAL AND SYSTEM FOR
IMPLEMENTING VIDEO BINDING IN A VOICE COMMUNICATION NETWORK Granted   EP2120440
  EP2008706632A   FR   2008/02/03   A METHOD, TERMINAL AND SYSTEM FOR
IMPLEMENTING VIDEO BINDING IN A VOICE COMMUNICATION NETWORK Granted   EP2120440
  EP2008706632A   GB   2008/02/03   A METHOD, TERMINAL AND SYSTEM FOR
IMPLEMENTING VIDEO BINDING IN A VOICE COMMUNICATION NETWORK Granted  
CN101064680   CN200610079110.7   CN   2006/04/29   Method, system and apparatus
for realizing multimedia calling service Granted   EP2015592   EP2007720936A  
DE   2007/04/24   REALIZING A MULTIMEDIA CALL SERVICE Granted   EP2015592  
EP2007720936A   GB   2007/04/24   REALIZING A MULTIMEDIA CALL SERVICE Granted  
CN100531267   CN200510034345.X   CN   2005/04/21   Method for realizing echo in
communication system Granted   CN1177508   CN2001123948A   CN   2001/08/07  
Method for implementing long-distance intelligent user roam calling

 

A-43

 

 

3.Nokia Assets

 

Portfolio

Status

  Patent Number   Application Number   Country   Filing Date   Title Granted  
CN1262139   CN00819795.4   CN   2000/08/10   SERVICE & OTHER INFORMATION
TRANSFER FROM E.G. VISITED NETWORK TO HOME NETWORK INR00 REFERENCE ARCHITECTURE
Granted   DE60023359   EP00956419.6   DE   2000/08/10   SERVICE & OTHER
INFORMATION TRANSFER FROM E.G. VISITED NETWORK TO HOME NETWORK INR00 REFERENCE
ARCHITECTURE Granted   FR1310129   EP00956419.6   FR   2000/08/10   SERVICE &
OTHER INFORMATION TRANSFER FROM E.G. VISITED NETWORK TO HOME NETWORK INR00
REFERENCE ARCHITECTURE Granted   GB1310129   EP00956419.6   GB   2000/08/10  
SERVICE & OTHER INFORMATION TRANSFER FROM E.G. VISITED NETWORK TO HOME NETWORK
INR00 REFERENCE ARCHITECTURE Granted   KR693394   KR7001821/2003   KR  
2000/08/10   SERVICE & OTHER INFORMATION TRANSFER FROM E.G. VISITED NETWORK TO
HOME NETWORK INR00 REFERENCE ARCHITECTURE Granted   RU2262213   RU2003103593  
RU   2000/08/10   SERVICE & OTHER INFORMATION TRANSFER FROM E.G. VISITED NETWORK
TO HOME NETWORK INR00 REFERENCE ARCHITECTURE

 

A-44

 

 

Portfolio

Status

  Patent Number   Application Number   Country   Filing Date   Title Granted  
CN100473217   CN01817056   CN   2001/10/09   Communication network system and
network device thereof and method of providing communication Granted   AT1346558
  EP00987457.9   AT   2000/12/22   PREPAID SERVER Granted   CA2428329  
CA2428329   CA   2000/12/22   PREPAID SERVER Granted   CH1346558   EP00987457.9
  CH   2000/12/22   PREPAID SERVER Granted   CN1279741   CN00820083.1   CN  
2000/12/22   PREPAID SERVER Granted   DE60035531   EP00987457.9   DE  
2000/12/22   PREPAID SERVER Granted   ES1346558   EP00987457.9   ES   2000/12/22
  PREPAID SERVER Granted   FR1346558   EP00987457.9   FR   2000/12/22   PREPAID
SERVER Granted   GB1346558   EP00987457.9   GB   2000/12/22   PREPAID SERVER
Granted   IT1346558   EP00987457.9   IT   2000/12/22   PREPAID SERVER Granted  
NL1346558   EP00987457.9   NL   2000/12/22   PREPAID SERVER Granted   SE1346558
  EP00987457.9   SE   2000/12/22   PREPAID SERVER Granted   TR200706776T4  
TR00987457.9   TR   2000/12/22   PREPAID SERVER Pending   BRPI0017382  
BRPI0017382.7   BR   2000/12/22   PREPAID SERVER Granted   DE60109066  
EP01929406.5   DE   2001/03/05   MULTIPLEXING SIP CALL CONTROL CONTENT OVER
SUCCESSIVE SIP MESSAGES Granted   GB1368946   EP01929406.5   GB   2001/03/05  
MULTIPLEXING SIP CALL CONTROL CONTENT OVER SUCCESSIVE SIP MESSAGES Granted  
DE60046674   EP00965599.4   DE   2000/08/09   AN INTER-WORKING UNIT (GATEWAY)
BETWEEN AAL2 (ATM) BASED RANAND RTP MULTIPLEXING (IP) BASED RAN IN 3G CELLULAR
ACCESS NETWORKS Granted   CN101223756B   CN200680025371.9   CN   2006/07/11  
EXTENDING <STATUS> PRESENCE ATTRIBUTE TO DEFINE REASONING FOR AVAILABILITY
CHANGE Granted   EP1905212   EP06795099.8   DE   2006/07/11   EXTENDING <STATUS>
PRESENCE ATTRIBUTE TO DEFINE REASONING FOR AVAILABILITY CHANGE

 

A-45

 

 

Portfolio

Status

  Patent Number   Application Number   Country   Filing Date   Title Granted  
EP1905212   EP06795099.8   FR   2006/07/11   EXTENDING <STATUS> PRESENCE
ATTRIBUTE TO DEFINE REASONING FOR AVAILABILITY CHANGE Granted   EP1905212  
EP06795099.8   GB   2006/07/11   EXTENDING <STATUS> PRESENCE ATTRIBUTE TO DEFINE
REASONING FOR AVAILABILITY CHANGE Granted   KR1026155   KR2008-7003214   KR  
2006/07/11   EXTENDING <STATUS> PRESENCE ATTRIBUTE TO DEFINE REASONING FOR
AVAILABILITY CHANGE Granted   MX282232   MXMX/a/2008/000568   MX   2006/07/11  
EXTENDING <STATUS> PRESENCE ATTRIBUTE TO DEFINE REASONING FOR AVAILABILITY
CHANGE Granted   PH1-2007-502943   PH1-2007-502943   PH   2006/07/11   EXTENDING
<STATUS> PRESENCE ATTRIBUTE TO DEFINE REASONING FOR AVAILABILITY CHANGE Granted
  RU2384004   RU2008100148   RU   2006/07/11   EXTENDING <STATUS> PRESENCE
ATTRIBUTE TO DEFINE REASONING FOR AVAILABILITY CHANGE Granted   SG139065  
SG200800268.5   SG   2006/07/11   EXTENDING <STATUS> PRESENCE ATTRIBUTE TO
DEFINE REASONING FOR AVAILABILITY CHANGE Granted   ZA200800233   ZA2008/0233  
ZA   2006/07/11   EXTENDING <STATUS> PRESENCE ATTRIBUTE TO DEFINE REASONING FOR
AVAILABILITY CHANGE Pending   BRPI0614221   BRPI0614221.4   BR   2006/07/11  
EXTENDING <STATUS> PRESENCE ATTRIBUTE TO DEFINE REASONING FOR AVAILABILITY
CHANGE

 

A-46

 

 

Portfolio

Status

  Patent Number   Application Number   Country   Filing Date   Title Pending  
IDW00200800123   IDW00200800123   ID   2006/07/11   EXTENDING <STATUS> PRESENCE
ATTRIBUTE TO DEFINE REASONING FOR AVAILABILITY CHANGE Pending   VN1-2008-00326  
VN1-2008-00326   VN   2006/07/11   EXTENDING <STATUS> PRESENCE ATTRIBUTE TO
DEFINE REASONING FOR AVAILABILITY CHANGE Granted   EP1338152   EP1338152   FR  
2001/11/21   3RD GEN MOBILITY USING SIP Granted   CN1539106   CN02815394.4   CN
  2002/07/11   THREE-PARTY AUTHENTICATION AND AUTHORIZATION SCHEME FOR INTERNET
PROTOCLVERSION 6. Pending   EP1415212   EP02749143.0   EP   2002/07/11  
THREE-PARTY AUTHENTICATION AND AUTHORIZATION SCHEME FOR INTERNET PROTOCLVERSION
6. EP-designated   EP1415212   EP02749143.0   DE   2002/07/11   THREE-PARTY
AUTHENTICATION AND AUTHORIZATION SCHEME FOR INTERNET PROTOCLVERSION 6.
EP-designated   EP1415212   EP02749143.0   FR   2002/07/11   THREE-PARTY
AUTHENTICATION AND AUTHORIZATION SCHEME FOR INTERNET PROTOCLVERSION 6.
EP-designated   EP1415212   EP02749143.0   GB   2002/07/11   THREE-PARTY
AUTHENTICATION AND AUTHORIZATION SCHEME FOR INTERNET PROTOCLVERSION 6. Granted  
CN100571461   CN200480000385.6   CN   2004/02/17   EXTENDING THE TRUSTED NETWORK
CONCEPT IN IMS Granted   IDP0030947   IDW00200501937   ID   2004/02/17  
EXTENDING THE TRUSTED NETWORK CONCEPT IN IMS

 

A-47

 

 

Portfolio

Status

  Patent Number   Application Number   Country   Filing Date   Title Granted  
SG115865   SG200406163.6   SG   2004/02/17   EXTENDING THE TRUSTED NETWORK
CONCEPT IN IMS Pending   EP1595418   EP04711676.9   EP   2004/02/17   EXTENDING
THE TRUSTED NETWORK CONCEPT IN IMS EP-designated   EP1595418   EP04711676.9   DE
  2004/02/17   EXTENDING THE TRUSTED NETWORK CONCEPT IN IMS EP-designated  
EP1595418   EP04711676.9   FR   2004/02/17   EXTENDING THE TRUSTED NETWORK
CONCEPT IN IMS EP-designated   EP1595418   EP04711676.9   GB   2004/02/17  
EXTENDING THE TRUSTED NETWORK CONCEPT IN IMS Pending   IN200403049  
IN03049/CHENP/2004   IN   2004/02/17   EXTENDING THE TRUSTED NETWORK CONCEPT IN
IMS Granted   AU2005232140   AU2005232140   AU   2005/03/17   SESSION PROGRESS
INDICATION IN POC FOR MANUAL ANSWER MODE Granted   CN1961595   CN200580017529.3
  CN   2005/03/17   SESSION PROGRESS INDICATION IN POC FOR MANUAL ANSWER MODE
Granted   KR0924513   KR2006-7023181   KR   2005/03/17   SESSION PROGRESS
INDICATION IN POC FOR MANUAL ANSWER MODE Pending   IN200605988  
IN5988/DELNP/2006   IN   2005/03/17   SESSION PROGRESS INDICATION IN POC FOR
MANUAL ANSWER MODE Granted   CN101385313   CN200780005866.X   CN   2007/01/22  
IMS-CS INTERWORKING FOR VIDEO CALLS Granted   DE602007033333   EP07700656.7   DE
  2007/01/22   IMS-CS INTERWORKING FOR VIDEO CALLS Granted   EP1987649  
EP07700656.7   CH   2007/01/22   IMS-CS INTERWORKING FOR VIDEO CALLS Granted  
EP1987649   EP07700656.7   FR   2007/01/22   IMS-CS INTERWORKING FOR VIDEO CALLS
Granted   EP1987649   EP07700656.7   GB   2007/01/22   IMS-CS INTERWORKING FOR
VIDEO CALLS Granted   EP1987649   EP07700656.7   IE   2007/01/22   IMS-CS
INTERWORKING FOR VIDEO CALLS

 

A-48

 

 

Portfolio

Status

  Patent Number   Application Number   Country   Filing Date   Title Granted  
EP1987649   EP07700656.7   LI   2007/01/22   IMS-CS INTERWORKING FOR VIDEO CALLS
Granted   EP1987649   EP07700656.7   LU   2007/01/22   IMS-CS INTERWORKING FOR
VIDEO CALLS Granted   EP1987649   EP07700656.7   NL   2007/01/22   IMS-CS
INTERWORKING FOR VIDEO CALLS Granted   RU2408998   RU2008132295A   RU  
2007/01/22   IMS-CS INTERWORKING FOR VIDEO CALLS Granted   SG145112  
SG200805775.4   SG   2007/01/22   IMS-CS INTERWORKING FOR VIDEO CALLS Pending  
IN200806684   IN6684/DELNP/2008   IN   2007/01/22   IMS-CS INTERWORKING FOR
VIDEO CALLS Pending   TH0701000284   TH0701000284   TH   2007/01/23   IMS-CS
INTERWORKING FOR VIDEO CALLS Granted   CN101444062   CN200780010857.X   CN  
2007/03/27   CARRYING TRUSTED NETWORK PROVIDED ACCESS NETWORK INFO IN SIP
Pending   EP1999929   EP7734087.5   EP   2007/03/26   CARRYING TRUSTED NETWORK
PROVIDED ACCESS NETWORK INFO IN SIP EP-designated   EP1999929   EP7734087.5   DE
  2007/03/26   CARRYING TRUSTED NETWORK PROVIDED ACCESS NETWORK INFO IN SIP
EP-designated   EP1999929   EP7734087.5   FR   2007/03/26   CARRYING TRUSTED
NETWORK PROVIDED ACCESS NETWORK INFO IN SIP EP-designated   EP1999929  
EP7734087.5   GB   2007/03/26   CARRYING TRUSTED NETWORK PROVIDED ACCESS NETWORK
INFO IN SIP Pending   CN101523858   CN200780038286.0   CN   2007/09/11  
DHT-BASED CORE IMS NETWORK Pending   EP2062422   EP07803743.9   EP   2007/09/11
  DHT-BASED CORE IMS NETWORK EP-designated   EP2062422   EP07803743.9   DE  
2007/09/11   DHT-BASED CORE IMS NETWORK EP-designated   EP2062422   EP07803743.9
  FR   2007/09/11   DHT-BASED CORE IMS NETWORK EP-designated   EP2062422  
EP07803743.9   GB   2007/09/11   DHT-BASED CORE IMS NETWORK

 

A-49

 